  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                             Document     Page 1 of 168



                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF ILLINOIS
                            WESTERN DIVISION

IN RE:                                   ) Case No. 20 B 81699
                                         )
 Mauricio A. Luna and                    ) Judge Thomas M. Lynch
 Marisol Luna,                           )
                                         ) Chapter 7
 Debtors.                                )
                                         ) Trustee Joseph D. Olsen
_____________________________________________________________________________

Rodrigo Martinez Torres, Dario             )
Aguilera Rendon, Luis Alfredo              )
Gamboa Marrero, Melquiades                 )
Barron Sandoval, Omar Alonso               )
Esquivel Beltran, Brian Flores             )
Gonzalez, Gerardo Martinez                 )
Hernandez, Angel Valentin Estrella         )   Adversary Proceeding No.
Diaz, Gerardo Santillan Hernandez,         )
Arturo Jasso Villalpando, Gerardo          )
Garcia Roldan, Manuel de Jesus             )   JURY DEMANDED
Sandoval Medina, Jose Luis Torres          )
Salinas, Rogelio Olivares Rodarte,         )
Martin Castañeda Aranda, Samuel            )
Hidrogo Ruiz, J Remedios Mares             )
Cordova, Guillermo Guevara Mora,           )
Jose Eliseo Hernandez Aranda,              )
Francisco Palos Soto, Edgar Castillo       )
Torres, Manuel Mora Garcia, Marco          )
Cuevas Leal, and Felipe Flores             )
Garcia,                                    )
                                           )
      Plaintiffs,                          )
                                           )
      v.                                   )
                                           )
Mauricio Luna, ML Farm Systems             )
Inc., Alpha Agricultural Builders          )
Inc., Spartans Agricultural Builders       )
Inc.,                                      )
                                           )
      Defendants.                          )
  Case 21-96017    Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                             Document     Page 2 of 168




    ADVERSARY COMPLAINT BY WAGE CREDITORS FOR A FINDING OF
   NON-DISCHARGEABILITY, DENIAL OF DISCHARGE, AND OTHER RELIEF

                        INTRODUCTORY STATEMENT

      1.     A group of migrant workers (the “Workers”) bring this case seeking relief

for racketeering, human trafficking, forced labor, violation of the Fair Labor

Standards Act and other wrongful conduct; and seek a finding of non-dischargeability

of debts incurred as a result of that unlawful conduct. The debtor, Mauricio Luna

(“Luna”), did business under various business names, including ML Farm Systems

Inc. (“ML Farm”), which later became Alpha Agricultural Builders Inc. (“Alpha”), and

Spartans Agricultural Builders, Inc. (“Spartans”). As set forth below, Luna repeatedly

created and shifted assets to purportedly new business entities solely to avoid the

consequences of his criminal and other unlawful treatment of the Workers.

      2.     Luna recruited the Workers to work under H-2A temporary agricultural

worker visas and transported them from their homes in Mexico to the United States

to construct buildings for hog and poultry production throughout the country. Luna

induced the Workers to work for him by promising them well-paid, lawful work, and

the Workers relied on those promises, incurring significant debts to come to the U.S.,

only to be exploited, abused, and coerced to work without pay.

      3.     Instead of providing the wages Luna falsely promised Workers, he and

his agents repeatedly lied to and deceived them, and in some cases threatened the

Workers with deportation, compelling the Workers to work at sites across the country

for hundreds of hours without pay and under appalling conditions. The Workers

frequently lacked sufficient food, water, and proper housing.
                                          2
  Case 21-96017       Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                               Document     Page 3 of 168



      4.        When the Workers complained, Luna and his agents continued to make

false promises to the Workers regarding their pay, and threatened them if they

complained or refused to continue working without pay.

      5.        Luna induced the Workers to come to the U.S. to work based on false

promises, coercion, intimidation, and threats, and caused the Workers to continue

working without pay and in fear of harm, which constituted human trafficking and

forced labor.

      6.        The Workers seek all available remedies under RICO, 18 U.S.C. § 1961,

et seq., the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., the Trafficking

Victims Protection Reauthorization Act (“TVPRA”), 18 U.S.C. § 1589 et seq., and the

Illinois Trafficking Victims Protection Act, as well as damages for breach of contract,

fraudulent misrepresentation, and unjust enrichment.

                                    JURISDICTION

      7.        The Workers bring this adversary Complaint pursuant to Rule 7001(1)

against each of the Defendants, and against Luna under Rule 7001(4) of the Federal

Rules of Bankruptcy Procedure, as it constitutes an objection to Luna’s discharge and

the dischargeability of the Worker’s claims.

      8.        This adversary proceeding is a core proceeding under 28 U.S.C.

§ 157(b)(2). Thus, this Court has jurisdiction over this proceeding pursuant to both

28 U.S.C. §§ 157 and 1334.

      9.        Because the Workers seek a jury trial, the Workers do not consent to

entry of final orders or judgment by the Bankruptcy Court on non-core matters.



                                           3
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                             Document     Page 4 of 168



      10.    Venue in this proceeding is proper in this District pursuant to 28 U.S.C.

§ 1409(a).

      11.    On January 11, 2021, the Workers filed a motion to extend the time

within which to file their objections to discharge or dischargeability under § 523 and

§ 727 of the Bankruptcy Code, and this Court granted the motion on January 27,

2021, extending the deadline to make those objections to March 22, 2021. (Luna Dkt.

#55, 64.)

      12.    On March 16, 2021, the Workers and United States Trustee filed

another motion to extend time under § 523 and § 727 of the Bankruptcy Code, and

this Court granted the motion, extending the deadline to make objections to discharge

or dischargeability to June 1, 2021. (Luna Dkt. #79, 80, 85.)

      13.    On May 26, 2021, the Workers and the United States Trustee filed a

third motion under § 523 and § 727 of the Bankruptcy Code, and this Court granted

the motion, extending the deadline to July 14, 2021 (Luna Dkt. #119 - 129.)

      14.    On June 30, 2021, the Workers filed a motion for Relief from the

Automatic Stay under 11 U.S.C. § 362(d)(1) in the Alpha case. The Court granted the

motion on June 30, 2021, allowing Wage Creditors to pursue their rights and

remedies in an adversary proceeding in connection with Luna’s bankruptcy case

(Luna Dkt. #470).

      15.    On July 6, 2021, the Workers filed a fourth motion to extend time under

§ 523 and § 727 of the Bankruptcy Code, and this Court granted the motion, extending

the deadline to September 30, 2021 (Luna Dkt. #135, 137).



                                          4
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                             Document     Page 5 of 168



        16.   The Workers timely filed this adversary complaint before September 30,

2021.

                                     PARTIES
                               WORKERS - PLAINTIFFS

        17.   At various times between 2012 and 2020, each of the Workers provided

services for ML Farm in the United States under the H-2A Visa Program, and Luna

owes wages and related compensation to each that ML Farm failed to pay.

        18.   Rodrigo Martinez Torres is a Mexican citizen from the state of Durango,

Mexico. He provided services to ML Farm during various periods from 2013 to 2019,

including from August 2013 to December 2013, from July 2014 to November 2014,

from October 2018 to March 2019, and in September 2019.

        19.   Dario Aguilera Rendon is a Mexican citizen from the state of Zacatecas,

Mexico. He provided services to ML Farm from 2016 to 2019, including from June

2016 to December 2016, from May 2017 to approximately March 2018, from August

2018 to approximately March 2019, and from June 2019 to August 2019.

        20.   Luis Alfredo Gamboa Marrero is a Mexican citizen from the state of

Durango, Mexico. He provided services to ML Farm during various periods from 2012

to 2019. Each year from 2012 through 2016, he provided services to ML Farm from

approximately June until the end of the year. He also provided services to ML Farm

from September 2019 to October 2019, at which point he had an accident at work,

and could no longer work.

        21.   Melquiades Barron Sandoval is a Mexican citizen from the state of

Zacatecas, Mexico. He provided services to ML Farm in August 2019.

                                          5
  Case 21-96017   Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                           Document     Page 6 of 168



      22.   Omar Alonso Esquivel Beltran is a Mexican citizen from the state of

Durango, Mexico. He provided services to ML Farm from November 2018 through

February 2019 and from September 2019 to October 2019.

      23.   Brian Flores Gonzalez is a Mexican citizen from the state of Durango,

Mexico. He provided services to ML Farm from November 2018 through February

2019 and from July 2019 through September 2019.

      24.   Gerardo Martinez Hernandez is a Mexican citizen from the state of

Tamaulipas, Mexico. He provided services to ML Farm from July 2017 to March 2018,

from approximately July 2018 to March 2019, and from July 2019 to September 2019.

      25.   Angel Valentin Estrella Diaz is a Mexican citizen from the state of

Zacatecas, Mexico. He provided services to ML Farm during various periods from

2013 to 2019, including from August 2013 to January 2014, from June 2014 to

January 2015, from June 2015 to approximately November 2015, from September

2016 through February 2017, from June 2017 through February 2018, and from

October 2018 through February 2019.

      26.   Gerardo Santillan Hernandez is a Mexican citizen from the state of

Durango, Mexico. He provided services to ML Farm from July 2019 to August 2019.

      27.   Arturo Jasso Villalpando is a Mexican citizen from the state of

Zacatecas, Mexico. He provided services to ML Farm during various periods from

2016 to 2020, including from June 2016 through February 2017, from May 2017

through February 2018, from July 2018 through February 2019, from September

2019 to October 2019, and from March 2020 to April 2020.



                                        6
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21      Desc Main
                             Document     Page 7 of 168



        28.   Gerardo Garcia Roldan is a Mexican citizen from the state of Zacatecas,

Mexico. He provided services to ML Farm from January 2019 to February 2019.

        29.   Manuel de Jesus Sandoval Medina is a Mexican citizen from the state

of Zacatecas, Mexico. He provided services to ML Farm during various periods from

2016 to 2019, including from October 2016 to February 2017, from May 2017 through

February 2018, from August 2018 to February 2019, and from May 2019 to October

2019.

        30.   Jose Luis Torres Salinas is a Mexican citizen from the state of Tlaxcala,

Mexico. He provided services to ML Farm during various periods from around 2014

to 2019, including from approximately the beginning of each summer until December

each year between about 2014 and 2018, and from August 2019 to approximately

September 2019.

        31.   Rogelio Olivares Rodarte is a Mexican citizen from the state of

Zacatecas, Mexico. He provided services to ML Farm from July 2017 to August 2017.

        32.   Martin Castañeda Aranda is a Mexican citizen from the state of

Zacatecas, Mexico. He provided services to ML Farm during three or four different

periods between 2015 and 2018. Most recently, he provided services to ML Farm from

September 2017 to March 2018.

        33.   Samuel Hidrogo Ruiz is a Mexican citizen from the state of Zacatecas,

Mexico. He provided services to ML Farm from June 2016 to December 2016, from

June or July 2017 to March 2018, and from October 2018 to March 2018.




                                           7
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                             Document     Page 8 of 168



        34.   J. Remedios Mares Cordova is a Mexican citizen from the state of

Zacatecas, Mexico. He provided services to ML Farm during various periods from

2015 to 2019, including from July 2015 to February 2016, from July 2016 to February

2017, from July 2017 to February 2018, from July 2018 to February 2019, and from

September 2019 to December 2019.

        35.   Guillermo Guevara Mora is a Mexican citizen from the state of Veracruz,

Mexico. He provided services to ML Farm from December 2018 through February

2019.

        36.   Jose Eliseo Hernandez Aranda is a Mexican citizen from the state of

Zacatecas, Mexico. He provided services to ML Farm during various periods from

2016 to 2019, including from August 2016 to February 2017, from July 2017 to

February 2018, from May 2018 to February 2019, and from July 2019 to December

2019.

        37.   Francisco Manuel Palos Soto is a Mexican citizen from the state of

Durango, Mexico. He provided services to ML Farm from November 2018 through

February 2019.

        38.   Edgar Castillo Torres is a Mexican citizen from the state of Tlaxcala,

Mexico. He provided services to ML Farm during various periods from 2014 to 2019,

including from September 2014 to February 2015, from May 2015 to February 2016,

from May 2016 to December 2016, from May 2017 to February 2018, from June 2018

to February 2019, and from October 2019 to December 2019.




                                          8
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21      Desc Main
                             Document     Page 9 of 168



        39.   Manuel Mora Garcia is a Mexican citizen from the state of Veracruz,

Mexico. He provided services to ML Farm from December 2018 through February

2019.

        40.   Marcos Cuevas Leal is a Mexican citizen from the state of Veracruz,

Mexico. He provided services to ML Farm from October 2018 to March 2019.

        41.   Felipe Flores Garcia is a Mexican citizen from the state of Durango,

Mexico. He provided services to ML Farm from December 2018 through February

2019.

                                    DEFENDANTS

        42.   Luna owned ML Farm, served as its sole officer (President and CEO),

and maintained ML Farm’s books and records for at least two years before ML Farm

filed its bankruptcy case in this District. Luna controlled and directed ML Farm’s

business operations. ML Farm’s status as a purportedly separate business entity

from Luna is a fiction and fraud and must be disregarded.

        43.   ML Farm incorporated in Iowa on February 20, 2009, with its principal

place of business in Illinois. ML Farm has been “insolvent” for purposes of 11 U.S.C.

§ 101(32) since at least January 1, 2019. ML Farm ceased all or nearly all of its field

operations in or around March of 2020. ML Farm filed a voluntary chapter 7

bankruptcy petition in this Court on October 23, 2020, case number 20-81768 (“ML

Case”). The ML Case was closed on February 9, 2021.

        44.   Alpha was first incorporated in Texas on June 17, 2019, and registered

to conduct business in the States of Iowa and Illinois on April 28, 2020 and May 4,



                                           9
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                            Document      Page 10 of 168



2020, respectively. Alpha was subsequently domesticated as an Illinois corporation

on July 8, 2020. Luna’s son-in-law, Luis Garcia, is, and at all times has been, its

purported sole officer. Alpha’s office is located at 111 5th Avenue, Rochelle, Illinois

61068. On information and belief, Luna has controlled and directed Alpha’s business

operations since its inception and Alpha’s status as a purportedly separate business

entity from Luna is a fiction and fraud and must be disregarded.

      45.    Spartans is an Illinois Corporation incorporated on September 3, 2020,

with its registered agent located at 226 N. West Avenue, Suite 205, Elmhurst, Illinois

60126. Lucia Ramirez, a former employee of ML Farm and Alpha, is, and at all times

has been, its purported sole officer. On information and belief, Luna has controlled

and directed Spartans’ business operations since its inception, and Spartans’ status

as a purportedly separate business entity from Luna is a fiction and fraud and must

be disregarded.

     THE WORKERS CHALLENGE LUNA’S ENTITLEMENT TO DISCHARGE THE
   WORKER’S CLAIMS AND GENERALLY TO RECEIVE A BANKRUPTCY DISCHARGE

      46.    The Workers bring this adversary proceeding under § 523(a) of the

Bankruptcy Code, as the Workers seek this Court’s determination that the debts

Luna owes them are non-dischargeable because they constitute debts for services

obtained by false pretenses, false representation, or actual fraud within the meaning

of Bankruptcy Code (§ 523(a)(2)(A)) and because the debts represent willful and

malicious injury to the Workers (§ 523(a)(6)).

      47.    In the alternative, Luna is not entitled to a bankruptcy discharge

because, with intent to hinder, delay, or defraud the Workers, Luna has “transferred,


                                          10
  Case 21-96017        Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                                Document      Page 11 of 168



removed, destroyed, mutilated, or concealed his property” within one year before

filing, and “concealed, destroyed, mutilated, falsified, or failed to keep or preserve”

the appropriate records and other documents from which his financial condition and

business transactions might be ascertained, within the meaning of 11 U.S.C.

§ 727(a)(2) and (3).

      48.    Luna conducted his business under various entity names, including ML

Farm, Alpha, and Spartans as his alter egos. The purportedly separate corporate

statuses of ML Farm, Alpha, and Spartans constitute a fiction and sham. Based on

the facts set forth below, this Court can and must “pierce the corporate veil” and

disregard the purportedly separate nature of these entities.

                                  LEGAL BACKGROUND
                               OVERVIEW OF THE H-2A PROGRAM

      49.    The H-2A temporary agricultural program (“H-2A Program”) allows

U.S. employers or their agents to bring Workers from outside the United States (“H-

2A Workers”) to work in temporary jobs in agriculture when insufficient domestic

workers are available.

      50.    In order to import Workers to the U.S., an agricultural employer must

submit an application to the U.S. Department of Labor (“USDOL”), which includes a

“job order” in compliance with the requirements of 20 C.F.R. § 653.501(d)(3).

      51.    Once USDOL approves a job order, the employer must seek a special H-

2A visa with U.S. Citizenship and Immigration Services (“USCIS”). When USCIS

issues an H-2A visa, the visa restricts the worker to work only for the employer and

for no other business.

                                            11
  Case 21-96017       Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                              Document      Page 12 of 168



       52.      If the employer successfully completes the application process, USDOL

issues a temporary labor certification, permitting the importation of H-2A Workers.

       53.      As a condition of receiving a temporary labor certification, USDOL

requires agricultural employers to pay the highest of the “Adverse Effect Wage Rate”,

the prevailing hourly wage, or the federal or state minimum wage. 20 C.F.R.

§ 655.120.

       54.      H-2A employers are required to pay wages free and clear, without

deduction of items that are primarily for the benefit of the employer, and without

reducing an employee’s wages by shifting costs to the employee. Id. § 655.122(p).

       55.      H-2A workers must earn, on average, at least the hourly wage specified

by the regulations per pay period. Id. § 655.122(l)(2)(i).

       56.      H-2A employers may not charge recruitment fees to workers applying

for H-2A jobs. Id. § 655.135(j).

       57.      H-2A employers must reimburse workers for any costs expended prior

to arrival at the jobsite that are primarily for the benefit of the employer, including

travel expenses, such as subsistence costs, motels, transportation, and visa fees. Id.

§ 655.122(h).

       58.      H-2A employers must provide workers with free housing that complies

with health and safety regulations. Id. § 655.122(d)(1).

       59.      Employers are also prohibited from requiring workers to pay for any

activity related to obtaining labor certification. Id. § 655.135(j).




                                            12
  Case 21-96017      Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21         Desc Main
                             Document      Page 13 of 168



      60.    Employers must also provide written work contracts to workers by the

time the workers appear for work. Id. § 655.122(q).

      61.    If the employer fails to provide such a written contract, the required

terms of the job order and the certified application control as the work contract. Id.

      62.    H-2ALCs, who supply workers (as opposed to fixed-site agricultural

employers), are subject to additional requirements.

      63.    When an H-2ALC, rather than a fixed-site employer, seeks H-2A visas,

it must provide the name and location of each fixed-site agricultural business to

which the contractor expects to provide workers; a letter of support from any fixed-

site agricultural employer promising to employ the H-2A labor contractor for the

period of the job order; the expected beginning and ending dates; and a description of

the crops and activities to be performed at the sites. Id. § 655.132(b)(1).

      64.    The H-2ALCs must also provide the USDOL with “copies of the fully-

executed work contracts with each fixed-site agricultural business” listed on the

itinerary. Id. § 655.132(b)(4).

      65.    Employers filing an H-2A application, including H-2ALCs, must certify

that the H-2A application is accurate.

      66.    Employers filing an H-2A application, including H-2ALCs, must also

certify that conditions of employment will comply with federal, state, and local

employment-related laws and regulations, and that the employer will provide

workers’ compensation insurance at no charge to the worker.




                                           13
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                            Document      Page 14 of 168



        67.   The H-2ALC must also sign a statement acknowledging that knowingly

providing false information is a felony under 18 U.S.C. § 1001.

                                       FACTS
                    FACTS ESTABLISHING LUNA’S INDEPENDENT
                     STATUS AS AN “EMPLOYER” UNDER FLSA

        68.   Luna, operating as ML Farm, recruited the Workers from their home

communities in Mexico to work under H-2A temporary agricultural visas.

        69.   The Workers are from rural, impoverished areas of Mexico where there

are few opportunities for paid employment, and no opportunities that pay wages

comparable to those promised under the H-2A program. The Workers traveled to the

United States at considerable personal expense, with the goal of earning enough to

support their families back home.

        70.   Luna founded ML Farm in 2009 and has, at all pertinent times,

maintained total operational control of the company.

        71.   Luna filed job orders with the USDOL to bring hundreds of H-2A

workers from Mexico over a number of years to the United States to work for ML

Farm.

        72.   Luna exercised day-to-day control of operations of the company,

including payroll, schedules, sales, and transportation.

        73.   Luna was directly involved in the payment of ML Farm employees and

H-2A workers through Delta Financial Services (“Delta”), a payroll company based

in Elmhurst, Illinois.




                                         14
  Case 21-96017     Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                             Document      Page 15 of 168



      74.    Luna often supervised crews of H-2A workers on their out-of-state

jobsites and otherwise managed ML Farm supervisors and crew leaders.

      75.     Accordingly, Luna is individually liable as an employer under FLSA, 29

U.S.C. § 203(d), for Defendants’ wage law violations.

                                    GENERAL FACTS

      76.    Between 2012 and 2020, ML Farm had annual revenues in excess of

$500,000 and conducted interstate commerce by transporting H-2A Workers from

Illinois to locations all over the United States.

      77.    USDOL and other public records show that between January 2018 and

the present, Luna, operating as ML Farm, Alpha, and Spartans, recruited hundreds

of H-2A Workers to work in the United States.

      78.    At all relevant times, Luna employed the Workers and all similarly

situated persons at ML Farm, Alpha, and Spartans to work as temporary agricultural

laborers to build large animal enclosures under H-2A guest worker visas.

      79.    During his Rule 2004 deposition, Luna admitted that he regularly sent

the Workers to, and required them to work at locations other than those he identified

on job orders he had filed with the USDOL.

      80.    Commonly, the Workers worked for a few weeks at the jobsite indicated

in the USDOL job order, but were then moved to multiple other jobsites, often at a

great distance, and not specified in the job order.




                                           15
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                            Document      Page 16 of 168



      81.    For example, the Workers worked in the following states that were not

included in their job orders: Ohio, New York, Wisconsin, North Dakota, South

Dakota, Nebraska, Utah, Pennsylvania, Iowa, and Colorado.

      82.    Luna gave the Workers no contract or job order to indicate where they

were moving or would be working, and often the Workers did not even know the

location where Luna was sending them.

      83.    The Workers entered into employment contracts with Luna, the

“minimum . . . provisions” of which are established by the H-2A regulations. See, e.g.,

20 C.F.R. §§ 122(q), 122(14).

      84.    Luna ultimately required the Workers to work many hours a week

beyond the number of hours stated in the contracts and at a rate below the Adverse

Effect Wage Rate.

      85.    During his Rule 2004 deposition, Raul Coria, ML Farm’s former

comptroller, admitted that the Workers worked 10-11 hours a day, beyond the 40

hours Luna reported in the USDOL job orders.

      86.    As ML Farm’s sole officer and the person who oversaw ML Farm’s

operations, Luna knew or acted in reckless disregard for the truth that the Workers

performed services beyond the hours reported in ML Farm’s USDOL job orders.

      87.    In or around 2017, Luna knew that ML Farm was losing substantial

sums due to his mismanagement of the business and would not have net revenue

available to pay the Workers.




                                          16
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                            Document      Page 17 of 168



      88.    Despite knowing he would not be able to pay Workers, Luna continued

to file job orders, and obtained the Workers’ labor by knowingly and intentionally

making a series of false statements to USDOL as part of his job applications for

participation in the H-2A program.

      89.    Luna’s false statements to USDOL included stating that Workers would

work only 40 hours a week and be provided adequate food and housing.

      90.    Luna also obtained the Workers’ labor by knowingly and intentionally

making a series of false statements, either directly or through his agents, to Workers,

during recruitment of the Workers in their home country.

      91.    Luna or his authorized agents made these false statements to Workers

knowing that the Workers would rely on the statements and used these statements

to induce the Workers to work for him.

      92.    Luna did not intend to fulfill the conditions he laid out in his H-2A

applications or the promises he made to the Workers during their recruitment.

      93.    The Workers reasonably relied on Luna’s false statements to the

Workers and to USDOL regarding the terms and conditions of their employment.

      94.    The Workers believed that the wages, the reimbursement for travel

costs, and the free housing Luna offered would enable them to recoup their inbound

travel expenses, pay off the recruitment debt he induced them to incur, and have a

fair amount of money to bring home to their families at the end of the contract.

      95.    In reliance on Luna’s false statements, the Workers accepted his

employment offer and left Mexico to work for him.



                                          17
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21      Desc Main
                            Document      Page 18 of 168



      96.    As a result of Luna’s false promises, the Workers suffered damages.

      97.    Once the Workers arrived to work in the United States, Luna failed to

pay the total promised wages or comply with the terms and conditions of the Workers’

contracts.

      98.    Luna knowingly and intentionally made a series of threats and engaged

in action to coerce and pressure the Workers to continue to work for ML Farm.

      99.    The Workers suffered pecuniary damages and emotional distress,

including stress, humiliation, and anxiety because of Luna’s willful and malicious

actions.

                   FACTS ESTABLISHING THAT LUNA, ML FARM,
                  ALPHA, AND SPARTANS ARE ONE AND THE SAME

      100.   Courts can “pierce the corporate veil” between purportedly separate

entities where (1) there such unity of interest in the ownership and operation of the

entities that separate corporations do not exist, and (2) where adherence to the fiction

of separate corporate status would sanction a fraud or promote injustice.

      101.   Courts determine whether this test is met by examining a number of

factors, including, inter alia, an absence of corporate records, a failure to observe

corporate formalities, commingling of funds, diversion of assets from one entity to the

other to the detriment of creditors, and failure to maintain arm’s length relationships

among the purportedly separate entities.

      102.   If one corporation is merely a dummy or sham for another corporation,

the distinct corporate entities will be disregarded and the purportedly separate

corporations will be treated as one.


                                           18
  Case 21-96017      Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                             Document      Page 19 of 168



        103.   Luna, in the operation of his various businesses, including but not

limited to ML Farm, Alpha, and Spartans, conducted these businesses as his alter

egos, seeking to shield himself from personal liability, while at the same time using

funds of these businesses for fraudulent, unjust, and unfair purposes.

        104.   Luna caused Alpha to be created as an alter ego of ML Farm, seeking to

shield himself and ML Farm from liability incurred due to Luna’s mismanagement

and fraud, and as a sham vehicle for further fraudulent, unjust, and unfair purposes.

        105.   When it began to appear that creditors, including the Workers,

recognized Alpha to be a sham and would seek to hold it liable for ML Farm’s debts,

Luna caused Spartans to be created as an additional sham vehicle for Luna’s

fraudulent, unjust, and unfair purposes.

        106.   Luna conducted this scheme to avoid paying creditors, including the

Workers.

                  Facts establishing Luna and ML Farm as alter egos

        107.   At the meeting of creditors on December 15, 2020 in the ML Farm

Bankruptcy, Luna testified that he personally guaranteed many of the debts of ML

Farm.

        108.   In 2018, ML Farm had gross revenues of $4,822,403.

        109.   In 2019, ML Farm had gross revenues of $3,559,881.

        110.   In 2020, ML Farm had gross revenues of $1,884,848.

        111.   In June 2019, Luna and ML Farm provided Iowa Falls State Bank, one

of Luna’s creditors, with a balance sheet dated December 31, 2018 (the “2018 Balance



                                           19
  Case 21-96017    Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                            Document      Page 20 of 168



Sheet”), which stated ML Farm owned machinery, equipment, furniture, and vehicles

worth over $4,600,000.00.

      112.   Luna, with knowledge of his liability to the Workers and other Creditors,

diverted ML Farm’s revenues for various personal expenses, such as gym

memberships, restaurant purchases, grocery purchases, home improvement

expenses, cash withdrawals, checks to himself, car washes, amusement park tickets,

payment of personal debts, iTunes and Apple charges, pharmacy purchases, a Sirius

Radio subscription, casino expenses, recreation expenses, purchases from “Liquor

Land,” and purchases from Amazon.

             Facts establishing Luna, ML Farm, and Alpha as alter egos

      113.   In furtherance of a scheme to defraud the Workers and other creditors,

Luna directed Raul Coria, ML Farm’s comptroller, to cause Alpha to be incorporated

in Texas on June 17, 2019. Alpha was subsequently domesticated as an Illinois

corporation on July 8, 2020.

      114.   Specifically, on June 4, 2020, under Luna’s direction, Coria emailed

Richard Randick, an attorney and CPA based in Illinois, and stated, “Per Mauricio

[Luna]’s instructions, he needs your help to create a new company. This is the

information. (He won’t be the owner).”

      115.   In subsequent emails to Randick, Coria copied Luna and no one else,

such as Alpha’s purported owner, Luis Garcia.




                                         20
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21      Desc Main
                            Document      Page 21 of 168



      116.   On June 13, 2020, Randick emailed Luna and stated, “Mauricio, I

mailed today the formation documents for the new corporation that is formed under

the laws of Texas and sent them to the Secretary of State of Texas . . . .”

      117.   Alpha has a business model identical to that of ML Farm, that is, the

construction of animal enclosures using H-2A labor.

      118.   Luna caused Alpha’s formation for the purpose of unlawfully

transferring Luna and ML Farm’s assets to Alpha in a fraudulent bid to avoid paying

debts owed by Luna and ML Farm to Workers, among other creditors.

      119.   Although Luna’s son-in-law Luis Garcia is Alpha’s purported owner and

sole officer, Luna maintains functional control over Alpha.

      120.   Luis Garcia had no prior experience operating a business of any kind

and continued to maintain a full-time job with Tyson Foods while purportedly

operating Alpha.

      121.   Luna’s daughter, Melissa Garcia, worked for ML Farm in an

administrative capacity and currently works for Alpha in the same capacity.

      122.   Luna directed Luis and Melissa Garcia in the material aspects of Alpha’s

business. Upon information and belief, without Luna, Alpha would not be able to

operate.

      123.   While being examined under oath in connection with his bankruptcy,

Luna falsely denied involvement with Alpha, including but not limited to, claiming

that (1) he and his wife, Marisol, did not live with Luis and Melissa Garcia, (2) he did

not know whether his daughter Melissa Garcia worked at Alpha, (3) he had never



                                          21
  Case 21-96017     Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21      Desc Main
                             Document      Page 22 of 168



visited Alpha’s office, and (4) he served only as an occasional consultant to Alpha.

Luna later revised this testimony to admit that he and his wife lived with Luis and

Melissa Garcia, that he knew his daughter worked for Alpha, that he frequented

Alpha’s office, and that he performed “sales” and helped with hiring for Alpha. Luna’s

falsehoods reveal both that Alpha is an alter ego of Luna and ML Farms, and that

Luna deliberately intended to defraud creditors by using the Alpha name, hiding his

conduct because he knew it was wrongful.

      124.   Before ML Farm filed its Chapter 7 bankruptcy case, Luna caused ML

Farm to transfer substantially all of its assets to Alpha for virtually no consideration.

      125.   Between November 2019 and January 2020, Alpha contracted with ML

Farm to act as a subcontractor for its jobs. These jobs paid over $300,000. Luna

intended this scheme to allow Alpha to take over the going concern value of ML

Farm’s business without liability for ML Farm’s debts.

      126.   Luna allowed and facilitated Alpha’s taking over ML Farm’s business,

including its customer relationships, without requiring Alpha to pay ML Farm for the

transfer of the going concern value of ML Farm’s business.

      127.   Luna directed ML Farm’s customers to contract directly with Alpha

rather than ML Farm.

      128.   Luna then caused Alpha to enter into a “subcontractor” agreement with

ML Farm whereby ML Farm provided all materials, labor, tools, and know-how for a

job for one of ML Farm’s customers, but diverted the majority of the proceeds to

Alpha, even though Alpha provided no value to ML Farm.



                                           22
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                            Document      Page 23 of 168



      129.   Luna thereby diverted a substantial portion of ML Farm’s revenue and

profits to Alpha.

      130.   ML Farm did not receive reasonably equivalent value in return for the

transfer of these assets to Alpha.

      131.   In or about February 2020, when a representative of Iowa Falls State

Bank confronted Luna, he conceded that he had established Alpha as a “zombie”

company so that he could shed ML Farm of its debt, its tax issues, and its issues with

the USDOL.

      132.   Upon information and belief, the issues with the USDOL included the

Workers’ claims.

      133.   Soon after Alpha’s inception, Luna transferred ML Farm’s H-2A

Workers, contacts, book of sales, and vendors to Alpha for no consideration.

      134.   In or around August 2019, Worker Samuel Hidrogo Ruiz sent Luna a

message asking to be paid. Luna told Mr. Hidrogo that he did not have any money,

and that he should contact Alpha if he wanted to get paid.

      135.    From October 2019 to January 2020, Luna transferred ML Farm’s

material assets, including vehicles and equipment, to Alpha and ceased ML Farm’s

business operations so that it had no funds with which to compensate the Workers

and other creditors. Upon information and belief, Alpha paid less than fair market

value for these items.

      136.   During this time, Melissa Garcia worked at ML Farm in the Accounts

Payable department. She was concurrently working at Alpha.



                                         23
  Case 21-96017      Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21       Desc Main
                             Document      Page 24 of 168



      137.   Upon information and belief, Luna and Melissa Garcia coordinated the

transfer of vehicles and other assets between ML Farm and Alpha.

      138.   In July 2020, after Luna had already shut down ML Farm’s business

operations, ML Farm applied to the United States Government for a PPP loan of

approximately $760,000, ostensibly to pay their employees.

      139.   During his Rule 2004 examination on May 21, 2021, Luna testified that

ML Farm used approximately $105,000 of the proceeds from the PPP loan to pay back

wages, including outstanding wages from past seasons, to certain H-2A Workers.

      140.   Luna also stated in writing that he intended to pay the USDOL for a

judgement with proceeds with the PPP loan, but that the USDOL would not accept

his settlement offer.

      141.   At least a portion of the PPP loan proceeds were used by Luna for

purposes other than those permitted by the PPP loan agreement.

      142.   Upon information and belief, Luna personally received tens of

thousands or more dollars from the PPP loan proceeds.

      143.   On multiple occations, Luna transferred all or a portion of the PPP loan

proceeds for the purpose of hindering, delaying, or defrauding creditors.

      144.   After ML Farm stopped business operations, many ML Farm employees,

including Melissa Garcia, Lucia Ramirez, Raul Coria, Raul Rios, Jerome (JP)

Vyborny, Lucero Fustuq, Carla Capasso, Valente Barragan, and Andy Romero, began

working for Alpha.




                                         24
  Case 21-96017     Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                             Document      Page 25 of 168



      145.   Despite having falsely characterized himself as a consultant, Luna

continued to have hiring and firing power, sign payroll, negotiate salaries, and pursue

sales leads for Alpha in 2019 and 2020.

      146.   Luna admitted that he participated in hiring negotiations for Kim

O’Rorke, Alpha’s Chief Financial Officer, in or around March 2020.

      147.   During her Rule 2004 examination, Melissa Garcia testified that the

Garcias’ household income was less than $70,000 year, and they were unable to save

more than a few hundred dollars a month.

      148.   In 2019, Luis Garcia loaned approximately $185,000 to Alpha from his

personal accounts. During her Rule 2004 examination, Melissa Garcia testified that

she did not know about the loan, and did not know where her husband got the money

to make the loan.

      149.   During his Rule 2004 examination, Luna testified that he loaned

approximately $60,000 to his son-in-law to start Alpha. He further stated that he had

not been paid back for that loan.

      150.   Before September 2020, Alpha, while operating as a debtor in

possession, conducted a profitable business.

      151.   According to Alpha’s statement of financial affairs, Alpha generated just

$265,098.98 of gross revenue during its first fiscal year of existence but generated

gross revenue of $2,394,811.85—an increase of over nine hundred percent—during

its next eight months of operation immediately preceding the Bankruptcy Petition

Date (Alph. Dkt. 1 at 35).



                                          25
  Case 21-96017     Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                             Document      Page 26 of 168



      152.   Although Alpha experienced six-figure net operating losses during two

of the first seven reported months of Alpha’s bankruptcy case (Alph. Dkt. 59 at 2;

Alph. Dkt. 113 at 2), those losses were always preceded by a month of even larger net

profit and a subsequent month of additional net profit (Alph. Dkt. 49 at 2; Alph. Dkt.

79 at 2; Alph. Dkt. 94 at 2; Alph. Dkt. 194 at 2).

       Facts establishing Luna, ML Farm, Alpha, and Spartans as alter egos

      153.   Because the United States Trustee, the Workers, and Iowa Falls State

Bank indicated to Luna and Alpha that they considered Alpha a sham subject to alter

ego or successor liability for ML Farm’s debts, Alpha began subcontracting its

business to yet another entity that Luna caused to be created, Spartans, for the

purpose of defrauding Luna’s creditors.

      154.   Spartans used the same staff and administrative support as both Alpha

and ML Farm.

      155.   Delta worked as both ML Farm and Alpha’s accountant and payroll

company. Spartans used Delta’s Elmhurst address as its principal office in its Articles

of Incorporation and, on information and belief, Delta provides accounting and payroll

processing services to Spartans as well.

      156.   During her Rule 2004 examination, Melissa Garcia falsely testified that

Lucia Ramirez ceased to work for Alpha around the time of Spartans’ formation at

the end of 2020.

      157.   Confronted with documents showing, for example, that Ramirez

continued to send e-mails on behalf of Alpha from her Alpha e-mail address until at



                                           26
  Case 21-96017      Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                             Document      Page 27 of 168



least April 26, 2021, Melissa Garcia subsequently admitted that Ramirez continued

to work for Alpha at least seven months after Spartans’ formation.

      158.     Melissa Garcia was responsible for overseeing Ramirez’s work when

Ramirez was working for both Alpha and Spartans.

      159.     Ramirez had access to her Alpha e-mail account through at least April

26, 2021 and use it to conduct business for Spartans.

      160.     Instead of permanently leaving Alpha, Ramirez continued to access

Alpha’s payroll, e-mail, and other records through at least April 26, 2021.

      161.     Luis and Melissa Garcia paid Ramirez a $1,500 year-end bonus at the

end of 2020.

      162.     When Melissa Garcia claimed that Ramirez had stopped working for

Alpha in 2020, she knew that statement was false. That deliberate false statement

regarding Ramirez’s employment indicates that Melissa Garcia deliberately

conspired with Luna to assist him in his scheme to defraud creditors and knew the

conduct was wrongful.

      163.     Prior to subcontracting with Spartans, Luna, Melissa Garcia, and Luis

Garcia had never seen any of the work that Spartans had performed, did not know

whether Spartans had any other customers, did not ask how long Spartans had been

in business, did not request any references from Spartans, and did not require a bond

from Spartans.

      164.     On information and belief, in December 2020, during a meeting at

Alpha, a representative of Alpha told H-2A Workers that they were going to be sent



                                          27
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                            Document      Page 28 of 168



back to Mexico, but that they could return the following season, and indicated that,

in the meantime, Alpha would be changing its name to Spartans.

      165.   Luna then caused Spartans to enter into a “subcontractor” agreement

with Alpha, diverting Alpha’s income to Spartans, even though Spartans provided no

value to Alpha.

      166.   After Spartans’ incorporation, Luna, through Alpha, funneled what now

purported to be Alpha’s business and money, having a value of in excess of $900,000,

to Spartans, as part of his fraudulent scheme to avoid paying the Workers and other

creditors.

      167.   Alpha began paying Spartans for work Spartans allegedly completed

around September 21, 2020 (Alph. Dkt. 49 at 15), 18 days after Spartans’ formation.

      168.   Alpha did not receive reasonably equivalent value in return for the

transfer of these assets to Spartans.

      169.   Instead of paying for its subcontracted work according to the purported

terms of its subcontracts—or on a percentage-of-production-completed basis—Alpha

paid Spartans at a loss, on an actual-time-input basis.

      170.   By way of example, Alpha contracted with an outside corporation to

complete a job order for $32 an hour. Alpha then subcontracted with Spartans for the

same job, paying $40 an hour, thereby diverting the more than the entirety of Alpha’s

revenue and profit to Spartans.

      171.   For another job, Alpha contracted with Summit Livestock to complete

a job order for $40 an hour. Alpha then subcontracted with Spartans for the same



                                         28
  Case 21-96017      Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                             Document      Page 29 of 168



job, paying $40 an hour, thereby diverting the entirety of Alpha’s revenue and profit

to Spartans.

        172.   After making these transfers to Spartans, Alpha effectively ceased to

operate.

                                  INDIVIDUAL FACTS

LUIS ALFREDO GAMBOA MARRERO

        173.   Mr. Gamboa worked for ML Farm in 2012, 2013, 2015, 2015, 2016, and

2019.

        174.   Each year, he paid for his transportation and lodging to obtain his visa

at the border, and to travel to Rockford, Illinois to start work. Mr. Gamboa spent

approximately US $400 for his travel each time he came to the United States This

included motel and food expenses in Mexico to obtain his visa at the border, and food

expenses.

        175.   During the trip from Mexico, the company driver travelled with 20-30

Workers in a van that should carry no more than 12 people. The van was cramped,

and many travelled without seatbelts for the two-day trip.

        176.   Upon arrival in Rockford, Mr. Gamboa tendered his receipts for these

travel expenses to ML Farm. The company reimbursed only a portion of his travel

expenses. In 2019, Mr. Gamboa had receipts as proof of his US $400 expenditures in

these initial travel expenses, but the company only reimbursed him approximately

$50 each year he provided services to ML Farm, including in 2019.




                                           29
  Case 21-96017      Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                             Document      Page 30 of 168



        177.   Each year, Mr. Gamboa arrived in Illinois and waited days, or even a

week, to begin work. ML Farm did not pay him for the days he waited to be assigned

work.

        178.   ML Farm gave Mr. Gamboa a contract for work only once he arrived in

the United States. The contract usually listed work in only one state, but ML Farm

transported Mr. Gamboa to numerous states to work. The contract stated that he

would work 40 hours per week. Instead, Mr. Gamboa always worked 10 hours per

day, six to seven days a week. Regularly, Mr. Gamboa’s work hours were 6:00 a.m. to

6:00 p.m., or 7:00 a.m. to 7:00 p.m. Sometimes, Mr. Gamboa worked later than 7:00

p.m.

        179.   Once, while working in Minnesota, Mr. Gamboa became ill because he

worked in the rain until 9:00 or 10:00 p.m. He did not go to work the next day. When

Luna’s agent realized that Mr. Gamboa did not come to work, he told Mr. Gamboa he

was not going to pay for the motel room if Mr. Gamboa did not keep working and

threatened to send Mr. Gamboa back to the motel in Illinois. Mr. Gamboa then

became anxious about taking any time off due to illness, because he knew he would

either not be paid or be returned to Rockford with no assigned work and no pay.

        180.   During his time working for ML Farm, Mr. Gamboa worked in

Pennsylvania, Iowa, Nebraska, Arkansas, Minnesota, and Missouri. ML Farm

transported him from job to job, which often took many hours. Neither Luna nor ML

Farm paid him for the travel time between jobs.




                                         30
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                            Document      Page 31 of 168



      181.   ML Farm falsely told Mr. Gamboa it would provide housing and food

during the contract period. Instead, the company deducted the cost of food from his

check for the last three seasons he provided services to ML Farm: 2015, 2016, and

2019. In later years, ML Farm paid Mr. Gamboa with a debit card and provided him

no pay stub that detailed the deductions from his pay.

      182.   ML Farm housed Mr. Gamboa and other Workers in motels, usually

located about an hour from the worksite. The motel rooms housed at least three to

four Workers per room, with only two beds, requiring the Workers to share a bed with

someone or sleep on the floor. The motels were often infested with mice and bedbugs.

Sometimes during the summer, the air conditioning in the motels did not work.

      183.   Mr. Gamboa and other Workers often had to pool their money and pay

for gas for the van to travel to and from the worksite.

      184.   ML Farm deducted approximately $12 per day for food, but the provision

of food was inconsistent. ML Farm often gave Mr. Gamboa two meals at the same

time. By the time Mr. Gamboa tried to eat his second meal, it was spoiled. On two or

three occasions, Mr. Gamboa became ill from eating spoiled food.

      185.   Mr. Gamboa sometimes went without dinner because it was spoiled, or

because the Workers returned so late from work that they could not find any place

that was still open where they could get a hot meal. Because of this, Mr. Gamboa

often had to buy food at a gas station, which was insufficient.

      186.   When he worked during the summer months, ML Farm did not provide

adequate water, so Mr. Gamboa purchased his own water to stay hydrated.



                                          31
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21      Desc Main
                            Document      Page 32 of 168



      187.   On October 17, 2019, a worker accidentally pulled the trigger on a nail

gun, piercing Mr. Gamboa’s left index finger. ML Farm did not cover all of Mr.

Gamboa’s expenses for his injury, and he believes he still has an outstanding bill with

the hospital. ML Farm told Mr. Gamboa the company did not enroll him in workers’

compensation.

      188.   ML Farm staff verbally abused Mr. Gamboa and other Workers, forcing

them to work harder and finish jobs as quickly as possible. ML Farm staff regularly

told Mr. Gamboa and other Workers they were “good for nothing” and that “they

didn’t come to the U.S. to be lazy, but to work hard” or words to that effect.

      189.   Luna also forced Mr. Gamboa and other Workers to work in dangerous

conditions, ordering Workers not to use safety equipment. ML Farm staff ordered

Workers to take off safety harnesses because they believed it slowed down the work,

or made the Workers work on pitched roofs during cold weather when it was very

slippery. At a worksite in Montana, a worker fell off the roof and was evacuated from

the worksite by a helicopter. He could not walk for eight months. Mr. Gamboa

remained anxious and scared about having to work in unsafe conditions.

      190.   Neither ML Farm nor Luna timely paid Mr. Gamboa. When he asked

ML Farm staff when he would be paid, he was told they would pay him “tomorrow.”

      191.   When Workers were sick, or complained about not being paid, ML Farm

staff told them that if they continued to complain or did not work due to illness, they

would be sent back to the motel in Rockford, which meant they would have no work




                                          32
  Case 21-96017      Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                             Document      Page 33 of 168



and would not be paid. Mr. Gamboa felt these statements coerced workers and

compelled them to work when they were sick or injured.

        192.   The 2019 work season was the worst Mr. Gamboa experienced. His

supervisor regularly degraded Mr. Gamboa and the other Workers and pressured the

Workers to work faster and faster. Mr. Gamboa heard supervisors from ML Farm

threaten other Workers, and he feared he could be sent back to Mexico if he

complained about work conditions or pay. His supervisor told Mr. Gamboa and the

Workers that if they did not finish their work on time, he would both report them to

immigration and cause them to be sent back to Mexico.

        193.   Mr. Gamboa’s finger remains injured, and he cannot use his left hand

as productively as before.

RODRIGO MARTINEZ TORRES

        194.   Mr. Martinez Torres worked for ML Farm for four seasons, from August

to December 2013, July to November 2014, October to March 2018, and in September

2019.

        195.   Before every season, Mr. Martinez Torres received a contract in Mexico

that stated that ML Farm would reimburse all travel costs; that he would only be

working in one state, that Mr. Martinez Torres would work 40 hours per week, and

that ML Farm would provide housing and food.

        196.   Each season, Mr. Martinez Torres incurred various travel-related

expenses and fees in order to work for ML Farm, including travel from his home in




                                          33
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                            Document      Page 34 of 168



Durango to Nuevo Laredo or Monterrey, Mexico and lodging in these cities while

waiting for the visa.

      197.   Before the 2013 and 2014 seasons, Mr. Martinez Torres deposited

approximately $100-$200 per season into an account at Luna’s agent’s instruction.

Luna’s agent told him this deposit was for costs associated with obtaining Mr.

Martinez Torres’s visa.

      198.   In 2013, Mr. Martinez Torres spent approximately $50 for costs to travel

from Durango to the United States Consulate to obtain his visa. He also paid

approximately $100 to stay in a motel while waiting for his visa. In 2014, Mr.

Martinez spent about the same amount for travel and motel costs to obtain his visa.

      199.   ML Farm reimbursed Mr. Martinez Torres approximately $200 – $300

for each season in the 2013 and 2014 seasons.

      200.   For the 2019 season, Mr. Martinez Torres also paid for required travel

to Guadalajara, Mexico, to undergo a medical check, and take a course on worksite

safety. He spent approximately $339 – $387 during this season for these costs.

      201.   Mr. Martinez Torres then paid for his travel to Monterrey, Mexico in

order to obtain his visa. He spent approximately $90 for a bus ticket to Monterrey,

and approximately $120 for three nights in a motel in Monterrey.

      202.   In order to pay for these expenses for the 2019 season, Mr. Martinez

Torres took out a $1,000 loan.




                                         34
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21       Desc Main
                            Document      Page 35 of 168



      203.   Mr. Martinez never received reimbursement for the majority of his

above-described expenses. Additionally, neither Luna nor ML Farm reimbursed Mr.

Martinez Torres for any of his travel expenses for the 2019 season.

      204.   When Mr. Martinez Torres arrived in the United States, he was taken

to Rockford, Illinois. He spent one to two days in Rockford waiting for an assignment.

He was not paid for this time.

      205.   Even though the contract stated that Mr. Martinez Torres would only

be working in one state, over the course of all seasons worked, ML Farm transported

Mr. Martinez Torres and other Workers from Rockford, Illinois to various farms in

multiple states, including Indiana, Oklahoma, Iowa, Missouri, Illinois, Wisconsin,

Minnesota, Nebraska, and Arkansas.

      206.   Trips to worksites located in other states often occurred overnight. Mr.

Martinez Torres and the Workers with him were either transported directly to the

worksites to begin work immediately, or were able to rest at a motel for, at the most,

a few hours before beginning work.

      207.   During the 2013 season, Mr. Martinez Torres had to pay $15 to $20 a

week for gas for the company truck that transported them to worksites. Neither Luna

nor ML Farm reimbursed Mr. Martinez Torres for this expense.

      208.   Even though the contract indicated that Mr. Martinez Torres would

work 40 hours a week, he often worked 70 to 80 hours a week.

      209.   For instance, during the 2019 season, Mr. Martinez Torres worked from

7:00 a.m. to 7:00 p.m. or 8:00 p.m., and sometimes, as late as 1:00 a.m.



                                         35
  Case 21-96017      Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                             Document      Page 36 of 168



      210.   ML Farm failed provide Mr. Martinez Torres and other Workers with

proper safety equipment. In 2014, Mr. Martinez Torres was working at a height of

thirty feet without a harness or other protective gear. He fell from this height and

fractured his pelvis. It took two years and extensive physical therapy for him to

recover, and he could not work during this time.

      211.   Mr. Martinez Torres and other Workers were often driven to worksites

by another worker who did not have a driver’s license. During the 2014 season, the

crew was involved in a car crash at 4:00 a.m. in a company vehicle driven by an

unlicensed worker.

      212.   During each season, there was insufficient room in the motel rooms for

all the Workers. For instance, in the 2019 season, Mr. Martinez Torres was assigned

to a room with only two beds and four workers.

      213.   During the 2014 and 2019 seasons, two of the motel rooms ML Farm

provided for Mr. Martinez Torres were infested with bedbugs.

      214.   Mr. Martinez Torres’s contract stipulated that the Workers would

receive three meals a day and water at the site.

      215.   The food ML Farm provided was insufficient to feed Workers relative to

the physical intensity and duration of the work every day. At times, Workers did not

end their workdays until 1:00 a.m., and were forced to supplement the meals provided

with purchases from gas stations or nearby stores. Mr. Martinez Torres frequently

went hungry because supervisors would delay meal breaks and require the Workers

to keep working.



                                         36
  Case 21-96017    Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21      Desc Main
                            Document      Page 37 of 168



      216.   ML Farm failed to provide water at the jobsites, so Mr. Martinez Torres

had to bring his own water to every jobsite.

      217.   Luna or Luna’s agents subjected Mr. Martinez Torres and other

Workers to verbal abuse and humiliation. They called him a “son of a fucking bitch”

or words to that effect and insulted the quality and speed of his work. These

supervisors frequently made Workers cry.

      218.   Luna or Luna’s agents yelled at Mr. Martinez Torres at such close

proximity that Mr. Martinez Torres feared they might try to hit him.

      219.   Luna or Luna’s agents discouraged Mr. Martinez Torres from using the

bathroom during the workday, expressing frustration if he needed to take a break to

relieve himself.

      220.   ML Farm failed to pay Mr. Martinez Torres timely and full wages.

      221.   Mr. Martinez Torres is missing pay for two weeks of the 2014 season,

for one week of the 2018 season, and for four weeks of the 2019 season.

      222.   During the 2014 season, Luna threatened Mr. Martinez Torres with

blacklisting, telling him that if he complained about working conditions or left ML

Farm’s employment, he would not be invited to return for future work with ML Farm

or be able to obtain work with other companies in the United States.

      223.   During the 2014 and 2019 seasons, Luna made statements to Mr.

Martinez Torres indicating that if he left his employment, Luna would report his

departure to immigration authorities, and Mr. Martinez Torres would not be able to




                                         37
  Case 21-96017     Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21         Desc Main
                             Document      Page 38 of 168



obtain another H-2A visa again because the authorities would know that he did not

complete his contract.

      224.   In October 2019, Mr. Martinez Torres and two other Workers asked

Luna for the weeks of unpaid wages owed them from that season. Luna told them to

keep working and promised he would pay them eventually.

      225.   Mr. Martinez Torres finally stopped believing Luna’s promises and left

ML Farm rather than continue to work without pay.

ANGEL VALENTIN ESTRELLA DIAZ

      226.   Mr. Estrella worked for ML Farm for six seasons between 2013 and

2019, from August 2013 to January 2014, from June 2014 to January 2015, from June

2015 to approximately November 2015, from September 2016 through February

2017, from June 2017 through February 2018, and from October 2018 through

February 2019.

      227.   For each season that Mr. Estrella worked for ML Farm, he received a

contract that stated that he would be reimbursed for all travel costs, that he would

only be working in one state and would work 40 hours per week, and that housing

and food would be provided.

      228.   Each season, Mr. Estrella incurred approximately $175 in travel-related

expenses and fees in order to work for ML Farm, including travel from his home in

Zacatecas to Nuevo Laredo or Monterrey, Mexico, food and lodging in these cities

while waiting for the visa, and food during the trip to Rockford, Illinois.




                                           38
  Case 21-96017     Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                             Document      Page 39 of 168



      229.   ML Farm reimbursed Mr. Estrella approximately $140 for each season

during the 2013, 2014, and 2015 seasons. Mr. Estrella was reimbursed $120 for each

season during the 2016, 2017, and 2018 seasons.

      230.   When Mr. Estrella arrived in the United States, he was taken to

Rockford, Illinois. He usually spent one to three days in Rockford waiting for an

assignment. ML Farm did not pay him for this time.

      231.   Mr. Estrella received a contract at the beginning of each season that had

a worksite address listed on it. However, every season that he worked for ML Farms,

the address listed on his contract was either somewhere he never worked or just one

of several places he worked. In his last season, for example, Mr. Estrella’s contract

said he would be working at one location in Huron, South Dakota. In reality, he was

required to work in various cities and towns all over South Dakota.

      232.   In previous seasons, Mr. Estrella was taken to several states to work,

not just the one listed on his contract.

      233.   Trips to worksites located in other states often occurred overnight. Mr.

Estrella and the Workers with him were either transported directly to the worksites

to begin work immediately, or were able to rest at a motel for, at the most, a few hours

before beginning work.

      234.   In September 2016 Mr. Estrella and other workers drove to New York

overnight and arrived directly to the worksite in the morning without stopping at the

hotel first. During Mr. Estrella’s last season, he was driven 12 hours to South Dakota

and only slept 2 to 3 hours in the hotel first before starting work.



                                           39
  Case 21-96017    Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                           Document      Page 40 of 168



      235.   During his first season working for ML Farm, Mr. Estrella and the other

workers on his team paid for the cost of gas while traveling and were not reimbursed.

      236.   Even though the contract indicated that Mr. Estrella would be working

40 hours a week, he usually worked at least 60 hours a week, if not more.

      237.   During the 2017 season, Mr. Estrella worked at a site in Michigan.

Based on a labor complaint, the USDOL came to the site to interview Workers from

August 28, 2017 to September 4, 2017 and again from September 7, 2017 to

September 12, 2017. They interviewed the Workers one by one and asked questions

about the accommodations and food, among other things. During this time, Luna or

Luna’s agents did not permit the Workers to work, and neither Luna nor ML Farm

paid the Workers any wages for the time that they were required to interview with

the USDOL.

      238.   During each season, there was insufficient room in the motel rooms for

all the Workers. Except for the 2018 season, during each season Mr. Estrella worked

for ML Farm, three or four Workers were assigned to a room with only two beds.

      239.   The motels where Mr. Estrella stayed while working for ML Farm were

located between thirty minutes to an hour from the jobsites. ML Farm did not pay

Mr. Estrella for the time he was required to spend on travel to and from the jobsites

each day.

      240.   Some of the motels where Mr. Estrella stayed while working for ML

Farm were dirty and infested with insects.




                                         40
  Case 21-96017        Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                               Document      Page 41 of 168



      241.   In the last two seasons worked, ML Farm provided Mr. Estrella only two

meals a day, despite his contract stating that he would be given three meals a day.

      242.   Workers, including Mr. Estrella, were forced to supplement the meals

ML Farm provided with food purchased with their own money.

      243.   During the 2018 season, because ML Farm failed to pay the Workers,

Mr. Estrella lent his own money to other Workers who did not have enough money to

buy food.

      244.   ML Farm failed to provide water at the jobsites or with meals, so Mr.

Estrella purchased and brought his own water to every jobsite.

      245.   ML Farm failed to pay Mr. Estrella timely and full wages.

      246.   ML Farm provided Mr. Estrella with an “IOU” acknowledging that he

was owed $2,686.70 in unpaid wages, but he is owed more than that.

      247.   Mr. Estrella is still missing five full weeks of wages for the 2018 season,

totaling $3,095.90.

      248.   During the 2018 season, Mr. Estrella witnessed Luna or Luna’s agents

subjecting other workers to verbal humiliation by yelling, cursing at, and insulting

them in front of their co-workers.

      249.   Mr. Estrella heard from other Workers that he would be denied an

opportunity to work for ML Farm in future seasons if he stopped working prior to the

close of the season.




                                           41
  Case 21-96017      Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                              Document      Page 42 of 168



        250.   After returning to Mexico at the end of the 2018 season, Mr. Estrella

repeatedly called ML Farm’s offices to ask for his unpaid wages, but his calls went

unanswered, and he was never paid his earned wages.

JOSE LUIS TORRES SALINAS

        251.   Mr. Torres worked for ML Farm for five seasons, from summer 2014 or

2015 to December of that year, summer 2016 to December 2016, summer 2017 to

December 2017, summer 2018 to December 2018, and summer 2019.

        252.   Mr. Torres did not receive a copy of his contract to work for ML Farm

until he arrived in Illinois at the beginning of the season. The contracts were in

English, and ML Farm supervisors reviewed the terms with Mr. Torres. The contracts

stated Mr. Torres would only be working in one state and he would work 40 hours per

week.

        253.   Mr. Torres’s contract also stipulated that the ML Farm would provide

three meals a day.

        254.   Each season, Mr. Torres incurred various travel-related expenses and

fees to work for ML Farm, including travel from his home in Tlaxcala to the United

States consulate in Monterrey, Matamoros, or Nuevo Laredo, Mexico, and lodging

while waiting for the visa.

        255.   Mr. Torres spent approximately $137 each season to travel to the United

States Consulate and pay for lodging while waiting for his visa.

        256.   He spent approximately $100 on food each season when traveling to the

United States to work for ML Farm.



                                          42
  Case 21-96017       Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                              Document      Page 43 of 168



         257.   Mr. Torres was reimbursed $120 for the seasons worked prior to the

2019 season. In 2019, neither Luna nor ML Farm reimbursed Mr. Torres for these

costs.

         258.   When Mr. Torres arrived in the United States, he was taken to Rockford,

Illinois. In the seasons he worked prior to the 2019 season, Mr. Torres typically spent

two days in Rockford before being transported to a jobsite. He was not paid for this

time.

         259.   Over the course of all seasons worked, ML Farm transported Mr. Torres

and other Workers from Rockford, Illinois to various farms in Indiana, Iowa, Illinois,

Wisconsin, South Dakota, Michigan, and Ohio.

         260.   Even though the contract indicated that Mr. Torres would be working

40 hours a week, he typically worked 66 hours per week.

         261.   Mr. Torres generally worked from 7:00 a.m. to 7:00 p.m., Monday

through Saturday.

         262.   In 2019, Mr. Torres and other Workers were taken from Rockford to

Iowa for a separate job. The Workers were required to work through the night for 12

hours in order to remove thousands of pig carcasses after the animals died in a fire.

ML Farm did not provide the Workers with food or water during the 12-hour job that

required heavy physical labor and drove the Workers straight back to Rockford in the

morning. Luna or Luna’s agents did not allow the Workers to stop anywhere for food

or drink on the return trip because they were covered in pig filth and dirt.




                                           43
  Case 21-96017    Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                           Document      Page 44 of 168



      263.   During each season, there was insufficient room in the motel rooms for

all the Workers. During each of the five seasons Mr. Torres worked for ML Farm, at

least three Workers were assigned to a room with only two beds.

      264.   Some of the motels that Mr. Torres stayed in prior to the 2019 season

were infested with bedbugs and rats.

      265.   During the 2019 season, ML Farm provided Workers with their lunch

for the next day the night before. Sometimes, the food would spoil overnight, and

Workers were compelled to buy replacement food with their own money.

      266.   The food ML Farm provided was insufficient to feed Workers relative to

the physical intensity and duration of the workday. ML Farm only provided the

Workers with lunch and dinner, and the Workers were forced to supplement the

meals with purchases from gas stations or nearby stores.

      267.   Neither Luna nor ML Farm paid Mr. Torres timely and full wages.

      268.   Mr. Torres is still owed wages for three-and-a-half weeks in the 2018

season.

      269.   Six weeks into the 2019 season, Mr. Torres left ML Farm’s employment

because he had not received any wages.

MARTIN CASTAÑEDA ARANDA

      270.   Mr. Castañeda worked for ML Farm during three or four different

periods between 2015 and 2018. Most recently, he worked for ML Farm from

September 2017 to March 2018.




                                         44
  Case 21-96017    Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                           Document      Page 45 of 168



      271.   Before every season he worked for ML Farm, Mr. Castañeda received a

contract in Mexico that stated that he would be working in one state and he would

work 40 hours per week.

      272.   Mr. Castañeda’s contract with ML Farm also stipulated that ML Farm

would provide three meals a day.

      273.   Each season, Mr. Castañeda incurred various travel-related expenses

and fees to work for ML Farm, including travel from his home in Fresnillo to Nuevo

Laredo, Mexico, and lodging in Nuevo Laredo while waiting for the visa.

      274.   The first season he worked for ML Farm, Mr. Castañeda paid a fee of

$100 to Luna or Luna’s agent to obtain his visa.

      275.   Each subsequent season, Mr. Castañeda was required to pay a

recruitment fee of $50 – $90 to Luna’s agent, recruiter Manuel Esparza. The exact

recruitment fee varied from year to year.

      276.   Mr. Castañeda took out a loan to pay for these travel-related expenses.

      277.   When Mr. Castañeda arrived in the United States, he was taken to

Rockford, Illinois. Mr. Castañeda sometimes spent weeks in Rockford waiting for an

assignment. ML Farm did not pay him for this time.

      278.   Over the course of all seasons worked, ML Farm transported Mr.

Castañeda and other Workers from Rockford, Illinois to various farms in Nebraska,

South Dakota, Indiana, Wisconsin Minnesota, and Illinois.




                                            45
  Case 21-96017      Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                             Document      Page 46 of 168



        279.   Trips to worksites located in other states often occurred overnight. ML

Farm transported Mr. Castañeda and the Workers directly to the worksites to begin

work.

        280.   Even though the contract indicated that Mr. Castañeda would be

working 40 hours a week, he typically worked 60 to 84 hours per week.

        281.   Mr. Castañeda often worked from 7:00 a.m. to 7:00 p.m., Monday

through Saturday, and sometimes on Sunday.

        282.   ML Farm failed to provide Mr. Castañeda and other Workers with

proper safety equipment. ML Farm supervisors pressured Workers to work without

safety equipment, like harnesses, so they could work more quickly.

        283.   In November 2017, Mr. Castañeda fell while on the job and suffered a

shoulder injury. Mr. Castañeda continued working that day despite the pain, but he

could not work the next day due to his injury.

        284.   Mr. Castañeda had to wait more than a day for his supervisor to take

him to a hospital after he fell at work. Luna or Luna’s agent then falsely claimed that

Mr. Castañeda’s injuries were not work-related and told him that ML Farm would

not cover his hospital bills for that reason. Mr. Castañeda declined the recommended

medical treatment because he could not afford the $3,000 cost.

        285.   After several days at the motel, Mr. Castañeda returned to work,

without medical care and despite his ongoing shoulder pain, because he did not want

to be sent Rockford and taken off the job.




                                             46
  Case 21-96017       Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                              Document      Page 47 of 168



      286.   Mr. Castañeda paid for his own physical therapy in Mexico to treat his

shoulder injury. It took him two years and approximately $1,500 in physical therapy

fees to regain 90% mobility in his arm.

      287.   During each season, there was insufficient room in the motel rooms for

Mr. Castaneda and the other Workers. Mr. Castaneda was usually assigned with two

or three other workers to a room with two beds, and he had to either share a bed or

sleep on the floor.

      288.   Mr. Castañeda’s contract stipulated that he would receive three meals

and water at the site.

      289.   The food ML Farm provided was insufficient to feed Mr. Castañeda and

other Workers relative to the physical intensity and duration of the workday. Mr.

Castañeda was forced to supplement the meals ML Farm provided with purchases

from gas stations or nearby stores.

      290.   ML Farm provided lunch for the next day at night, and because Mr.

Castañeda had no refrigerator, the lunch often spoiled before he could eat it. Mr.

Castañeda also suffered from frequent stomach pain because the food provided was

not fresh.

      291.   Mr. Castañeda was forced to ask ML Farm for an “advance” on the late

wages owed to him so that he could buy food. In September 2016, Mr. Castañeda

asked ML Farm for a loan for food expenses. Several weeks later, ML Farm gave him

$200 to buy food that ML Farm was contractually obligated to provide in the first

place. ML Farm later deducted the $200 advance from Mr. Castañeda’s check.



                                          47
  Case 21-96017     Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                             Document      Page 48 of 168



      292.   ML Farm did not allow Mr. Castañeda or the Workers to take time off.

Additionally, Mr. Castañeda and the other Workers worked longer than the eight

hours per day promised on their contracts.

      293.   When the Workers had to end a workday early because of injury or

illness, they had to sit in the company van without air conditioning or heat and wait

for other Workers to finish before they could return to the motel. Workers continued

working despite being unwell because the extreme temperatures in the van during

summers and winters were intolerable.

      294.   Luna or Luna’s agents discouraged Mr. Castañeda and the other

Workers from using the bathroom during the workday, expressing frustration if they

needed to take a break to relieve themselves.

      295.   On some of his jobs, there were no bathrooms, and Mr. Castañeda felt

belittled and dehumanized.

      296.   ML Farm failed to pay Mr. Castañeda full and timely wages.

      297.   During each season, ML Farm paid Mr. Castañeda less than he had

earned. From 2015-2016, ML Farm gave Mr. Castañeda an “IOU,” stating he was

owed him $1,856.00, but in actuality, ML Farm owed Mr. Castañeda more than that.

Luna or Luna’s agents falsely promised that ML Farm would pay his unpaid wages

in installments, but never did.

      298.   In subsequent seasons, ML Farm failed to provide Mr. Castañeda an

IOU for unpaid wages. Luna admitted he owed Mr. Castañeda wages and promised




                                         48
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                            Document      Page 49 of 168



to pay him during the next pay period. However, during the next pay period, Mr.

Castañeda was paid for only part of his work.

      299.   At the start of each season, ML Farm still owed Mr. Castañeda wages

from the previous season.

      300.   The second season he worked for ML Farm, Luna or Luna’s agent told

Mr. Castañeda that if he or other Workers left before the end of the season, they

would not be paid the wages owed to them.

      301.   In 2017, Mr. Castañeda called ML Farm’s office in Rockford and

complained about the nonpayment. Luna or Luna’s agent at the office told Mr.

Castañeda that if he left the company because of the non-payment of wages, the

departure would be on “bad terms” because he did not work through the end of his

contract.

      302.   Mr. Castañeda believed ML Farm would not pay him for the previous

season of owed wages unless he returned to work.

      303.   In 2018, Luna or Luna’s agent pressured Mr. Castañeda to extend his

H-2A visa so he could remain in the United States, working for ML Farm, despite Mr.

Castañeda stating that he did not want to extend his visa.

      304.   Luna or Luna’s agent told Mr. Castañeda’s that if he did not consent to

the extension, ML Farm would not offer him work the following season, and the he

would falsify Mr. Castañeda’s signature on the extension. Mr. Castañeda felt he had

no choice but to sign the extension.




                                        49
  Case 21-96017    Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                           Document      Page 50 of 168



      305.   During the 2017season, the Workers heard that USDOL inspectors

would arrive at their jobsite to interview them. Luna or Luna’s agent warned the

Workers not to complain. Mr. Castañeda’s was instructed to tell inspectors that they

were being treated fairly and did not have complaints about the work conditions.

Luna or Luna’s agents threatened the Workers with blacklisting if they did not

comply.

      306.   The day the USDOL inspectors were set to arrive, Luna or Luna’s agents

transported the Workers to a different farm.

      307.   Mr. Castañeda subsequently contacted USDOL while he was working at

a jobsite in South Dakota. In 2018, Mr. Castañeda filed a formal USDOL complaint

for nonpayment of wages against Luna and ML Farm.

      308.   On information and belief, Luna learned about Mr. Castañeda’s USDOL

complaint.

      309.   Since filing his USDOL complaint, Mr. Castañeda has been unable to

find work as an H-2A worker.

      310.   On information and belief, because of the small industry and his

connections, Luna blacklisted Mr. Castañeda for filing the USDOL complaint, and

prevented him from finding work elsewhere.

J. REMEDIOS MARES CORDOVA

      311.   Mr. Mares worked for ML Farm for five seasons, from July 2015 to

February 2016, July 2016 to February 2017, July 2017 to February 2018, July 2018

to February 2019, and September 2019 to December 2019.



                                        50
  Case 21-96017       Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                              Document      Page 51 of 168



      312.      Before every season during which Mr. Mares worked for ML Farm, Mr.

Mares received a contract in Mexico that stated that he would be reimbursed for all

travel costs, that he would only be working in one state, that he would work 40 hours

per week, and that ML Farm would provide housing and food.

      313.      Each season, Mr. Mares incurred various travel-related expenses and

fees in order to work for ML Farm, including travel from his home in Zacatecas to

Nuevo Laredo and lodging while waiting for the visa.

      314.      ML Farm required Mr. Mares to pay a recruitment fee of $50 to $75 each

season to Luna’s agent, recruiter Manuel Esparza. The exact recruitment fee varied

year to year.

      315.      Each year, Mr. Mares paid approximately $50 for costs to travel from

Zacatecas to the United States Consulate to obtain his visa. In 2015, Mr. Mares spent

approximately $250 to stay in a motel while waiting for his visa. In each of the 2016,

2017, 2018, and 2019 seasons, Mr. Mares spent approximately $100 for motel costs,

and approximately $20 for food costs during the trip to Rockford, Illinois.

      316.      ML Farm reimbursed Mr. Mares $200 for the 2015 and 2016 seasons,

$150 for the 2017 and 2018 seasons, and $100 for the 2019 season.

      317.      The reimbursement amounts were insufficient to repay Mr. Mares the

money he spent to get to Illinois for work.

      318.      Mr. Mares also paid approximately $250 for his own travel back to

Mexico for the 2016, 2017, 2018, and 2019 seasons.




                                           51
  Case 21-96017    Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                           Document      Page 52 of 168



      319.   When Mr. Mares arrived in the United States, he was taken to Rockford,

Illinois. In 2017, he spent approximately three or four days waiting for an

assignment. ML Farm did not pay him for this time.

      320.   Even though the contract stated that Mr. Mares would only be working

in one state, over the course of all seasons worked, ML Farm transported Mr. Mares

and other Workers from Rockford, Illinois to various farms in multiple states,

including South Dakota, Nebraska, and Ohio.

      321.   Trips to worksites located in other states often occurred overnight. ML

Farm transported Mr. Mares and the Workers directly to the worksites to begin work.

      322.   Even though the contract indicated that Mr. Mares would be working 40

hours a week, he usually worked approximately 72 to 90 hours per week. Typical

working hours were from 7:00 a.m. to 8:00 p.m. or 9:00 p.m., Monday through Sunday.

Workers were sometimes given Sundays off, but not always.

      323.   During the 2017, 2018, and 2019 seasons, Mr. Mares was the driver for

one of the company vans. He occasionally paid for gas out-of-pocket when ML Farm

did not provide him with gas cards to pay for fuel. ML Farm did not reimburse Mr.

Mares for any of the money he had to spend on gas.

      324.   ML Farm failed to provide Mr. Mares and other Workers with proper

safety equipment. Mr. Mares witnessed many jobsite accidents. ML Farm did not

take Workers medical providers to seek proper care when they were injured.

      325.   In the seasons prior to the 2019 season, several of the motel rooms Mr.

Mares stayed in were infested with cockroaches or bedbugs. The rooms where he



                                        52
  Case 21-96017       Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                               Document      Page 53 of 168



stayed in Rockford were dirty, and the motel did not always did not provide toilet

paper or towels.

         326.   During each season, there was insufficient room in the motel rooms for

all the Workers. For instance, while staying at the Rockford motel at the beginning

of the 2017 season, three Workers were assigned to a room, and Mr. Mares had to

share a bed with another Worker. When staying at a motel in South Dakota, three

Workers were also assigned to a room with only two beds, and one Worker shared a

bed with other Workers, or slept on the floor.

         327.   Mr. Mares’ contract stipulated that the Workers would receive three

meals and water at the site.

         328.   The food ML Farm provided was insufficient to feed the Workers relative

to the physical intensity and duration of the workday. Workers were forced to

supplement the meals with purchases from gas stations or nearby stores. Mr. Mares

frequently went hungry because Luna or Luna’s agents delayed meal breaks and

required the Workers to keep working.

         329.   At times ML Farm provided two meals in the morning, and because Mr.

Mares could not store the meals in a refrigerator, the meals spoiled before he could

eat them.

         330.   ML Farm failed to provide water at the jobsites or with meals, so Mr.

Mares brought his own water to every jobsite.

         331.   The portable toilets provided at jobsites were often dirty, with no toilet

paper.



                                             53
  Case 21-96017    Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                           Document      Page 54 of 168



      332.   Neither Luna nor ML Farm paid Mr. Mares timely and full wages.

      333.   Mr. Mares is owed four weeks of pay for the 2018 season, and two weeks

for the 2019 season.

      334.   Luna pressured Mr. Mares and other Workers into returning for future

seasons by claiming he would only pay them for the past season’s wages if they

returned to work the next season.

      335.   ML Farm deducted money from the Workers’ pay at the end of a season

after checking the company’s inventory of tools. After the end of every season, Luna

docked Mr. Mares’ pay, claiming tools were missing, even though Mr. Mares did not

take any tools.

      336.   Mr. Mares heard Luna threatening the Workers with blacklisting if they

complained about unpaid or late wages, telling them that if they did not continue

working, he would ensure they were not able to obtain future visas to work with

companies in the United States.

ARTURO JASSO VILLALPANDO

      337.   Mr. Jasso worked for ML Farm for four seasons, from June 2016 through

February 2017, May 2017 through February 2018, July 2018 through February 2019,

September 2019 to October 2019, and March 2020 to April 2020.

      338.   The last season Mr. Jasso provided services to ML Farm began in

September 2019 and ended in April 2020, but Mr. Jasso was unable to work from

mid-October 2019 until March 2020 due to an injury he suffered on the job.




                                        54
  Case 21-96017     Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21      Desc Main
                             Document      Page 55 of 168



       339.   Before every season Mr. Jasso worked for ML Farm, he received a

contract that stated that he would be reimbursed for all travel costs, that he would

only be working in one state, that he would work 40 hours per week, and that he

would be provided housing and food.

       340.   In each of the four seasons, Mr. Jasso incurred approximately $250 per

year in travel-related expenses and fees in order to work for ML Farm, including

travel from his home in Zacatecas to Nuevo Laredo or Matamoros, Mexico, food and

lodging in these cities while waiting for the visa, and food during the trip to Rockford,

Illinois.

       341.   Before the 2016 season, Mr. Jasso paid a recruiter fee of approximately

$100 to Luna’s agent.

       342.   ML Farm reimbursed Mr. Jasso approximately $90 for these costs each

season during the 2016, 2017, and 2018 seasons. ML Farm did not reimburse Mr.

Jasso for any of his travel expenses for the 2019 season.

       343.   When Mr. Jasso arrived in the United States, he was taken to Rockford,

Illinois. He usually spent one to two days in Rockford waiting for an assignment, but

during the 2016, he spent four days waiting for work. ML Farm did not pay him for

this time.

       344.   Even though the contract stated that Mr. Jasso would only be working

in one state, over the course of all seasons worked, ML Farm transported Mr. Jasso

and other Workers from Rockford, Illinois to four or five different states per season.

These states included Michigan, Ohio, South Dakota, and Wisconsin.



                                           55
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                            Document      Page 56 of 168



      345.   Trips to worksites located in other states often occurred overnight. ML

Farm transported Mr. Jasso and the Workers directly to the worksites to begin work

immediately, and they were able to rest at a motel for, at the most, a few hours before

beginning work.

      346.   ML Farm often transported the Workers to the jobsites in vehicles with

insufficient seatbelts for each person.

      347.   Even though the contract indicated that Mr. Jasso would be working 40

hours a week, he often worked 70 to 80 hours a week, if not more.

      348.   Mr. Jasso and other Workers were forced to work outside in extreme

weather, including in freezing temperatures.

      349.   ML Farm failed provide Mr. Jasso and other Workers with proper safety

equipment for the cold and the type of work they were doing. On October 15, 2019,

Mr. Jasso was working at a height of approximately twenty feet without a harness or

other protective gear. He fell from this height and fractured his right foot in three

places. Mr. Jasso’s foot required orthopedic surgery on October 28, 2019, and Mr.

Jasso remained unable to return to work until March 2020.

      350.   Luna or Luna’s agents denied Mr. Jasso necessary medical attention

after his injury and subsequent surgery by refusing to provide transportation to

scheduled doctor’s appointments.

      351.   Mr. Jasso felt compelled to return to work in March 2020 because he

stopped receiving workers’ compensation and needed the money.




                                          56
  Case 21-96017      Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                             Document      Page 57 of 168



      352.   During each season, there was insufficient room in the motel rooms for

all the Workers. During each of the four seasons Mr. Jasso worked for ML Farm,

three or four Workers were assigned to a room with only two beds.

      353.   The motels where Mr. Jasso stayed while working at the last three

jobsites were located between 30 minutes to an hour from the jobsites. ML Farm did

not pay Mr. Jasso for the time he was required to spend on travel to and from the

jobsites each day.

      354.   Mr. Jasso’s contract stipulated that the Workers would receive three

meals a day and water at the jobsite.

      355.   Generally, Mr. Jasso and other Workers only received two meals a day,

and, on some days, received no meals.

      356.   During the 2017 season, ML Farm provided Workers with their lunch

for the next day the night before; if the motel rooms lacked refrigerators, the food

spoiled overnight, and Workers were compelled to buy replacement food with their

own money.

      357.   The food ML Farm provided was insufficient to feed Workers relative to

the physical intensity and duration of the work every day. Mr. Jasso was forced to

supplement the meals with food purchased with his own money. During the 2019

season, because ML Farm failed to timely pay Mr. Jasso’s wages, Mr. Jasso had to

borrow money from a coworker to eat.

      358.   ML Farm failed to provide water at the jobsites or with meals, so Mr.

Jasso was forced to purchase and bring his own water to every jobsite. On many



                                         57
  Case 21-96017      Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21      Desc Main
                              Document      Page 58 of 168



occasions, when it was very hot, Mr. Jasso ran out of water during the work day,

causing him to feel sick.

       359.   Neither Luna nor ML Farm paid Mr. Jasso timely and full wages.

       360.   Mr. Jasso is still owed three full weeks of wages: $2,584.82 for the 2018

season, and four partial weeks of wages: $1,562.72 for the 2019 season.

       361.   Mr. Jasso heard from other Workers that Luna threatened blacklisting

in future seasons if they complained about working conditions, housing, or food, or if

they stopped working for ML Farm prior to the close of the season.

       362.   On information and belief, the Workers believed that Luna would take

action based upon statements Luna or Luna’s agents made to Workers in the past.

       363.   Upon information and belief, Luna intended the Workers to share these

threats with each other to create an environment of fear and compliance.

       364.   Mr. Jasso felt compelled to keep working despite not being paid because

he understood ML Farm would not hire him for future seasons if he left before the

end of his contract due to nonpayment of wages, and he would not receive unpaid

wages if he did not return to work.

SAMUEL HIDROGO RUIZ

       365.   Mr. Hidrogo worked for ML Farm for three seasons, from June 2016 to December

2016, June or July 2017 to March 2018, and October 2018 to March 2018.

       366.   Before every season Mr. Hidrogo worked for ML Farm, he received a

contract that stated that it would reimburse all travel costs, that he would only be

working in one state, that he would work 40 hours per week, and that he would be

provided housing and food.
                                            58
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21      Desc Main
                            Document      Page 59 of 168



       367.   Each season, Mr. Hidrogo incurred various travel-related expenses and

fees in order to work for Luna, including travel from his home in of Zacatecas, Mexico

to Monterrey, Mexico, and lodging in Monterrey while waiting for the visa.

       368.   For example, before starting the 2016 season, Mr. Hidrogo paid a

recruitment fee of approximately $1,500 to Luna’s agent and recruiter, Manuel

Esparza.

       369.   He also paid approximately $250, for motel accommodations while

waiting for his visa to be processed that year, and another $20 for food on the journey

the trip.

       370.   Mr. Hidrogo paid approximately $75, for motel accommodation while his

visas were pending for the 2017 and 2018 seasons, and about $20 for food on the

journey to ML Farm’s office in Illinois each of those years.

       371.   During each season in which Mr. Hidrogo worked for ML Farm, he was

reimbursed only $100 for travel costs and expenses.

       372.   The above reimbursement amounts were insufficient to repay Mr.

Hidrogo for the money he expended.

       373.   When Mr. Hidrogo arrived in the United States, he was taken to

Rockford, Illinois where he spent time waiting to be assigned to a job.

       374.   For example, in 2016, Mr. Hidrogo spent 10 to 12 days in Rockford

waiting for an assignment. ML Farm did not pay him for this time.

       375.   Even though the contract stated that Mr. Hidrogo would only be working

in one state, over the course of all seasons worked, ML Farm transported Mr. Hidrogo



                                          59
  Case 21-96017      Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                             Document      Page 60 of 168



and other Workers from Rockford, Illinois to various farms in multiple states,

including Illinois, Ohio, North Dakota, South Dakota, Utah, and Colorado.

        376.   Workers’ pay, including that of Mr. Hidrogo, fluctuated depending on

which state they were in. ML Farm failed to pay the Workers what was promised in

their contracts.

        377.   At the meeting in Rockford held every year when the Workers arrived,

Luna threatened to “send Workers back to Mexico” and prevent further work

opportunities in the United States if the Workers did not complete their jobs

satisfactorily. Luna told the Workers, including Mr. Hidrogo, that if they missed a

day of work, they would be sent back to Mexico.

        378.   On their trips to the jobsites, ML Farm transported Mr. Hidrogo and the

Workers either directly to the worksites to begin work immediately, and they were

able to rest at a motel for, at the most, a few hours before beginning work.

        379.   For example, during the 2016 season, Mr. Hidrogo traveled for twelve

hours to a jobsite in Ohio, and then went straight to work without an opportunity to

rest.

        380.   Even though the contract indicated that Mr. Hidrogo would be working

40 hours a week, he often worked 70 to 80 hours a week.

        381.   For instance, Mr. Hidrogo regularly worked from 7 a.m. to 8 p.m. or 9

p.m. He was only given a 30-minute break each day. Mr. Hidrogo worked for 15 days

straight, and then received one day off.




                                           60
  Case 21-96017     Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                             Document      Page 61 of 168



      382.   Mr. Hidrogo and other Workers were forced to work outside in extreme

weather, including freezing temperatures and blizzard-like conditions.

      383.   ML Farm failed provide Mr. Hidrogo and other Workers with proper

safety equipment for the cold and type of work. Each season, ML Farm provided Mr.

Hidrogo only a safety vest and helmet, and Luna or Luna’s agents told him that he

would be charged for replacements if the equipment needed to be replaced.

      384.   ML Farm often transported Mr. Hidrogo and other Workers to the

jobsites in vehicles with insufficient seatbelts for each person.

      385.   In 2016, the Mr. Hidrogo and other Workers were in ML Farm’s

company van going to a jobsite. The van slid on ice and flipped over. Not everyone in

the van had a seatbelt.

      386.   Mr. Hidrogo and other Workers did not work that day because of the

cold conditions.

      387.   When Luna or Luna’s agent learned they were not working, he told them

that he did not care about the unsafe conditions and threatened to return them to

Mexico if they refused to work.

      388.   Mr. Hidrogo had to buy his own tools every season, which cost about

$100. ML Farm did not reimburse these costs.

      389.   The motels Mr. Hidrogo stayed in while working for ML Farm were often

dirty and infested with bedbugs. Motel rooms were not regularly cleaned.

      390.   Mr. Hidrogo’s contract stipulated that ML Farm would provide the

Workers with three meals a day and water at jobsites.



                                           61
  Case 21-96017       Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                              Document      Page 62 of 168



         391.   The food provided was insufficient to feed Workers relative to the

physical intensity and duration of the work every day. The food ML Farm provided

to Mr. Hidrogo and other Workers was often spoiled, and Mr. Hidrogo could not safely

eat it. Workers pooled their money to buy their own food and shared it amongst

themselves.

         392.   ML Farm did not provide water at the jobsites, and bathrooms were

often unsanitary. There was nowhere the Workers could wash their hands.

         393.   Mr. Hidrogo estimates he spent about $6 to $7 per week on water.

         394.   When Mr. Hidrogo and other Workers complained about the lack of pay,

long hours, or exposure to the weather while working, Luna or Luna’s agents would

tell them to “then go to Mexico.” Mr. Hidrogo understood these comments to mean

that Luna would call Immigration and Customs Enforcement to revoke their

immigration status if they continued to complain.

         395.   Luna or Luna’s agents repeatedly told Mr. Hidrogo that they could not

do anything about the Workers’ complaints, and they could either choose to work or

leave.

         396.   At the end of the 2016 season, Luna or Luna’s agent told Mr. Hidrogo

and other Workers that they needed to extend their visas and work another four days.

Some of the Workers objected to this extension because they had already made plans

to return to their home countries. Luna or Luna’s agent told Mr. Hidrogo and the

Workers that they would not be hired for future seasons if they did not comply and

agree to extend their visas and work the extra days.



                                           62
  Case 21-96017      Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                             Document      Page 63 of 168



        397.   Luna routinely threatened to prevent Mr. Hidrogo and other Workers

from obtaining H-2A visas in the future if their work was not satisfactory.

        398.   Every season, Mr. Hidrogo saw dozens of Workers leave early. He

understood that many of them fled due to the appalling working conditions.

DARIO AGUILERA RENDON

        399.   Mr. Aguilera worked for ML Farm for four seasons, from June 2016 to

December 2016, May 2017 to March 2018, August 2018 to March 2019, and June 2019

to August 2019.

        400.   Before every season Mr. Aguilera worked for ML Farm, he received a

contract that stated that he would be reimbursed for all travel costs, that he would

only be working in one state, that he would work 40 hours per week, and that housing

and food would be provided.

        401.   Each season, Mr. Aguilera incurred various travel-related expenses and

fees in order to work for ML Farm, including travel from his home in Durango to

Nuevo Laredo or Monterrey, Mexico and lodging in these cities while waiting for the

visa.

        402.   Each season he worked for ML Farm, Mr. Aguilera paid for

transportation from his home in Zacatecas, Mexico, to the Mexico/U.S. border. He also

paid approximately $100 – $150 out of pocket each season for transportation, lodging,

and food costs up to the border. He also paid about $35 in food expenses between the

border and ML Farm’s offices in Illinois.




                                            63
  Case 21-96017    Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                           Document      Page 64 of 168



      403.   ML Farm reimbursed Mr. Aguilera approximately $100 for travel-

related expenses for the 2016 season, approximately $100 for the 2017 season,

approximately $80 for the 2018 season, and approximately $50 for the 2019 season.

These reimbursement amounts were insufficient to repay Mr. Aguilera for the money

he spent.

      404.   When Mr. Aguilera arrived in the United States, he was taken to

Rockford, Illinois. He spent one to two days in Rockford waiting for an assignment.

ML Farm did not pay him for this time.

      405.   Even though the contract stated that Mr. Aguilera would only be

working in one state, over the course of all seasons worked, ML Farm transported

Mr. Aguilera and other Workers from Rockford, Illinois to various farms in multiple

states, including Pennsylvania, New York, Michigan, Ohio, Wisconsin, Nebraska, and

Missouri.

      406.   ML Farm did not inform Mr. Aguilera before he arrived in the United

States which states he would be working in. ML Farm told the Workers the locations

of their next site once they had finished an assignment.

      407.   Mr. Aguilera was not paid consistently with what was set forth in their

contracts.

      408.   Even though the contract indicated that Mr. Aguilera would be working

40 hours a week, he often worked 70 to 80 hours a week.

      409.   For instance, Mr. Aguilera worked from 7:00 a.m. to 7:00 p.m. or 8:00

p.m. Monday through Sunday.



                                         64
  Case 21-96017       Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                              Document      Page 65 of 168



      410.   During each season, there was insufficient room in the motel rooms for

all the Mr. Aguilera and the other Workers. For instance, in 2016, Mr. Aguilera and

three other Workers were assigned to a room, and two of them had to sleep on cots.

In 2018 and 2017, Mr. Aguilera and two other Workers were assigned to one room,

and one of them had to sleep on a cot.

      411.   Mr. Aguilera’s contract stipulated that the Workers would receive three

meals a day and water at the jobsite.

      412.   The food ML Farm provided was insufficient in relation to the physical

intensity and duration of the work every day. ML Farm frequently failed to provide

food for several days on end. Even when food was provided, Mr. Aguilera was forced

to spend his pay on food to supplement the meager portions provided to him.

      413.   For example, in the 2019 season, ML Farm failed to provide food for

more than one day per week, and Mr. Aguilera had to purchase his own food daily at

a gas station.

      414.   During periods when Mr. Aguilera and other Workers were not provided

food, ML Farm often continued to make deductions for food from their pay.

      415.   ML Farm often failed to provide water at the jobsites, so Mr. Aguilera

had to bring his own water to every jobsite.

      416.   ML Farm deducted money from Workers’ pay at the end of a season after

checking the company’s inventory of tools. After the 2017 and 2018 seasons, ML Farm

docked Mr. Aguilera’s pay, claiming tools were missing, even though Mr. Aguilera did

not take any tools.



                                          65
  Case 21-96017      Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                             Document      Page 66 of 168



        417.   Mr. Aguilera witnessed Luna’s agents make degrading comments to new

or younger Workers to motivate them to work harder and faster.

        418.   Luna or Luna’s agents threatened to report the workers to Immigration

and Customs Enforcement (ICE) when the Workers did not want to work on the

weekends. During the 2017 season, Mr. Aguilera witnessed supervisors send two co-

workers to ML Farm’s offices in Rockford for refusing to work weekends. He

understood Luna was sending these workers back to Mexico.

        419.   Mr. Aguilera believed that if he failed to meet Luna’s demands to work

extra hours, Luna would send him to Mexico.

        420.   Each season, ML Farm extended the Workers’ visas beyond the term

originally stated in their contracts. Some of the Workers objected to these extensions.

During the 2017, 2018, and 2019 seasons, Mr. Aguilera witnessed Luna blacklisting

workers to prevent future opportunities to work for ML Farm or other agricultural

companies in the United States if the Workers refused to sign requests for their visa

extensions and remain longer than originally agreed.

EDGAR CASTILLO TORRES

        421.   Mr. Castillo worked for ML Farm for six seasons, from September 2014

to February 2015, May 2015 to February 2016, May 2016 to December 2016, May

2017 to February 2018, June 2018 to February 2019, and October 2019 to December

2019.

        422.   Each season, Mr. Castillo received a contract in Rockford, Illinois that

stated that ML Farm would reimburse all travel costs, that he would only be working



                                           66
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                            Document      Page 67 of 168



in one state, that he would work 40 hours per week, and that he would be provided

housing and food.

      423.   Each season, Mr. Castillo incurred various travel-related expenses and

fees, including travel from his home in Tlaxcala to Nuevo Laredo and Monterrey,

Mexico and lodging in these cities while waiting for the visa.

      424.   In 2014, 2016, 2017, and 2018, Mr. Castillo spent approximately $75 per

season for costs to travel from Tlaxcala to Nuevo Laredo, Mexico to obtain his visa

from the United States Consulate. He also paid approximately $45 per season to stay

in a motel while waiting for his visa.

      425.   In 2014, Mr. Castillo paid approximately $200 in visa-related fees.

      426.   In both 2015 and 2019, Mr. Castillo spent approximately $60 for costs

to travel from Tlaxcala to Monterrey, Mexico to obtain his visa, and $75 to stay in a

motel while waiting for his visa.

      427.   Each season, Mr. Castillo spent approximately $100 on food costs while

traveling to the United States.

      428.   In 2015, ML Farm did not provide transportation from Mexico to the

United States, and Mr. Castillo spent around $100 on bus tickets and taxi fare to

travel from Monterrey, Mexico to Rockford, Illinois.

      429.   In 2019, Mr. Castillo paid for required travel from Tlaxcala to

Guadalajara, Mexico to undergo a medical check and take a course on worksite safety.

Mr. Castillo spent approximately $251 on these costs, including transportation,

lodging, and a fee for the medical check.



                                            67
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21      Desc Main
                            Document      Page 68 of 168



      430.   ML Farm reimbursed Mr. Castillo approximately $150 for each of the

six seasons he worked for ML Farm.

      431.   These reimbursement amounts were insufficient to repay Mr. Castillo

for the money he spent.

      432.   Each year, when Mr. Castillo arrived in the United States, ML Farm

took him to Rockford, Illinois. He spent one to two days in Rockford before leaving for

his assignment. During this time, he worked preparing tools and loading a trailer

with the equipment his crew used on their assignment. ML Farm did not pay him for

this time.

      433.   Even though the contract stated that Mr. Castillo would only work in

one state, over the course of all seasons worked, ML Farm transported Mr. Castillo

and other Workers from Rockford, Illinois to various farms in multiple states,

including Ohio, Pennsylvania, Minnesota, Wisconsin, Nebraska, and South Dakota.

      434.   Mr. Castillo was not paid consistently at the rate set forth in his

contract.

      435.   Trips to worksites located in other states often occurred overnight. Mr.

Castillo and the Workers with him were either transported directly to the worksites

to begin work immediately, or were able to rest at a motel for, at the most, a few hours

before beginning work.

      436.   During the 2015-2016 season, Mr. Castillo and other Workers arrived at

a new worksite in the middle of the night. They rested in the van, rather than a motel




                                          68
  Case 21-96017    Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                            Document      Page 69 of 168



before beginning work because ML Farm did not provide a motel room until the

following night.

      437.   Even though the contract indicated Mr. Castillo would work 40 hours a

week, he often worked 70 hours a week.

      438.   Each season, Mr. Castillo usually worked from 7:00 a.m. to 7:00 p.m.

Monday through Saturday, and from 8:00 a.m. to 1:00 p.m. or 2:00 p.m. every other

Sunday.

      439.   In February 2015, the transportation from Rockford, Illinois back to

Mexico (contracted by ML Farm) felt so unsafe that for each of the following seasons,

Mr. Castillo paid for his own transportation back to Mexico.

      440.   In January 2018, Mr. Castillo and other Workers traveling with him

were involved in a rollover car crash in a company vehicle while on their way to the

worksite. Ambulances took Mr. Castillo and the Workers to the hospital, and the

Workers’ supervisor informed Luna of what happened. Luna threatened that if the

Workers did not return to work, he would not pay the motel cost for that day.

      441.   During each season, there was insufficient room in the motel rooms for

all the Workers. For most seasons, Mr. Castillo was assigned, along with two other

Workers, to a motel room with only two beds. To avoid the third Worker having to

sleep directly on the floor, the Workers purchased a mattress for around $20 and took

turns sleeping on the mattress on the floor.

      442.   During one season, one of the motel rooms ML Farm provided for Mr.

Castillo was infested with bedbugs.



                                         69
  Case 21-96017     Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21       Desc Main
                             Document      Page 70 of 168



      443.   Mr. Castillo’s contract stipulated that the Workers would receive three

meals a day and water at the worksite.

      444.   The food ML Farm provided was insufficient relative to the physical

intensity and duration of the work every day. Mr. Castillo was forced to supplement

the two meals provided with purchases from gas stations or nearby stores.

      445.   ML Farm often provided Mr. Castillo both meals at the worksite, and

because they were insufficient on their own, Mr. Castillo routinely finished both

meals at lunchtime. Even if he saved his dinner meal for later, the food spoiled and

become inedible. Either way, Mr. Castillo had to supplement his meals by purchasing

his own dinner.

      446.   Mr. Castillo and his roommates purchased basic cooking supplies, such

as a frying pan, a small grill, and gas for the grill, for approximately $55, so that they

could cook for themselves.

      447.   During the 2014, 2015, 2016, 2017, and 2018 seasons, ML Farm failed

to provide water at the jobsites. During the 2019 season, ML Farm occasionally

provided some water, but even then it was insufficient and ran out before the end of

the day. Each season, Mr. Castillo had to bring his own water to every jobsite.

      448.   Luna or Luna’s agents subjected the Workers to verbal humiliation and

harassment. During the 2019 season, Luna’s agents yelled at Mr. Castillo and the

other Workers, pushing them to work harder and faster until they exhausted all their

strength.

      449.   Mr. Castillo and other workers were scolded when they stopped to rest.



                                           70
  Case 21-96017      Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                              Document      Page 71 of 168



      450.     Luna punished Workers who wanted to take time off if they were ill or

needed to rest. If a Worker wanted time off to recuperate, they were taken to the

motel and then not allowed to work the next day, and were not paid, as punishment.

      451.     Neither Luna nor ML Farm paid Mr. Castillo timely and full wages.

      452.     Mr. Castillo is missing pay for five to six weeks of the 2018 season, and

for three weeks of the 2019 season for a total of $6,229.05.

      453.     Luna coerced Mr. Castillo and other Workers into returning for future

seasons by claiming he would pay them for the past season’s wages if they returned

the next season.

      454.     Mr. Castillo left ML Farm’s employment rather than continue to work

without pay.

MANUEL DE JESUS SANDOVAL MEDINA

      455.     Mr. Sandoval worked for ML Farm for four seasons, from 2016 to 2019,

October 2016 to February 2017, May 2017 through February 2018, August 2018 to

February 2019, and May 2019 to October 2019.

      456.     Before every season Mr. Sandoval worked for ML Farm, he received a

contract that stated that he would be reimbursed for all travel costs, that he would

only be working in one state, that he would work 40 hours per week, and that he

would be provided housing and food.

      457.     Each season, Mr. Sandoval incurred various travel-related expenses and

fees in order to work for ML Farm, including travel from his home in Zacatecas to




                                           71
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                            Document      Page 72 of 168



Nuevo Laredo, Monterrey, and Matamoros, Mexico and lodging in those cities while

waiting for the visa.

      458.   Mr. Sandoval paid Luna’s agent and recruiter, Manuel Esparza, a fee of

$1,500 before beginning work for the 2016 season. Mr. Esparza told him ML Farm

required this fee as “insurance” to make sure Mr. Sandoval would actually travel to

the United States to work for ML Farm. Mr. Sandoval borrowed money from family

and friends to pay the $1,500 recruitment fee.

      459.   Mr. Sandoval also paid for transportation to ML Farm’s Rockford office

for the 2016 season. He and other Workers paid for their own bus tickets to Chicago,

and then shared a taxi to Rockford. Mr. Sandoval paid approximately $300 for costs

incurred traveling to Illinois, which included motel lodging while waiting for his visa

and food.

      460.   ML Farm reimbursed Mr. Sandoval $100 for travel-related expenses for

the 2016 season, far less than the approximately $1,800 Mr. Sandoval spent. He did

not earn any money during the 2016 season because the costs he paid to work were

so high.

      461.   Mr. Sandoval also paid approximately $300 for travel-related costs for

the 2017 and, 2018, and 2019 seasons.

      462.   Mr. Sandoval received a $100 reimbursement for travel costs for the

2017 season. ML Farm did not reimburse him for his expenditures for the 2018 and

2019 seasons.




                                          72
  Case 21-96017      Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                             Document      Page 73 of 168



      463.     Before starting the 2019 season, ML Farm required Mr. Sandoval to

travel to Guadalajara, Mexico for a medical examination to clear him for work. Mr.

Sandoval paid approximately $50 out of pocket for transportation to Guadalajara,

motel lodging, and the medical exam. ML Farm never reimbursed Mr. Sandoval for

these costs.

      464.     These reimbursement amounts were insufficient to repay Mr. Sandoval

the money he spent to work for ML Farm.

      465.     When Mr. Sandoval arrived in the United States, he was taken to

Rockford, Illinois. He spent one to eight days in Rockford waiting for an assignment.

He was not paid for this time.

      466.     Even though the contract stated that Mr. Sandoval would only be

working in one state, over the course of all seasons worked, ML Farm transported

Mr. Sandoval and other Workers from Rockford, Illinois to various farms in multiple

states, including Pennsylvania, Nebraska, Wisconsin, Iowa, and South Dakota.

      467.     Mr. Sandoval and other Workers’ pay fluctuated depending on which

state they were in. They were not consistently paid the rate set forth in their

contracts.

      468.     Mr. Sandoval and the other Workers were either transported directly to

the worksites to begin work immediately, or were able to rest at a motel for, at the

most, a few hours before beginning work.

      469.     Even though the contract indicated that Mr. Sandoval would be working

40 hours a week, he often worked 70 to 80 hours a week.



                                          73
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                            Document      Page 74 of 168



      470.   ML Farm failed provide Mr. Sandoval and other Workers with proper

safety equipment.

      471.   During the 2016 season, Mr. Sandoval observed a worker refusing to do

construction work on stilts without safety equipment. Luna’s agent yelled that he had

no choice, but the Worker continued to refuse. Luna’s agent took the Worker away

from the jobsite and Mr. Sandoval did not see him again.

      472.   This incident made Mr. Sandoval believe that if he did not do exactly as

Luna or Luna’s agent instructed, even if he felt unsafe, he would be taken away from

the jobsite and not given more work.

      473.   In 2019, when Mr. Sandoval and other Workers arrived in Rockford,

they were taken immediately to Iowa with no rest. Their driver was so tired that he

was falling asleep at the wheel, so Mr. Sandoval was forced to drive.

      474.   When Mr. Sandoval and the other Workers arrived at the Iowa jobsite,

they worked through the night for 12 hours, removing thousands of pig carcasses

after the animals had reportedly died in a fire. ML Farm did not provide the Workers

with food or water and drove them straight back to Rockford in the morning. The

Workers could not stop anywhere for food or drink on the return journey trip because

they were covered in pig filth and dirt.

      475.   The motels Mr. Sandoval stayed in while working for ML Farm were

often dirty and infested with bedbugs. Motel rooms were not regularly cleaned.




                                           74
  Case 21-96017      Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                             Document      Page 75 of 168



        476.   During the 2017 season, one of the motel rooms ML Farm provided for

Mr. Sandoval was infested with bugs, to such an extent that the Workers were

compelled to sleep in the van.

        477.   During each season, there was insufficient room in the motel rooms for

all the Workers. For instance, during the 2016 season, three Workers were assigned

to a room with two beds, and Mr. Sandoval had to sleep on the floor on bedding he

paid for himself.

        478.   Luna or Luna’s agents told Mr. Sandoval that if he or other workers

were sick and could not work that day, the worker would have to pay for the motel

room.

        479.   Luna or Luna’s agents told Mr. Sandoval that if he or other workers

missed three days of work, they would be sent back to Mexico.

        480.   Workers understood that to mean that if they missed more than three

days of work, Luna would make them return to Mexico.

        481.   Mr. Sandoval’s contract stipulated that the Workers would receive three

meals a day and water at the jobsite.

        482.   The food ML Farm provided was insufficient to feed Workers relative to

the physical intensity and duration of the work every day. Workers received lunch

and dinner at the same time, either at night or in the morning.

        483.   Workers often threw out one of these meals before they could it eat

because they could not safely store them anywhere to prevent spoiling. Mr. Sandoval

became sick several times because he ate food he did not realize had spoiled.



                                          75
  Case 21-96017      Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                             Document      Page 76 of 168



        484.   Every season, there were several days when Mr. Sandoval and other

Workers only received one meal.

        485.   To supplement the insufficient food ML Farm provided, Mr. Sandoval

bought food at Wal-Mart once a week.

        486.   ML Farm often failed to provide water at the jobsites, so Mr. Sandoval

brought his own water to every jobsite.

        487.   During his first season worked, Mr. Sandoval was injured on the job

when a nail went through his hand. Although he needed medical attention, he did not

receive it.

        488.   Luna or Luna’s agents subjected Mr. Sandoval and other Workers to

verbal humiliation and threats.

        489.   Every season, Luna or Luna’s agents told Mr. Sandoval and other

Workers they would be thrown out of the motel if they did not finish their work on

time.

        490.   In 2018, after Workers complained about non-payment of their wages,

Luna screamed profanities at Mr. Sandoval and others and told them that if they

could not do the work, they should leave so that Luna could contract with other

workers.

        491.   Luna regularly threatened Mr. Sandoval and other Workers with

blacklisting and adverse action by immigration authorities, telling them that if they

did not satisfactorily complete their work, Luna would call ICE and tell the agency to




                                          76
  Case 21-96017      Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                             Document      Page 77 of 168



revoke their visas, in addition to preventing them from obtaining H-2A visas in the

future.

      492.   Luna made similar threats at each of the large company meetings held

in Rockford at the beginning of the season.

      493.   Mr. Sandoval believed these threats and felt compelled to continue

working because of them.

JOSE ELISEO HERNANDEZ ARANDA

      494.   Mr. Hernandez worked for ML Farm for four seasons, August 2016 to

February 2017 July 2017 to February 2018, May 2018 to February 2019, and July to

December 2019.

      495.   Before every season Mr. Hernandez worked for ML Farm, he received a

contract in Mexico that stated that he would be reimbursed for all travel costs, stated

his wage for each season, and stated that he would be provided housing and food.

      496.   Each season, Mr. Hernandez incurred various travel-related expenses

and fees in order to work for ML Farm, including lodging, food, transportation, and

other travel expenses.

      497.   Every season, Mr. Hernandez spent approximately $400 per season for

travel expenses to obtain his visa at a U.S. Consulate, including a bus ticket and three

nights in a motel.

      498.   Each season he worked for ML Farm, Mr. Hernandez paid for his own

visa at the consulate, at a cost of approximately $190 every year.




                                          77
  Case 21-96017      Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                             Document      Page 78 of 168



      499.   To pay for these expenses, Mr. Hernandez took out a $750 loan from the

bank before each season.

      500.   ML Farm reimbursed Mr. Hernandez $180 per season upon Mr.

Hernandez’s arrival to the ML Farm office.

      501.   These reimbursement amounts were insufficient to repay Mr.

Hernandez the money he spent.

      502.   When Mr. Hernandez arrived in the United States, ML Farm brought

him to Rockford, Illinois. He typically spent about four days in Rockford waiting for

an assignment. He spent about fifteen days in Rockford before being transported to

the jobsite in the 2017 season. ML Farm did not pay him for this time.

      503.   Even though the contract stated that Mr. Hernandez would only be

working in one state, over the course of all seasons worked, ML Farm transported

Mr. Hernandez and other Workers from Rockford, Illinois to various farms in

Wisconsin, Michigan, Iowa, Pennsylvania, South Dakota, Illinois, and other states.

      504.   ML Farm transported Mr. Hernandez and the Workers with him either

directly to the worksites to begin work immediately, or to rest at a motel for a few

hours before beginning work.

      505.   Even though the contract indicated that Mr. Hernandez would be

working 40 hours a week, he often worked 70 to 80 hours a week.

      506.   During his time working for ML Farm, Mr. Hernandez routinely worked

six days a week. Sometimes he and other Workers worked 15 consecutive days

without a day off.



                                         78
  Case 21-96017    Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21       Desc Main
                           Document      Page 79 of 168



      507.   Twice while working for ML Farm, Mr. Hernandez was injured on the

job. During the 2016 season, he cut his leg, and the wound became infected. He was

hospitalized for two days and had to spend approximately fifteen days recuperating

in the motel. During the 2018 season, a severe blister formed on one of Mr.

Hernandez’s fingers from the construction work he performed. The blister became

infected and continued to grow larger. He ultimately had to have surgery, and his

finger was set in a cast. During this time, Mr. Hernandez was unable to work.

      508.   Mr. Hernandez was not paid for the time he spent recuperating from his

job-related injuries and did not receive workers’ compensation.

      509.   During each season, there was insufficient room in the motel rooms for

all the Workers. Mr. Hernandez shared a bed with another Worker.

      510.   Mr. Hernandez’s contract for the 2019 season stipulated that the

Workers would receive three meals a day and water at the site.

      511.   During the 2019 season, ML Farm provided two meals a day even

though the contract stipulated that he would receive three meals a day.

      512.   The food ML Farm provided was insufficient relative to the physical

intensity and duration of the work every day. Mr. Hernandez often supplemented the

meals with purchases from gas stations or nearby stores.

      513.   ML Farm failed to provide water at the jobsites, so Mr. Hernandez

brought his own water to every jobsite.

      514.   Neither Luna nor ML Farm paid Mr. Hernandez timely and full wages.




                                          79
  Case 21-96017    Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                           Document      Page 80 of 168



      515.   Mr. Hernandez is missing pay for three weeks of work in the 2018

season.

      516.   During the 2018 season, Luna pressured Mr. Hernandez and the other

Workers into returning for the next season by claiming he would pay them for the

past season’s wages if they returned to work the next season.

      517.   Mr. Hernandez returned the next season, in July 2019. Neither Luna

nor ML Farm paid Mr. Hernandez the wages owed from the previous season.

      518.   ML Farm failed to pay Mr. Hernandez for another three weeks of work

in the 2019 season. Luna promised Mr. Hernandez he would deposit the owed wages

on a bank card, but Mr. Hernandez never received this deposit.

      519.   During the 2019 season, Mr. Hernandez’s supervisor and Luna’s agent,

Miguel Avila, threatened to withhold pay and to prevent future work opportunities

for the Workers if they continued to complain.

      520.   Mr. Avila also threatened to report Mr. Hernandez Aranda and other

Workers to ICE.

      521.   Mr. Avila insulted and cursed at Mr. Hernandez and other Workers. He

yelled at Workers while they were working on roofs and other heights, which added

to Mr. Hernandez’s fear and intimidation.




                                         80
  Case 21-96017    Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                            Document      Page 81 of 168



GERARDO MARTINEZ HERNANDEZ

      522.   Mr. Martinez Hernandez worked for ML Farm for three seasons, from

July 2017 to March 2018, July 2018 to March 2019, and July 2019 to September 2019.

      523.   Before every season Mr. Martinez Hernandez worked for ML Farm, he

received a contract that stated that he would be reimbursed for all travel costs, that

he would only be working in one state, that he would work 40 hours per week, and

that housing and food would be provided.

      524.   Each season, Mr. Martinez Hernandez incurred various travel-related

expenses and fees in order to work for ML Farm, including travel from his home in

Tamaulipas to get his visa, and lodging while waiting for the visa.

      525.   In 2017, Mr. Martinez Hernandez paid roughly $220 to travel from his

home in Tamaulipas to Nuevo Laredo, a motel in Nuevo Laredo to get his visa, and

food expenses.

      526.   During the 2017 season, Mr. Martinez Hernandez paid $1,300 for the

visa at the United States Consulate. He received a $100 reimbursement from ML

Farm for this expense.

      527.   In 2018, Mr. Martinez Hernandez paid roughly $290 for travel expenses

from his home in Tamaulipas to Matamoros, a motel in Matamoros to get his visa,

and food expenses. When he arrived in Rockford that year, the company reimbursed

him $100, which did not cover all of his expenses.

      528.   In 2019, Mr. Martinez Hernandez was required to go to Guadalajara and

get a medical exam before receiving his visa in Monterrey. The travel to Guadalajara,



                                         81
  Case 21-96017       Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                              Document      Page 82 of 168



the medical exam, two nights in a motel in Guadalajara, travel to Monterrey, and two

nights in a motel in Monterrey costs him a total of $315. ML Farm provided no

reimbursement at all upon Mr. Martinez Hernandez’s arrival in Rockford that year.

      529.      When Mr. Martinez Hernandez arrived in the United States, he was

taken to Rockford, Illinois. Depending on the season, he spent from one day to two

weeks in Rockford waiting for an assignment. He was not paid for this time.

      530.      Even though the contract stated that Mr. Martinez Hernandez would

only be working in one state, over the course of all seasons worked, ML Farm

transported Mr. Martinez Hernandez and other Workers from Rockford, Illinois to

various farms in multiple states, including Illinois, Indiana, Arkansas, Wisconsin,

Ohio, and South Dakota.

      531.      Even though the contract indicated that Mr. Martinez Hernandez would

be working 40 hours a week, he often worked 70 to 80 hours a week.

      532.      Generally, Mr. Martinez Hernandez began work at 7 a.m. and finished

work at 7 p.m. He worked six days a week and had Sundays off.

      533.      Mr. Martinez Hernandez’s contract stipulated that he would receive

three meals a day and water at the site.

      534.      The food ML Farm provided was insufficient to feed Workers relative to

the physical intensity and duration of the work every day. Generally, Workers only

received two meals a day, however, some days they would receive one meal or no

meals at all.




                                           82
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21      Desc Main
                            Document      Page 83 of 168



      535.   ML Farm usually gave Mr. Martinez Hernandez and the other Worker

both meals at once. On several occasions, Mr. Martinez Hernandez’s food spoiled, and

he had to throw it away.

      536.   During the last season, Mr. Martinez Hernandez and two other Workers

left their jobsite and traveled to Rockford, Illinois to complain to Luna about their

unpaid wages.

      537.   When they arrived in Rockford, they told Luna that they were leaving

the job because they were not getting paid.

      538.   Luna told them that they were abandoning their worksites and the

contract and would not be hired again in the future.

      539.   Mr. Martinez Hernandez and the other Workers protested that they

were only contemplating leaving the job because Luna had failed to pay them in full.

      540.   Luna replied that they were “starting a problem” and told them they

would no longer be hired in the future.

      541.   Luna’s agent, Alex LNU, a supervisor at ML Farm, told the Workers

that they would make it difficult for the Workers to get a visa in the future.

ROGELIO OLIVARES RODARTE

      542.   Mr. Olivares worked for ML Farm for one season, from mid-July 2017 to

mid-August 2017.

      543.   Before Mr. Olivares began working for ML Farm, he received a contract

in Mexico that stated that he would be reimbursed for all travel costs, he would only




                                          83
  Case 21-96017      Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                             Document      Page 84 of 168



be working in one state, he would work 40 hours per week, and that housing and food

would be provided.

       544.   Mr. Olivares incurred various travel-related expenses and fees in order

to work for ML Farm, including travel from his home in Fresnillo to Nuevo Laredo,

Mexico and lodging in Nuevo Laredo while waiting for the visa. He also paid for his

own food while traveling to ML Farm’s office in Rockford, Illinois. These expenses

totaled approximately $349.

       545.   Luna’s recruiter and agent, Manuel Esparza, charged Mr. Olivares

$1,500 to obtain his visa for his 2017 season.

       546.   Mr. Olivares obtained a loan from his father and mother-in-law to pay

this fee.

       547.   ML Farm reimbursed Mr. Olivares only $125 of these costs.

       548.   This reimbursement amount was insufficient to repay Mr. Olivares for

the money he spent.

       549.   When Mr. Olivares arrived in the United States, he was taken to

Rockford, Illinois. He spent approximately ten days in Rockford waiting for an

assignment. He was not paid for this time.

       550.   During these days spent in Rockford, ML Farm supervisors told Mr.

Olivares not to go too far from the motel because he was “on call.”

       551.   When Mr. Olivares arrived in Rockford, he attended a meeting at the

ML Farm offices. Luna and other ML Farm permanent employees were present.




                                          84
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                            Document      Page 85 of 168



      552.   A member of the human resources staff, Mirsa Benavides, told Workers

that if they took any action against the company, they would be fired, and they would

not earn any money, or words to that effect.

      553.   Mr. Olivares and the other Workers did not have access to a car while

waiting in Rockford, and therefore had to walk on the side of a highway to purchase

their food at a nearby store.

      554.   When he was finally transported to a worksite in Pennsylvania, the trip

occurred overnight. Mr. Olivares began work immediately upon arrival to

Pennsylvania.

      555.   Even though the contract indicated that Mr. Olivares would be working

40 hours a week, during the first eleven days he worked for ML Farm, he worked

more than one hundred hours.

      556.   For instance, Mr. Olivares worked from 7:00 a.m. to 7:00 p.m. for the

majority of the days he worked on the jobsite.

      557.   During each season, there was insufficient room in the motel rooms for

all the Workers. During the 2017 season, Mr. Olivares shared a two-bed hotel room

with three Workers, and two Workers had to share a bed.

      558.   Mr. Olivares’s contract stipulated that the Workers would receive three

meals a day and water at the jobsite.

      559.   The food ML Farm provided was insufficient to feed Workers relative to

the physical intensity and duration of the work every day. Workers were forced to

supplement the meals with purchases from gas stations or nearby stores.



                                         85
  Case 21-96017    Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                            Document      Page 86 of 168



      560.   Mr. Olivares received only two meals a day: dinner and lunch. ML Farm

provided lunch for the next day the evening before, when that day’s dinner was also

given to Workers. Because ML Farm did not provide Mr. Olivares with a refrigerator,

lunch spoiled overnight and was unsafe to eat the following day.

      561.   Over the course of the 2017 season, Mr. Olivares had to borrow

approximately $90 from co-workers to buy food to survive.

      562.   Mr. Olivares estimates he lost approximately 35 pounds during his time

working for ML Farm.

      563.   ML Farm failed to provide water at the jobsites, so Mr. Olivares had to

bring his own water to every jobsite. Mr. Olivares suffered from headaches and

dizziness because he was dehydrated while working construction in the summer heat.

      564.   Luna’s agent pressured Mr. Olivares to work harder and faster. He told

Mr. Olivares and other Workers that if they could not sustain an intense pace of work,

they would be sent back to the motel in Rockford.

      565.   Mr. Olivares understood this to mean that Luna would suspend these

Workers from work until the Workers gave up and decided to go back to Mexico. This

belief compelled Mr. Olivares to continue working for ML Farm.

      566.   Luna’s agents also subjected Workers to verbal humiliation. Mr.

Olivares witnessed Luna’s agents calling other Workers useless and stupid, and

telling them it would be better if they went back to Mexico.

      567.   Luna’s agents often spoke in English to prevent Mr. Olivares and the

Workers from understanding their conversations.



                                         86
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                            Document      Page 87 of 168



      568.    The bathrooms at the worksite in Pennsylvania were so unsanitary that

Mr. Olivares had to wait until he returned to the motel to go to the bathroom or

relieve himself outdoors.

      569.    Neither Luna nor ML Farm paid Mr. Olivares timely wages.

      570.    Mr. Olivares left ML Farm’s employment before his contract ended

because he could not continue to work without pay.

      571.    Luna’s agent, ML Farm comptroller Raul Coria, pressured Mr. Olivares

to keep working by falsely claiming that if he continued to work, he would eventually

receive the wages owed to him.

      572.    Coria threatened Mr. Olivares that he would call ICE to let them know

if Mr. Olivares left ML Farm’s employment. This caused Mr. Olivares to fear that he

would be deported, but Mr. Olivares nevertheless ultimately decided to leave because

he could not sustain himself or his family without income.

      573.    Mr. Olivares worked a total of 11 days, but ML Farm gave Mr. Olivares

a check for approximately three days of work on the day he left ML Farm’s

employment. Mr. Olivares was not paid the remainder of what he was owed until

several months later.

MARCOS CUEVAS LEAL

      574.    Mr. Cuevas worked for ML Farm for one season, from October 2018 to

March 2019.




                                         87
  Case 21-96017    Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                           Document      Page 88 of 168



      575.   Mr. Cuevas received a contract that stated that ML Farm would

reimburse all travel costs, that he would work in one state, he would work 40 hours

per week, and that housing and food would be provided.

      576.   Prior to traveling to the United States to work for ML Farm, Mr. Cuevas

paid Luna’s agent $90, for what he understood to be visa- or passport-related

expenses.

      577.   Additionally, Mr. Cuevas paid the equivalent of approximately $290 in

other travel-related expenses in order to work for ML Farm, including on travel from

his home in Veracruz to Matamoros, food and lodging while waiting in Matamoros for

his visa, and $140 on food during the trip from Matamoros to Rockford, Illinois.

      578.   ML Farm reimbursed Mr. Cuevas for only $140 of these costs.

      579.   When Mr. Cuevas arrived in the United States, he was taken to

Rockford, Illinois. In a meeting at ML Farm’s office, Luna’s agent provided further

details about the job, handed out tools, and warned Mr. Cuevas and others in

attendance that if they did not work, they would have to pay for their own lodging at

the motel.

      580.   The next day, Mr. Cuevas was transported to a jobsite in South Dakota;

this trip took approximately 16 hours, and Mr. Cuevas was not paid for this time.

      581.   Mr. Cuevas worked at four different jobsites in South Dakota.

      582.   The van used to transport Mr. Cuevas and the other Workers to the

jobsites did not have capacity for all the Workers; consequently, there were not

enough seatbelts for all passengers.



                                         88
  Case 21-96017       Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                              Document      Page 89 of 168



      583.   Even though the contract indicated that Mr. Cuevas would be working

40 hours a week, he usually worked over 70 hours a week, from around 6:00 a.m. to

7:00 p.m.

      584.   ML Farm provided Mr. Cuevas with a single 15-minute break for lunch

each workday.

      585.   Mr. Cuevas generally worked six days a week, but he was occasionally

required to work on Sundays.

      586.   Workers were only allowed to miss work if they were extremely ill to and

required a visit to the hospital; otherwise, they were expected to work.

      587.   Luna or Luna’s agent constantly told Mr. Cuevas and others that they

had to work faster.

      588.   On several days, the temperatures were dangerously cold, but Luna or

Luna’s agent required Mr. Cuevas and the other Workers to continue working.

      589.   All the motel rooms in which Mr. Cuevas stayed while working for ML

Farm were insufficient, requiring three Workers to share rooms with only two beds.

      590.   Mr. Cuevas’ contract stipulated that the Workers would receive three

meals a day and water at the worksite.

      591.   Mr. Cuevas was only provided two meals a day.

      592.   The quality of the meals provided was so poor sometimes that Mr.

Cuevas purchased his own food from Wal-Mart instead.

      593.   ML Farm did not provide water at the worksites; Mr. Cuevas had to

purchase and bring his own water.



                                          89
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                            Document      Page 90 of 168



       594.   Neither Luna nor ML Farm paid Mr. Cuevas timely and full wages.

       595.   Luna and ML Farm owe Mr. Cuevas for five full weeks of work.

       596.   ML Farm provided Mr. Cuevas with an IOU acknowledging that he is

owed $2,684.54 in unpaid wages, but he is owed more than that amount.

       597.   Luna promised to pay Mr. Cuevas once he returned to Mexico, but he

did not.

       598.   Mr. Cuevas incurred additional expenses totaling approximately $170

on his return trip from Rockford, Illinois to his home in Veracruz.

       599.   Mr. Cuevas was not reimbursed for the above-described return trip

expenses.

       600.   After returning to Mexico at the conclusion of the season, Mr. Cuevas

repeatedly called Luna to ask when he would be paid, but Luna stopped returning

his calls.

OMAR ALONSO ESQUIVEL BELTRAN

       601.   Mr. Esquivel worked for ML Farm for two seasons, from November 2018

through February 2019 and from September 2019 to October 2019.

       602.   Before each season Mr. Esquivel worked for ML Farm, he received a

contract that stated that he would be reimbursed for all travel costs, he would only

be working in one state, that he would work 40 hours per week, and that housing and

food would be provided.




                                         90
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21      Desc Main
                            Document      Page 91 of 168



      603.   Each season, Mr. Esquivel incurred various travel-related expenses and

fees in order to work for ML Farm, including travel from his home in Durango to

Monterrey, Mexico and lodging in that city while waiting for the visa.

      604.   In 2018, Mr. Esquivel spent approximately $350 for travel, lodging, and

food while obtaining his visa and traveling to ML Farm’s offices in Rockford, Illinois.

In 2019, Mr. Esquivel spent about the same amount.

      605.   In 2018, ML Farm reimbursed Mr. Esquivel only $150 for the expenses.

In 2019, ML Farm only reimbursed him $50.

      606.   These reimbursement amounts were insufficient to repay Mr. Esquivel

for the money he spent to work for ML Farm.

      607.   When Mr. Esquivel arrived in the United States, he was taken to

Rockford, Illinois. He spent one to two days in Rockford waiting for an assignment.

He was not paid for this time.

      608.   Even though the contract stated that Mr. Esquivel would only be

working in one state, each season when he arrived in Rockford, Mr. Esquivel learned

he would not be working in the state named in his contract. Over the course of the

2018 and 2019 seasons, ML Farm transported Mr. Esquivel and other Workers from

Rockford, Illinois to various farms in Indiana, Illinois, and Arkansas.

      609.   Trips to worksites located in other states often occurred overnight. Mr.

Esquivel and the Workers with him were either transported directly to the worksites

to begin work immediately, or were able to rest at a motel for a few hours before

beginning work.



                                          91
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                            Document      Page 92 of 168



      610.   For example, in 2019, ML Farm transported Mr. Esquivel and other

Workers from Rockford, Illinois to Arkansas overnight. The drive took approximately

11 hours, but Mr. Esquivel and the other Workers were taken straight to the worksite

and required to begin work immediately. Mr. Esquivel and the other Workers asked

the driver if they could go to the motel to rest for a few hours before beginning work,

but the driver said no.

      611.   The Arkansas motel where Mr. Esquivel lived during the 2019 season

was located over an hour away from the worksite. ML Farm did not pay Mr. Esquivel

for the time he was required to spend on travel to and from the worksites each day.

      612.   On several occasions, Mr. Esquivel’s supervisor asked him to drive the

company vehicle even though Mr. Esquivel did not possess a U.S. driver’s license.

      613.   Even though the contract indicated that Mr. Esquivel would be working

40 hours a week, he often worked 70 to 80 hours a week, 6 to 7 days per week.

      614.   During the 2019 season, Mr. Esquivel sometimes worked from 7:00 a.m.

to 10:00 p.m. or even midnight.

      615.   When Mr. Esquivel and other Workers complained to Luna’s agents

about the long hours or other problems with working conditions, they were told “this

is what we are paying you for.”

      616.   In response to complaints from Mr. Esquivel and other Workers, Luna’s

agents told them, “[W]e brought you here from Mexico to work. If you don’t want to

work, we’ll send you back to Mexico,” or words to that effect. Mr. Esquivel understood

those words to be a threat of deportation.



                                          92
  Case 21-96017     Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                             Document      Page 93 of 168



      617.   Luna’s agents also warned Mr. Esquivel and others that ML Farm would

not hire them back for future seasons if they refused to keep working.

      618.   Mr. Esquivel and other Workers were forced to work outside in extreme

weather, including in freezing temperatures.

      619.   Mr. Esquivel’s contract stipulated that the Workers would receive three

meals a day and water at the site.

      620.   The food ML Farm provided was insufficient to feed the Workers relative

to the physical intensity and duration of the work every day. The food was always the

same, and Mr. Esquivel often had to purchase extra food for himself because he was

still hungry after eating the food.

      621.   Mr. Esquivel received, at most, two meals a day from ML Farm, and

sometimes just one.

      622.   ML Farm failed to provide water at the jobsites, so Mr. Esquivel had to

purchase his own water before work and bring it to every jobsite.

      623.   In Mr. Esquivel’s experience, if a Worker was too sick to work, ML Farm

did not pay that Worker for any days missed due to illness.

      624.   Neither Luna nor ML Farm paid Mr. Esquivel timely and full wages.

      625.   ML Farm consistently undercounted Mr. Esquivel’s weekly hours by 1

to 4 hours during the 2018 season.

      626.   Mr. Esquivel is missing a total of at least seven and a half weeks’ worth

of wages from the 2018 season. The last four checks Mr. Esquivel received from ML

Farm in 2018 bounced, and he received no payment at all for the last three and a half



                                         93
  Case 21-96017    Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                           Document      Page 94 of 168



weeks of the season. When Mr. Esquivel complained directly to Luna about the bad

checks and nonpayment, Luna told Mr. Esquivel to go back to Mexico and promised

he would pay him soon. Mr. Esquivel was never paid.

      627.   ML Farm did not timely pay Mr. Esquivel for the three weeks Mr.

Esquivel worked during the 2019 season. During this time, Mr. Esquivel had to

borrow money from family to pay for necessities like food and water.

      628.   After three weeks without pay, Mr. Esquivel visited Luna at the

Rockford office to demand his wages. Luna told Mr. Esquivel he did not have the

money to pay him the missed wages from the 2018 season but said he would pay the

2019 wages in installments. When Mr. Esquivel expressed skepticism that ML Farm

would ever pay his wages, Luna became angry and warned Mr. Esquivel that if Mr.

Esquivel did not continue working, he would “make a report.” Mr. Esquivel

understood this to mean Luna would report him to ICE.

      629.   Mr. Esquivel quit after the above-described conversation with Luna. ML

Farm eventually paid Mr. Esquivel the wages owed from the 2019 season, but Mr.

Esquivel is still owed the seven-and-a-half weeks’ worth of wages from the 2018

season.

      630.   Luna or Luna’s agents subjected Mr. Esquivel and other Workers to

verbal humiliation. Supervisors constantly threatened to send Workers “back to

Mexico,” called them “worthless,” and cursed at and insulted them in front of other

Workers.




                                        94
  Case 21-96017     Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                             Document      Page 95 of 168



      631.   Mr. Esquivel believes these threats and verbal abuse were intended to

pressure him and other Workers to continue working despite poor conditions and

nonpayment of wages. Specifically, until he quit in 2019, Mr. Esquivel felt compelled

to keep working to avoid serious financial harm; he believed that if he refused to keep

working, he would never be paid his missing wages and would not be hired back for

future seasons, leaving him unable to financially support himself and his family.

      632.   Mr. Esquivel finally quit because he realized ML Farm would not pay

him even if he did continue to work.

BRIAN FLORES GONZALEZ

      633.   Mr. Flores Gonzalez worked for ML Farm for two seasons, from

November 2018 to February 2019, and from July to September 2019.

      634.   Each season, Mr. Flores Gonzalez incurred various travel-related

expenses and fees in order to work for ML Farm, including travel from his home in

Durango to Nuevo Laredo or Monterrey, Mexico and lodging in these cities while

waiting for the visa.

      635.   Before the 2018 season, Mr. Flores Gonzalez paid for transportation to

Matamoros, Mexico to obtain his visa, a motel in Matamoros, transportation to Texas,

and food for the journey to Illinois.

      636.   In order to pay for these expenses for the 2018 season, Mr. Flores

Gonzalez took out a loan of $485 loan from a bank to pay these costs.

      637.   ML Farm did not reimburse Mr. Flores Gonzalez for any of his travel

expenses for the 2018 season.



                                          95
  Case 21-96017    Doc 1     Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                             Document      Page 96 of 168



      638.   Mr. Flores Gonzalez also paid these travel-related costs transportation

for the 2019 season.

      639.   He took out an $804 loan from a bank to pay these fees.

      640.   ML Farm reimbursed Mr. Flores Gonzalez approximately $58 for his

travel expenses for the 2019 season.

      641.   These reimbursement amounts were insufficient to repay Mr. Flores

Gonzalez the money he spent.

      642.   When Mr. Flores Gonzalez arrived in the United States, he was taken

to Rockford, Illinois. He waited approximately four days in Rockford before being

transported to the first worksite at the beginning of the 2018 season. He and other

Workers watched training videos while they waited. He was not paid for this time.

      643.   Mr. Flores Gonzalez waited one day in Rockford for a job assignment in

the 2019 season. He was not paid for this time.

      644.   Even though the contract stated that Mr. Flores Gonzalez would only be

working in one state, over the course of all seasons worked, ML Farm transported

Mr. Flores Gonzalez and other Workers from Rockford, Illinois to various farms in

multiple states, including Nebraska, South Dakota, Minnesota, and Ohio.

      645.   Trips to worksites located in other states often occurred overnight. Mr.

Flores Gonzalez and the Workers with him were transported directly to the worksites

to begin work immediately.

      646.   Even though the contract indicated that Mr. Flores Gonzalez would be

working 40 hours a week, he often worked approximately 70 to 80 hours a week.



                                         96
  Case 21-96017    Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                           Document      Page 97 of 168



      647.   During both seasons Mr. Flores Gonzalez worked for ML Farm, he

worked from about 6:00 a.m. to 7:00 or 8:00 p.m. He only occasionally had a day off

on Sunday.

      648.   ML Farm failed to provide Mr. Flores Gonzalez and other Workers with

proper safety equipment. Luna or Luna’s agent ignored Workers’ complaints about

the lack of safety equipment.

      649.   Job accidents were common because of lacking or faulty safety

equipment. The cables, harnesses, and helmets ML Farm provided were often broken

and did not function properly. Mr. Flores Gonzalez witnessed several Workers

suffering on-site accidents and understood they returned to Mexico after Luna or

Luna’s agent sent them back to the motel in Rockford.

      650.   If Mr. Flores Gonzalez was taking too long to put on his safety harness,

Luna or Luna’s agent told him to work without it.

      651.   Mr. Flores Gonzalez was not given proper training on how to work on

drywall stilts and fell three times during the 2018 season. Mr. Flores Gonzalez told

Luna’s agent he did not want to work on drywall stilts anymore, and Luna’s agent

responded that he did not have a choice if he wanted to continue working.

      652.   Mr. Flores Gonzalez had to carry equipment distances of 300 to 600 feet,

although his contract specified that the maximum distance over which he would have

to carry equipment was 75 yards, or 225 feet. He told his supervisors that this was

hurting his back, but Luna or Luna’s agents refused to accommodate his injury. Luna




                                         97
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                            Document      Page 98 of 168



or Luna’s agents told other Workers to work through painful conditions such as

hernias.

      653.   Mr. Flores Gonzalez worked in extreme cold, snow, sleet, and rain

during the 2018 season. He suffered symptoms of what he believed to be frostbite on

his hands and ears while he was working. He asked Luna’s agent, Alejandro, to allow

him to seek medical attention, but was told the frostbite would heal on its own.

      654.   During each season, there was insufficient room in the motel rooms for

all the Workers. For instance, in the 2018 season, four Workers were assigned to a

room, and Mr. Flores Gonzalez and other Workers either had to share beds, or two

Workers slept on the floor. In the 2019 season, three or four Workers were assigned

to one room, and Mr. Flores Gonzales or one or two Workers either had to share a bed

with other Workers, or sleep on the floor.

      655.   Mr. Flores Gonzalez’s contract stipulated that the Workers would

receive three meals a day and water at the site.

      656.   ML Farm provided only two small meals a day. Mr. Flores Gonzalez

often felt weak and woke up in the night with hunger pangs. Workers were not

allowed to eat the breakfast provided at the motels. On some days, ML Farm provided

only one meal to Workers.

      657.   The food provided was insufficient to feed Workers relative to the

physical intensity and duration of the work every day. Workers were forced to

supplement the meals with purchases from gas stations or stores. Workers’ motels

were often not located near stores to buy food. Mr. Flores Gonzalez spent his wages



                                         98
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                            Document      Page 99 of 168



or what money remained from his bank loan to buy extra food when they were able

to visit a store. Mr. Flores Gonzalez was forced to ask co-workers for food or money to

buy food.

      658.   Workers were often allowed only a few minutes to eat lunch.

      659.   ML Farm failed to provide water at the jobsites, so Mr. Flores Gonzalez

had to bring his own water to every jobsite.

      660.   During the 2018 season, which took place over the winter, Workers could

not bring their own water to the worksite because it froze. During the 2019 season,

which took place over the summer months, Mr. Flores Gonzalez and other Workers

were only allowed to drink water during their lunch break. Mr. Flores Gonzalez felt

he was in danger of fainting from the combination of physical labor and lack of water.

      661.   Luna or Luna’s agent discouraged Mr. Flores Gonzalez and other

workers from using the bathroom during the workday. They expressed frustration

and rushed workers if they needed to take a break to relieve themselves outside of

the lunch break.

      662.   At one jobsite in Ohio during the 2019 season, ML Farm provided no

bathrooms at all.

      663.   ML Farm failed to pay Mr. Flores Gonzalez timely and full wages.

      664.   Mr. Flores Gonzalez is missing pay for five or six weeks of work for the

2018 season, and one or two weeks of work in the 2019 season.




                                          99
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21       Desc Main
                            Document      Page 100 of 168



      665.    Luna pressured Mr. Flores Gonzalez to return for the 2019 season by

telling him that ML Farm would pay him the past season’s wages only if he returned

the next season. Mr. Flores Gonzalez has still not received these wages.

      666.    During the 2018 season, Mr. Flores Gonzalez complained to Alejandro

about the lack of safety equipment, lack of food, and unpaid wages.

      667.    Neither Luna nor Alejandro responded to Mr. Flores Gonzalez’s

complaints.

      668.    While on the jobsite, one of Luna’s agents threatened the Workers,

claiming they were not working hard enough. He stated that they would be deported,

and that Luna would “burn” any opportunity for them come back to the United States.

      669.    Mr. Flores Gonzalez told the other Workers that he did not want to keep

working because he had no money and there was not enough food.

      670.    The other Workers responded that Luna could have him deported,

report him to the police, and take his visa.

      671.    Upon information and belief, these Workers conveyed this message and

believed that Luna would take these actions based upon statements Luna and his

agents had made in the past.

      672.    Upon information and belief, Luna intended the Workers to share such

statements with each other to create an environment of fear and compliance.

      673.    Mr. Flores Gonzalez heard similar threats of deportation on the jobsite.

      674.    For this reason, he took the threats seriously, feared retaliation, and

made no more complaints.



                                          100
  Case 21-96017     Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                             Document      Page 101 of 168



FELIPE FLORES GARCIA

      675.   Mr. Flores Garcia worked for ML Farm for one season, from December

2018 through February 2019.

      676.   Before he began work, Mr. Flores Garcia received a contract that stated

that he would be reimbursed for all travel costs, that he would only be working in one

state, that he would work 40 hours per week, and that housing and food would be

provided.

      677.   Mr. Flores Garcia paid the equivalent of approximately $225 in travel-

related expenses. These expenses included travel from Mr. Flores Garcia’s home in

Durango to Monterrey, lodging while waiting in Monterrey for his visa, and food both

in Monterrey and during the trip from Monterrey to Rockford, Illinois.

      678.   ML Farm reimbursed Mr. Flores Garcia only $200, which was

insufficient to cover all his expenses.

      679.   When Mr. Flores Garcia arrived in the United States, he was taken to

Rockford, Illinois. He spent five days in Rockford waiting for an assignment. He was

not paid for this time.

      680.   Even though his contract stated that Mr. Flores Garcia would only be

working in one state, ML Farm transported Mr. Flores Garcia and other Workers

from Rockford, Illinois to farms in Wisconsin and Indiana.

      681.   Trips to jobsites located in other states occurred during the day or in the

evening. Mr. Flores Garcia and the Workers with him were transported directly from

Rockford to their first jobsite in Wisconsin early in the morning; they left Rockford at



                                          101
  Case 21-96017      Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                             Document      Page 102 of 168



3:00 a.m., arrived at the jobsite at 7:00 a.m., and began work immediately, with no

time to rest or drop their belongings off at the motel before beginning work.

      682.   Even though the contract indicated that Mr. Flores Garcia would be

working 40 hours a week, he typically worked from early in the morning until late at

night. ML Farm often required Mr. Flores Garcia to work from 7:00 a.m. until 10:00

p.m. or even midnight. Occasionally, ML Farm required Mr. Flores Garcia and the

other Workers to work up to 17 hours in a single day.

      683.   No matter how long they worked, Mr. Flores Garcia and the other

Workers only received a single break during the day.

      684.   ML Farm required Mr. Flores Garcia and the other Workers to work

seven days a week.

      685.   The van used to transport Mr. Flores Garcia and the other Workers to

the jobsites did not have capacity for all the Workers; consequently, there were never

enough seatbelts for all passengers.

      686.   One of the van doors did not close completely. Because it was winter,

cold air and snow would enter the van through the gap.

      687.   Each of the two motels where Mr. Flores Garcia stayed while working

for ML Farm in Wisconsin and Indiana was located half an hour to an hour away

from the jobsites. ML Farm did not pay Mr. Flores Garcia for the time he was required

to spend on travel to and from the jobsites each day.

      688.   The Wisconsin and Indiana motel rooms lacked sufficient room for all

the Workers. Three Workers had to share a room with two beds.



                                         102
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                            Document      Page 103 of 168



      689.   Mr. Flores Garcia’s contract with ML Farm stipulated that the Workers

would receive three meals a day and water at the site.

      690.   The food was insufficient to feed Workers relative to the physical

intensity and duration of the work every day. Workers were forced to supplement the

meals with purchases from nearby stores or restaurants.

      691.   At most, Mr. Flores Garcia only received two meals per day.

      692.   ML Farm always deducted the full $85 dollars a week from Mr. Flores

Garcia’s paychecks despite not providing the required meals.

      693.   At the jobsite in Indiana, Luna or Luna’s agents subjected Mr. Flores

Garcia and other Workers to verbal humiliation. Luna’s agent yelled and cursed at

the Workers and threatened to blacklist them if they did not work harder.

      694.   Mr. Flores Garcia felt compelled to continue working for ML Farm

despite not being paid because he believed that he would be blacklisted if he quit.

      695.   Neither Luna nor ML Farm paid Mr. Flores Garcia timely and full

wages.

      696.   ML Farm provided Mr. Flores Garcia with an IOU acknowledging that

Mr. Flores Garcia is owed $3,264.82 in unpaid wages but he is owed more than that.

      697.   Mr. Flores Garcia is missing four and a half weeks’ worth of wages,

totaling $3,864.82, from the only season he worked for ML Farm.

      698.   At the conclusion of Mr. Flores Garcia’s season, in February 2019, Luna

told Mr. Flores Garcia, “I have no money to pay you. If you want to sue me, sue me,”

or words to that effect.



                                         103
  Case 21-96017      Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                              Document      Page 104 of 168



GUILLERMO GUEVARA MORA

       699.    Mr. Guevara worked for ML Farm for one season, from December 2018

through February 2019.

       700.    Before he began work, Mr. Guevara received a contract that stated that

ML Farm would reimburse all travel costs, that he would only be working in one

state, that he would work only 40 hours per week, and that housing and food would

be provided.

       701.    Mr. Guevara paid the equivalent of approximately $297 in travel-related

expenses in order to work for ML Farm. These expenses included travel from Mr.

Guevara’s home in Veracruz to Monterrey, lodging while waiting in Monterrey for his

visa, and food both in Monterrey and during the trip from Monterrey to Rockford,

Illinois.

       702.    ML Farm reimbursed Mr. Guevara only $200, which was insufficient to

cover all his expenses.

       703.    When Mr. Guevara arrived in the United States, he was taken to

Rockford, Illinois. He spent four days in Rockford waiting for an assignment. He was

not paid for this time.

       704.    Even though the contract stated that Mr. Guevara would only be

working in one state, ML Farm transported Mr. Guevara and other Workers from

Rockford, Illinois to farms in Wisconsin, Illinois, and Indiana.

       705.    Trips to jobsites located in other states occurred early in the morning or

in the evening. Mr. Guevara and the Workers with him were usually transported



                                           104
  Case 21-96017     Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                             Document      Page 105 of 168



directly to the jobsites to begin work immediately, with no time to rest or drop their

belongings off at the motel before beginning work.

       706.   During the trip from the jobsite in Wisconsin to a new jobsite in Indiana,

Mr. Guevara and the other Workers were required to stop at a small farm in Illinois

to complete a small job. There was no job order submitted to USDOL or contract for

this job.

       707.   Only four Workers were selected for this approximately 4-hour job; the

rest of the Workers were required to wait in the van until the job was completed. Mr.

Guevara and the other Workers not selected for the day job were not paid for their

time they were required to spend waiting in the van.

       708.   Every week, Luna’s agent selected three Workers from Mr. Guevara’s

team to clean an ML Farm van. The Workers were required to buy their own cleaning

supplies. They were not reimbursed.

       709.   Even though his contract indicated that Mr. Guevara would be working

40 hours a week, he typically worked from early in the morning until late at night,

far more than the 40 hours laid out in the contract. Because the job at the Wisconsin

jobsite needed to be completed quickly, on several occasions, Mr. Guevara worked 14

to 16 hours in a single day. On one occasion, ML Farm required Mr. Guevara and his

team to work from 6:00 a.m. until 2:30 a.m. the next morning.

       710.   Mr. Guevara worked such long hours at the Wisconsin jobsite that he

regularly got only two to three hours of sleep per night.




                                          105
  Case 21-96017      Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                             Document      Page 106 of 168



       711.   Mr. Guevara and other Workers were not provided proper safety

equipment. Mr. Guevara was required to work on stilts without a harness, and ML

Farm failed to provide Workers, including Mr. Guevara, with replacement safety

goggles as needed.

       712.   Luna’s agent, Alex, endangered Mr. Guevara and other Workers on

numerous occasions at the Indiana jobsite due to Alex’s reckless operation of the

forklift.

       713.   The van used to transport Mr. Guevara and the other Workers to the

jobsites did not always have capacity for all the Workers; consequently, there were

not always enough seatbelts for all passengers.

       714.   Each of the two motels where Mr. Guevara stayed while working for ML

Farm in Wisconsin and Indiana was located half an hour to an hour away from the

jobsites. ML Farm did not pay Mr. Guevara for the time he was required to spend on

travel to and from the jobsites each day.

       715.   The motel rooms lacked sufficient room for all the Workers. In Rockford,

Illinois and in Indiana, three Workers had to share one room with two beds.

       716.   In Wisconsin, Mr. Guevara and the other Workers slept three to a room,

with only one bed.

       717.   The Rockford, Illinois and Indiana motel rooms ML Farm provided for

Mr. Guevara were infested with cockroaches and biting insects. Additionally, the

Workers had to request that the Indiana motel turn on the hot water each time they

needed hot water for a shower or other purpose.



                                            106
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                            Document      Page 107 of 168



      718.   Mr. Guevara’s contract stipulated that the Workers would receive three

meals a day and water at the site.

      719.   The food ML Farm provided was insufficient to feed Workers relative to

the physical intensity and duration of the work every day. Workers were forced to

supplement the meals with purchases from nearby stores or restaurants.

      720.   Mr. Guevara only received two meals per day at most.

      721.   For the entire month of January, ML Farm failed to provide meals on

Mondays. ML Farm failed to provide meals to Mr. Guevara and the other Workers on

several weekends. Because ML Farm also failed to pay Mr. Guevara’s wages, Mr.

Guevara resorted to borrowing money from other Workers to buy food for himself.

      722.   ML Farm always deducted the full $85 dollars a week from Mr.

Guevara’s paychecks despite not providing the required meals.

      723.   ML Farm regularly failed to provide water at the jobsites. Mr. Guevara

and the other Workers therefore brought their own water, but the water often froze

solid during the day. On one occasion, Mr. Guevara was so thirsty at work that he

tried to eat snow and suck on an icicle.

      724.   Luna or Luna’s agents subjected Mr. Guevara and other Workers to

verbal humiliation. They called Mr. Guevara and others lazy and cursed at them.

      725.   Luna or Luna’s agents further threatened Mr. Guevara with

termination and refusal to hire him for future seasons.

      726.   Neither Luna nor ML Farm paid Mr. Guevara timely and full wages.




                                           107
  Case 21-96017    Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                            Document      Page 108 of 168



      727.   ML Farm provided Mr. Guevara with an IOU acknowledging that he is

owed $3,280.70 in unpaid wages, but he is owed more than that.

      728.   Mr. Guevara is missing five weeks’ worth of wages, totaling $4,100.88,

from the one season he worked for ML Farm.

      729.   Mr. Guevara felt compelled to continue working for ML Farm despite

not being paid because he believed he had to do so to have any chance of receiving his

unpaid wages.

      730.   Mr. Guevara incurred additional expenses on his return trip from

Rockford, Illinois to his home in Veracruz. ML Farm failed to inform Mr. Guevara of

the departure time for the provided bus transportation from Rockford, Illinois to

Mexico, causing Mr. Guevara to miss the bus. Because Mr. Guevara’s visa was about

to expire, his family had to send him money to purchase a plane ticket home. This

return plane ticket cost $197.

      731.   Mr. Guevara was not reimbursed for the above-described return trip

expenses.

MANUEL MORA GARCIA

      732.   Mr. Mora worked for ML Farm for one season, from December 2018

through February 2019.

      733.   Mr. Mora received a contract that stated that ML Farm would reimburse

all travel costs, that he would work in one state, that he would work 40 hours per

week, and that housing and food would be provided.




                                         108
  Case 21-96017        Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                               Document      Page 109 of 168



       734.      When Mr. Mora arrived in the United States, he was taken to Rockford,

Illinois. He spent three days in Rockford waiting for an assignment. He was not paid

for this time.

       735.      Even though the contract stated that Mr. Mora would work in Iowa, ML

Farm transported Mr. Mora and other Workers to worksites in Wisconsin and

Indiana.

       736.      ML Farm transported Mr. Mora and other Workers from Rockford to

Lancaster, Wisconsin in the early morning, beginning the drive at 4:00 a.m. Mr. Mora

and other Workers were transported directly to the worksite and required to begin

working immediately.

       737.      Even though the contract indicated that Mr. Mora would be working 40

hours a week, he often worked 70 to 80 hours a week.

       738.      Mr. Mora typically worked from 7:00 a.m. to 7:00 p.m., but occasionally

had to work until as late as 11:00 p.m.

       739.      The Illinois motel where Mr. Mora lived while assigned to an Indiana

worksite was located 2 hours away from the worksite. ML Farm did not pay Mr. Mora

for the four hours he was required to spend traveling to and from the worksite each

day.

       740.      In both Wisconsin and Illinois, the motel rooms provided were

insufficient, requiring Mr. Mora to share a room with only two beds with two other

Workers.




                                            109
  Case 21-96017        Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                               Document      Page 110 of 168



       741.      Mr. Mora’s Wisconsin motel room included a kitchenette, but Mr. Mora

and the other Workers were prohibited from cooking food in the room.

       742.      Mr. Mora’s contract stipulated that the Workers would receive three

meals a day and water at the site.

       743.      Mr. Mora was generally only provided two meals a day. On

approximately six occasions, Mr. Mora received only one meal or no meals, and was

required to buy his own food.

       744.      ML Farm only sporadically provided water at the Wisconsin worksite

and did not provide any water at the Indiana worksite.

       745.      When Mr. Mora was working in Indiana, Luna’s agent, Alex, denied

water to Mr. Mora and other Workers, telling them it was too cold outside for them

to be thirsty.

       746.      Mr. Mora was required to work outside or in unheated spaces during the

winter without proper outerwear, and ML Farm did not provide Mr. Mora with work

gloves.

       747.      Luna or Luna’s agent required Mr. Mora and other Workers to use

equipment in unsafe conditions or when they were not properly trained to use the

equipment. When Workers would fall or nearly fall when using the equipment, Alex

laughed at them and ridiculed them.

       748.      Neither Luna nor ML Farm paid Mr. Mora timely and full wages.

       749.      Mr. Mora received no payment for four to five weeks of work.




                                            110
  Case 21-96017    Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                           Document      Page 111 of 168



      750.   Mr. Mora took the job with ML Farm in order to earn money to send to

his family in Mexico.

      751.   Due to ML Farm’s failure to pay his wages, Mr. Mora was unable to

support his family as expected. Shortly after Mr. Mora returned to Mexico, he had to

borrow money from a relative to pay his wife’s medical bills, when he should have

been able to pay them himself out of the wages he earned.

      752.   Mr. Mora and other Workers repeatedly complained to Luna’s agent

regarding their unpaid wages, but he falsely assured them that if they kept waiting,

eventually they would be paid.

      753.   In late February 2019, Mr. Mora returned to Rockford to demand his

wages from Luna. Luna told Mr. Mora that he did not have the money to pay him

now, but when Mr. Mora went home to Mexico, he would get paid.

      754.   Luna told Mr. Mora that he could “sue him” if he wanted to, but Luna

did not have the money to pay him.

GERARDO GARCIA ROLDAN

      755.   Mr. Garcia worked for ML Farm for one season, from January 2019 to

February 2019.

      756.   Before he began work, Mr. Garcia received a contract that stated that

he would be reimbursed for all travel costs, that he would only be working in one

state, that he would work 40 hours per week, and that housing and food would be

provided.




                                        111
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                            Document      Page 112 of 168



      757.   Mr. Garcia paid the equivalent of approximately $118 in travel-related

expenses in order to work for ML Farm, including on travel from his home in

Zacatecas to Matamoros, on lodging while waiting in Matamoros for his visa, and on

food in Matamoros and during the trip from Matamoros to Rockford, Illinois.

      758.   ML Farm did not reimburse Mr. Garcia for any of these costs.

      759.   When Mr. Garcia arrived in the United States, he was taken to Rockford,

Illinois, where he signed the employment contract with ML Farm, was given tools,

and was told that he would be working in South Dakota.

      760.   ML Farm did not provide Mr. Garcia with any job training.

      761.   Mr. Garcia spent two nights in Rockford before being transported to

South Dakota.

      762.   The drive from Rockford to South Dakota took approximately 20 hours,

and Mr. Garcia was not paid for this time. ML Farm did not provide Mr. Garcia with

food or money for food during the 20-hour trip. Mr. Garcia and the other Workers

dropped their belongings off at the motel upon arrival before 5:30 a.m. and were then

taken directly to the jobsite to begin work.

      763.   Mr. Garcia worked at two different jobsites in South Dakota.

      764.   The van used to transport Mr. Garcia and the other Workers to the

jobsites did not have capacity for all the Workers; consequently, there were not

enough seatbelts for all passengers.

      765.   Mr. Garcia generally worked over 70 hours a week, from around 7:00

a.m. to 7:00 or 8:00 p.m., Monday through Saturday.



                                          112
  Case 21-96017    Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                           Document      Page 113 of 168



      766.   Mr. Garcia and his crew were unable to work due to extreme cold or

heavy snow on about 10 non-consecutive days during the season. ML Farm did not

pay Mr. Garcia for these cancelled work days.

      767.   Luna or Luna’s agents required Mr. Garcia and other Workers to work

in unsafe conditions and without proper safety equipment, such as harnesses.

      768.   ML Farm failed to provide Mr. Garcia and other Workers with any cold-

weather clothing and equipment, even though they were working outdoors in South

Dakota in the middle of the winter.

      769.   Each of the motel rooms in which Mr. Garcia stayed was insufficient,

requiring him to share rooms with only two beds with three other Workers.

      770.   One of the two motels where Mr. Garcia stayed was infested with

insects, including cockroaches.

      771.   Mr. Garcia’s contract stipulated that ML Farm would provide Workers

with meals and water at the worksite.

      772.   Mr. Garcia was provided only one meal a day, almost always consisting

of a hamburger and chips, with no fruits or vegetables.

      773.   ML Farm deducted the full $85 a week from Mr. Garcia’s paycheck for

meals, even though he received only one meal a day.

      774.   The quality of the meals provided was so poor that several of Mr.

Garcia’s co-Workers became ill.




                                        113
  Case 21-96017    Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                           Document      Page 114 of 168



      775.   Mr. Garcia often had to borrow money from co-Workers in order to feed

himself. Mr. Garcia was unable to repay his co-Workers until they returned home to

Mexico because neither Luna nor ML Farm fully and timely paid Mr. Garcia’s wages.

      776.   ML Farm did not provide water at the worksites; Mr. Garcia had to

purchase and bring his own water or ask to drink some of the other Workers’ water.

      777.   ML Farm owes Mr. Garcia for three full weeks of work.

      778.   ML Farm provided Mr. Garcia with an IOU acknowledging that he is

owed $2,031.48 in unpaid wages but he is owed more than that.

      779.   Mr. Garcia felt compelled to keep working despite not being paid

because he understood ML Farm would not hire him for future seasons if he left

before the end of his contract due to nonpayment of wages.

      780.   Mr. Garcia believed the loss of opportunities for future employment

would cause him serious financial harm.

      781.   Mr. Garcia incurred additional expenses totaling approximately $78 on

his return trip from Rockford, Illinois to his home in Zacatecas, which ML Farm did

not reimburse.

GERARDO SANTILLAN HERNANDEZ

      782.   Mr. Santillan worked for ML Farm for one season, from mid-July 2019

to August 2019.

      783.   Before he began work, Mr. Santillan received a contract that stated that

he would be reimbursed for all travel costs, that he would only be working in one




                                        114
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                            Document      Page 115 of 168



state, that he would work 40 hours per week, and that housing and food would be

provided.

      784.   Luna or Luna’s agent instructed Mr. Santillan to travel from his home

in Durango to Guadalajara for a blood test required for employment with ML Farm.

      785.   Mr. Santillan paid all expenses related to this blood test and travel to

and from Guadalajara.

      786.   Mr. Santillan incurred additional travel-related expenses and fees in

order to work for ML Farm, including travel from his home in Durango to Monterrey

and lodging in Monterrey while waiting for the visa.

      787.   Luna or Luna’s agent instructed Mr. Santillan to save transportation,

lodging, and food receipts related to his trip to Monterrey because he would be

reimbursed by ML Farm within a week of arriving in the United States.

      788.   Mr. Santillan paid about $900 in travel-related expenses for the 2019

season.

      789.   ML Farm did not reimburse Mr. Santillan for any of the above-described

expenses.

      790.   When Mr. Santillan arrived in the United States, he was taken to

Rockford, Illinois. He spent two days in Rockford waiting for an assignment, during

which time ML Farm asked Mr. Santillan and others to clean up the yard around the

office. He was not paid for this time.

      791.   Even though the contract stated that Mr. Santillan would only be

working in Nebraska, over the course of all seasons worked, ML Farm transported



                                         115
  Case 21-96017       Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                              Document      Page 116 of 168



Mr. Santillan and other Workers from Rockford, Illinois first to a jobsite in or near

Barry, Illinois and then to another jobsite in or near Waterloo, Iowa.

        792.   ML Farm transported Mr. Santillan and other Workers from Rockford

to Barry, Illinois in the early morning, beginning the drive at 3:00 a.m. Mr. Santillan

and other Workers were transported directly to the worksite and required to begin

working immediately.

        793.   Mr. Santillan worked at the Barry, Illinois worksite for about three

weeks before ML Farm transported him and other Workers to the new worksite in

Iowa.

        794.   The Iowa motel where Mr. Santillan lived while assigned to the

Waterloo worksite was located one and a half to two hours away from the worksite.

ML Farm did not pay Mr. Santillan for the three to four hours he was required to

spend on travel to and from the worksite each day.

        795.   On one occasion, the van transporting Mr. Santillan and other Workers

to and from the worksite ran out of gas, and Mr. Santillan and the others had to pay

for additional gas.

        796.   Even though the contract indicated that Mr. Santillan would be working

40 hours a week, he often worked 75 to 80 hours a week.

        797.   Mr. Santillan generally worked 6 days a week (Monday through

Saturday), with Sundays off, but ML Farm sometimes also required Mr. Santillan to

work on Sundays.




                                          116
  Case 21-96017      Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                             Document      Page 117 of 168



        798.   On a typical workday, Mr. Santillan was required to leave the motel

between 4:30 and 5:00 a.m. and he did not return home until 8:00 or 9:00 p.m.

        799.   ML Farm failed provide Mr. Santillan and other Workers with adequate

safety equipment.

        800.   In both Illinois and Iowa, the motel rooms provided were insufficient,

requiring Mr. Santillan to share a room with two beds with three other Workers.

        801.   Mr. Santillan’s Illinois motel room was infested with insects and

bedbugs.

        802.   Mr. Santillan complained to Luna’s agent about the above-described

housing issues, but he took no action to remedy the problems.

        803.   Mr. Santillan’s contract stipulated that the Workers would receive three

meals a day and water at the worksite.

        804.   On approximately ten different days, ML Farm provided Mr. Santillan

with just one meal or failed to provide any food at all.

        805.   When ML Farm did provide meals, they were often spoiled or

insufficient to feed Workers relative to the physical intensity and duration of the work

every day.

        806.   Mr. Santillan became sick after eating spoiled food provided by ML

Farm.

        807.   Workers had to supplement the meals with purchases from gas stations

or nearby stores. Mr. Santillan estimates that he spent approximately $150 of his

own money per week on food while working for ML Farm in 2019.



                                          117
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                            Document      Page 118 of 168



      808.   ML Farm failed to provide water at the jobsites, so Mr. Santillan

purchased his own water to bring to the worksite. Mr. Santillan estimates that he

spent between $10 and $15 weekly on water.

      809.   There were no bathrooms, portable or otherwise, at either of Mr.

Santillan’s worksites.

      810.   Luna or Luna’s agent told Mr. Santillan and other Workers that they

were required to stay in the motel when not working or doing laundry. Mr. Santillan

understood that if he left the motel without permission—even to walk to a nearby

store—he would be sent back to Mexico.

      811.   ML Farm did not allow Workers to take time off if they were ill. Luna’s

agents told Mr. Santillan and other Workers that if they did not work for whatever

reason, ML Farm would not pay them, and they would have to pay for cost of meals

and lodging themselves.

      812.   Neither Luna nor ML Farm paid Mr. Santillan timely and full wages. In

fact, ML Farm paid Mr. Santillan only once, in the amount of $700.

      813.   ML Farm’s failure to pay Mr. Santillan’s wages increased the severity

of the above-described threats to require Workers to pay their own food and lodging,

because Mr. Santillan and others had no money with which to pay those expenses.

      814.   Luna or Luna’s agent repeatedly told Mr. Santillan and other Workers

that they would only be paid what they were owed if they kept working.

      815.   Mr. Santillan believed these threats, and he felt compelled to keep

working in order to receive his unpaid wages, to recoup his visa- and travel-related



                                         118
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                            Document      Page 119 of 168



expenses, and to ensure continued access to food and lodging. Mr. Santillan believed

that if he were to be sent back to Mexico, he would never receive his unpaid wages

and would be blacklisted from future H-2A employment.

      816.   At times, Mr. Santillan did not have enough money to buy adequate

food, let alone to send money back to his family in Mexico, which was the primary

objective of his work in the United States.

      817.   On Mr. Santillan’s very first day in Rockford, Luna threatened Mr.

Santillan and other Workers with blacklisting, telling them that if they did not

“behave themselves” or failed to do a satisfactory job, they would not be invited to

return, and Luna would ensure that they would not be able to obtain another H-2A

visa to work for any other U.S. company.

      818.   Luna or Luna’s agents also threatened Mr. Santillan and other Workers

with being sent back to Mexico if they stopped working or did not perform well.

      819.   Mr. Santillan and other Workers repeatedly asked Luna’s agent for their

unpaid wages. He told the Workers that their pay was coming, but aside from the

first one and only payment of $700, Mr. Santillan received none of the wages ML

Farm owed him.

      820.   After weeks without receiving a paycheck, Mr. Santillan and another

Worker returned to the ML Farm’s office in Rockford, Illinois to request their back

wages. Luna told Mr. Santillan that if he returned to the worksite and continued

working, Luna would pay him soon.




                                         119
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                            Document      Page 120 of 168



      821.   Luna also told Mr. Santillan that if he stopped working for ML Farm,

Mr. Santillan would have to sign documents affirming that ML Farm was no longer

responsible for him.

      822.   Despite his concerns about Luna’s threats, Mr. Santillan did not believe

ML Farm would ever pay him, so he left ML Farm’s employment rather than continue

to work without pay.

MELQUIADES BARRON SANDOVAL

      823.   Mr. Barron was employed by ML Farm in August 2019.

      824.   Before Mr. Barron worked for ML Farm, he received a contract in Mexico

that stated that he would be reimbursed for all travel costs, that he would only be

working in one state, that he would work 40 hours per week, and that housing and

food would be provided.

      825.   Mr. Barron incurred various travel-related expenses and fees in order to

work for ML Farm, including travel from his home in Juan Aldama to Durango,

Mexico.

      826.   Mr. Barron deposited approximately $553 into an account at Luna’s

agent’s instruction. Luna’s agent told him this deposit was for costs associated with

a required training in Guadalajara, and that ML Farm would reimburse the deposit.

      827.   Mr. Barron also deposited approximately $402 into another account at

Luna’s agent’s instruction. Luna’s agent told him this deposit was for costs associated

with obtaining his visa and travel to the United States, and that ML Farm would

reimburse the deposit.



                                         120
  Case 21-96017    Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                           Document      Page 121 of 168



      828.   Mr. Barron spent approximately $26 for costs to travel roundtrip from

Juan Aldama to Durango, Mexico to undergo a medical check and training on

worksite safety in Guadalajara, Mexico. Luna’s agents provided the transportation

between Durango and Guadalajara and lodging in Guadalajara.

      829.   Mr. Barron also spent an unknown amount to cover his food costs when

traveling to and attending the training.

      830.   Mr. Barron spent approximately $13 for costs to travel from Juan

Aldama to Durango, Mexico to obtain his visa from the United States consulate in

Monterrey, Mexico. Luna’s agents provided the transportation between Durango and

Monterrey and lodging in Monterrey.

      831.   Mr. Barron also spent approximately $100 to cover his food costs in

Monterrey and while traveling to the United States.

      832.   ML Farm did not reimburse Mr. Barron for any of these costs.

      833.   When Mr. Barron arrived in the United States, he was taken to

Rockford, Illinois. He spent two days in Rockford working for ML Farm before being

transported to his assignment. The work Mr. Barron performed in Rockford included

preparing and loading the construction tools, supplies, and equipment that the crew

would use on their assignment. He was not paid for this time.

      834.   Even though the contract stated that Mr. Barron would only work in one

state, ML Farm assigned him and other Workers to various farms in multiple states,

including Missouri and Pennsylvania.




                                           121
  Case 21-96017        Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                               Document      Page 122 of 168



      835.   ML Farm transported Mr. Barron and other Workers from Rockford,

Illinois to Missouri, where they would support the ongoing work of another crew of

Workers already there.

      836.   Mr. Barron learned that after one month of work ML Farm had not paid

the other Workers.

      837.   The motel rooms ML Farm provided lacked sufficient space for all the

Workers. For instance, when Mr. Barron arrived in Missouri, he was forced to share

a room with two beds with three other Workers.

      838.   Mr. Barron’s contract stipulated that the Workers would receive three

meals a day and water at the work site. Mr. Barron received two meals a day.

      839.   The food ML Farm provided was insufficient to feed Workers relative to

the physical intensity and duration of the work every day. Mr. Barron and the

Workers were compelled to supplement the meals with purchases from gas stations

and nearby stores. Workers would frequently go hungry because Luna’s agents

delayed meal breaks and required the Workers to keep working.

      840.   ML Farm failed to provide water at the jobsites, so Mr. Barron and other

Workers had to purchase their own water.

      841.   Mr. Barron heard from other Workers that Luna or Luna’s agents

subjected Workers to verbal humiliation and yelling.

      842.   Mr. Barron left ML Farm’s employment rather than continue to work

without pay and subject to the mistreatment that he observed and learned about on

arrival in Missouri.



                                           122
  Case 21-96017       Doc 1     Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                                Document      Page 123 of 168



       843.   ML Farm failed to pay Mr. Barron timely and full wages the two days

in August 2019 that he prepared and packed construction tools and equipment in

Rockford, Illinois.

       844.   Luna’s agent made statements to Mr. Barron indicating that if Mr.

Barron did not report back to ML Farm’s employment within 72 hours, Luna would

report his departure to immigration authorities, and Mr. Barron would face

consequences because the authorities would know that he did not complete his

contract.

FRANCISCO MANUEL PALOS SOTO

       845.   Mr. Palos worked for ML Farm for one season, from November 2018

through February 2019.

       846.   Before Mr. Palos began work for ML Farm, he received a contract in

Mexico that stated that he would be reimbursed for all travel costs, that he would

only be working in one state, that he would work 40 hours per week, and that housing

and food would be provided. Mr. Palos signed the contract upon arrival at ML Farm’s

office in Rockford, Illinois.

       847.   Mr. Palos incurred various travel-related expenses and fees, including

travel from his home in Durango to Matamoros and lodging in Matamoros while

waiting for the visa.

       848.   Mr. Palos spent approximately $150.59 for travel to and food and lodging

in Matamoros. He spent an additional $51.21 on transportation from Matamoros to




                                            123
  Case 21-96017     Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                             Document      Page 124 of 168



the United States/Mexico border and food during his trip to ML Farm’s office in

Rockford.

      849.   ML Farm reimbursed Mr. Palos $130 upon his arrival in Rockford. This

amount was insufficient to repay Mr. Palos for the expenses he incurred.

      850.   When Mr. Palos arrived in the United States, he was taken to Rockford,

Illinois. The same day Mr. Palos arrived, Mr. Palos and other Workers were taken to

work at a farm in Illinois for the rest of the day.

      851.   The next day, Mr. Palos signed the contract with ML Farm and was

transported to a worksite in Nebraska.

      852.   Even though the contract stated that Mr. Palos would be working in

South Dakota, he ended up working on two different farms in Nebraska; one in

Omaha and one in Lincoln.

      853.   Though the contract further indicated that Mr. Palos would be working

40 hours a week, he usually worked more than 10 hours a day.

      854.   Mr. Palos generally worked from around 7:00 a.m. to around 5:00 or 6:00

p.m., though he sometimes had to work as late as 8:00 p.m.

      855.   The motels at which Mr. Palos stayed when he was working in Omaha

and Lincoln were each about an hour away from the worksites.

      856.   Both motel rooms provided were insufficient, requiring that Mr. Palos

share room two beds with two other Workers.

      857.   The tap water at each of the motels was undrinkable, requiring Mr.

Palos to buy bottled water to drink.



                                           124
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                            Document      Page 125 of 168



       858.   Mr. Palos’ contract with ML Farm stipulated that the Workers would

receive three meals a day and water at the worksite.

       859.   ML Farm only provided Mr. Palos with two meals a day.

       860.   Mr. Palos had to purchase his own breakfast every day because ML

Farm failed to provide breakfast and the motels did not offer complimentary

breakfast.

       861.   The food provided was insufficient to feed Workers relative to the

physical intensity and duration of the work every day. Workers, including Mr. Palos,

were compelled to supplement the meals with additional food they purchased

themselves.

       862.   Mr. Palos occasionally had to ask other Workers to lend or give him

money to purchase extra food, because Mr. Palos did not have enough money to pay

for it himself.

       863.   Neither Luna nor ML Farm paid Mr. Palos timely and full wages.

       864.   When ML Farm did pay Mr. Palos, it was generally by check. On one

occasion, Mr. Palos’ wages were deposited on a debit card.

       865.   ML Farm failed to pay Mr. Palos any wages at all for four weeks of work.

       866.   About midway through Mr. Palos’ contract, Luna traveled to Omaha and

told Mr. Palos and other Workers that he did not have the money to pay them at that

time. Mr. Palos took this to mean that he would receive his unpaid wages at the end

of his contract.




                                         125
  Case 21-96017     Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                             Document      Page 126 of 168



      867.   At the end of Mr. Palos’ contract, instead of paying him, Luna provided

Mr. Palos with a written IOU stating that ML Farm owed him $2,427.83 in unpaid

wages.

                   CLAIMS FOR RELIEF: THE DISCHARGE
                   AND NON-DISCHARGEABILITY COUNTS

                                      COUNT 1:

          NON-DISCHARGEABILITY OF DEBTS OWED TO THE WORKERS
              UNDER § 523(a)(2)(A) OF THE BANKRUPTCY CODE
      868. The Workers incorporate by reference all preceding paragraphs of this

Complaint.

      869.   Luna is an insider of ML Farm, Alpha, and Spartans.

      870.   Section 523(a)(2)(A) provides, in relevant part, that a debt is not

dischargeable when it is “for money, property, services, or an extension, renewal, or

refinancing of credit, to the extent obtained by – false pretenses, a false

representation, or actual fraud, other than a statement respecting the debtor’s or an

insider’s financial condition.” 11 U.S.C. § 523(a)(2)(A).

      871.   Luna made false statements of material fact as set forth above,

including when he promised the Workers would receive wages, proper housing, food,

and water, and enticed the Workers to leave their homes and travel to the United

States to work for ML Farm.

      872.   Luna knew that his statements were false, and he would not be

providing the Workers with all their wages, and proper housing, food, and water.

      873.   Luna made these statements to induce the Workers to leave their homes

in Mexico, travel the United States, and work for him.


                                          126
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                            Document      Page 127 of 168



      874.   The Workers justifiably relied on Luna’s promises the Workers would

receive wages, proper housing, food, and water when they worked for ML Farm.

      875.   The Workers were severely damaged by Luna’s false misrepresentation.

      876.   Luna fraudulently induced the Workers to work without pay, through

false pretenses and false representations regarding the terms and conditions of the

work or, in the alternative, by implied misrepresentations or conduct intended to

create or foster a false impression.

      877.   Luna intended that the Workers rely on his false representations.

      878.   All or part of the debts owed to the Workers are non-dischargeable as

they are debts for money and services obtained by Luna’s false representations or

actual fraud, within the meaning of § 523(a)(2)(A) of the Bankruptcy Code.

      WHEREFORE, pursuant to 11 U.S.C. § 523(a)(2)(A), the Workers, as defined

above, pray that this Honorable Court determine that the debt and liability owed by

Mauricio Luna to the Workers is nondischargeable, and that it enter judgment in the

Workers’ favor for all amounts due as a result of Mauricio Luna’s liability to the

Workers, award the Workers their costs, and grant such relief as this Honorable

Court deems just.

                                       COUNT 2:

               NON-DISCHARGEABILITY OF DEBTS OWED TO THE
             WORKERS UNDER § 523(a)(6) OF THE BANKRUPTCY CODE

      879.   The Workers incorporate by reference all preceding paragraphs of this

Complaint.

      880.    Section 523(a)(6) provides, in relevant part, that

                                         127
  Case 21-96017      Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21      Desc Main
                             Document      Page 128 of 168



        [a] discharge under section 727 . . . of this title does not discharge an
        individual debtor from any debt— . . . for willful and malicious injury by
        the debtor to another entity or to the property of another entity.

11 U.S.C. § 523(a)(6).

        881.   Luna willfully made false statements of material fact when he promised

the Workers would receive wages, proper housing, food, and water, when the Workers

were enticed to leave their homes and travel to the United States to work for ML

Farm.

        882.   Luna made these statements in order to induce the Workers to leave

their homes in Mexico, travel the United States, and work for him.

        883.   The Workers justifiably relied on Luna’s promises the Workers would

receive wages, proper housing, food, and water when they worked for ML Farm.

        884.   The Workers were severely damaged by Luna’s false statements.

        885.   Luna acted willfully in that both the action of making the knowingly

false statements and the resulting injury were intended by him.

        886.   Luna made his statements maliciously in that he made them in

conscious disregard of his duty or without just cause or excuse.

        887.   All or part of the debt owed to the Workers is non-dischargeable as the

debt is for willful and malicious injury within the meaning of § 523(a)(6) of the

Bankruptcy Code.

        WHEREFORE, pursuant to 11 U.S.C. § 523(a)(6), the Workers, as defined

above, pray that this Honorable Court enter judgment in their favor and determine

that the debt and liability owed by Mauricio Luna to the Workers is

nondischargeable, and that it enter judgment for all amounts due as a result of

                                           128
  Case 21-96017     Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                             Document      Page 129 of 168



Mauricio Luna’s liability to the Workers, award the Workers their costs, and grant

such relief as this Honorable Court deems just.

                                     COUNT 3:

               NON-DISCHARGEABILITY OF DEBTS OWED TO THE
             WORKERS UNDER § 523(a)(6) OF THE BANKRUPTCY CODE

      888.   The Workers incorporate by reference all preceding paragraphs of this

Complaint.

      889.    Section 523(a)(6) provides, in relevant part, that

      [a] discharge under section 727 . . . of this title does not discharge an
      individual debtor from any debt— . . . for willful and malicious injury by
      the debtor to another entity or to the property of another entity.

11 U.S.C. § 523(a)(6).

      890.   Luna knew he had no legal justification when he caused ML Farm to

embark on his scheme when he made his false statements.

      891.   Luna either desired to inflict injury on the Workers or knew the

Workers’ injury was likely to result from his actions.

      892.   Luna acted in conscious disregard of his duties, and without just cause

or excuse.

      893.   The purpose, and unavoidable result, of Luna’s actions was ML Farm’s

complete and total demise.

      894.   Luna’s purpose was not to salvage ML Farm’s legitimate business

operations, but to move those business operations to Alpha, and then later, to

Spartans, for the purpose of hindering, delaying and defrauding the Workers.




                                         129
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                            Document      Page 130 of 168



      WHEREFORE, pursuant to 11 U.S.C. § 523(a)(6), the Workers, as defined

above, pray that this Honorable Court enter judgment in their favor and determine

that the debt and liability owed by Mauricio Luna to the Workers is

nondischargeable, and that it enter judgment for all amounts due as a result of

Mauricio Luna’s liability to the Workers, award the Workers their costs, and grant

such relief as this Honorable Court deems just.

                                     COUNT 4:

 DENIAL OF DISCHARGE OF DEBTS UNDER § 727(A)(5) OF THE BANKRUPTCY CODE

      895.   The Workers incorporate by reference all preceding paragraphs of this

Complaint.

      896.    Section 727(a)(5) provides, in relevant part, that the court may deny a

discharge where

      [T]he debtor has failed to explain satisfactorily, before determination of
      denial of discharge under this paragraph, any loss of assets or deficiency
      of assets to meet the debtor’s liabilities.

11 U.S.C. § 727(a)(5).

      897.   ML Farm filed for protection under the United States Bankruptcy Code

on October 23, 2020 as Case No. 20-81768.

      898.   Luna is an insider of ML Farm.

      899.   Luna disclosed a debt of $398,694.40 owed by ML Farm to Southern

Carlson, Inc. on its Schedule F filed in its bankruptcy case.

      900.   At the meeting of creditors held pursuant to 11 U.S.C. § 341 in the ML

Farm bankruptcy case, Luna testified that ML Farm incurred the above-described

debt to Southern Carlson, Inc. for the purchase of tools.

                                         130
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                            Document      Page 131 of 168



      901.   Luna failed to disclose the date ML Farm incurred its debt to Southern

Carlson, Inc. on its bankruptcy schedules.

      902.   Luna did not list tools as assets of ML Farm on its Schedule B filed in

the ML Farm bankruptcy case and disclosed only a transfer of tools to Alpha for

$75,000.

      903.   Luna testified at the meeting of creditors held pursuant to 11 U.S.C.

§ 341 in the ML Farm’s bankruptcy case that the tools ML Farm acquired with

financing from Southern Carlson, Inc. were all lost in a series of thefts in 2019 and

2020, but could not provide any information regarding the alleged thefts or even the

authorities with which ML filed a police report.

      904.   In Paragraph 10 of its Statement of Financial Affairs, Luna did not

disclose any losses to ML Farm from theft or other casualty within one year of the

filing of ML Farm’s petition initiating its bankruptcy case.

      905.   In Paragraph 1 of ML Farm’s Statement of Financial Affairs, Luna

stated under the penalty of perjury that ML Farm generated $1,884,848.60 in gross

revenue in 2020.

      906.   Luna testified at the meeting of creditors held pursuant to 11 U.S.C.

§ 341 in ML Farm’s bankruptcy case that ML Farm did not perform any jobs in 2020.

      907.   Luna has failed to explain failed to explain in any satisfactory manner

the loss or deficiency of his and ML Farm’s assets.

      WHEREFORE, pursuant to 11 U.S.C. § 727(a)(5), the Workers, as defined

above, pray that this Honorable Court determine that the debt and liability owed by



                                         131
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21      Desc Main
                            Document      Page 132 of 168



Mauricio Luna in this case shall not be discharged and that discharge be denied to

Mauricio Luna, award the Workers their costs, and grant such relief as this

Honorable Court deems just.

                                      COUNT 5:

      DENIAL OF DISCHARGE OF DEBTS UNDER § 727(A)(7) OF THE BANKRUPTCY CODE

      908.   The Workers incorporate by reference all preceding paragraphs of this

Complaint.

      909.    Section 727(a)(5) provides, in relevant part, that the court may deny a

discharge where

      the debtor has failed to explain satisfactorily, before determination of
      denial of discharge under this paragraph, any loss of assets or deficiency
      of assets to meet the debtor’s liabilities.

11 U.S.C. § 727(a)(5).

      910.   Section 727(a)(7) provides, in relevant part, that the court may deny a

discharge where

      [T]he debtor has committed any act specified in . . . [§ 727(a)(5)] . . . , on or
      within one year before the date of the filing of the petition, or during the case,
      in connection with another case, under this title or under the Bankruptcy Act,
      concerning an insider.

11 U.S.C. § 727(a)(7).

      911.   Luna failed to satisfactorily explain the loss or dissipation of the

machinery, equipment, furniture, and vehicles Luna listed as assets of ML Farm on

its Balance Sheet having a value of $4,600,000.00.

      912.   Luna failed to satisfactorily explain the loss or dissipation of more than

$4,400,000.00 of ML Farm’s accounts receivable.



                                         132
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                            Document      Page 133 of 168



      913.   Luna failed to satisfactorily explain the complete loss or dissipation of

tools financed by Southern Carlson, Inc.

      914.   Luna failed to satisfactorily explain the complete loss or dissipation of

its gross receipts during 2020, in light of its lack of projects or meaningful payments

to its creditors, including the Workers.

      WHEREFORE, Pursuant to 11 U.S.C. § 727(a)(7), the Workers, as defined

above, pray that this Honorable Court determine that the debt and liability owed by

Mauricio Luna in this case shall not be discharged and that discharge be denied to

Mauricio Luna, award the Workers their costs, and grant such relief as this

Honorable Court deems just.

                                      COUNT 6:

      DENIAL OF DISCHARGE OF DEBTS UNDER § 727(A)(3) OF THE BANKRUPTCY CODE

      915.   The Workers incorporate by reference all preceding paragraphs of this

Complaint.

      916.    Section 727(a)(7) provides, in relevant part, that the court may deny a

discharge where

      the debtor has concealed, destroyed, mutilated, falsified, or failed to keep or
      preserve any recorded information, including books, documents, records, and
      papers, from which the debtor’s financial condition or business transactions
      might be ascertained, unless such act or failure to act was justified under all
      of the circumstances of the case.

11 U.S.C. § 727(a)(7).

      917.   Luna has not provided full documentation regarding the transfer of all

of ML Farm’s assets and going concern value to Alpha or Spartans with the exception



                                           133
  Case 21-96017    Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                           Document      Page 134 of 168



of a vague invoices created well after the fact when Iowa Falls State Bank, one of

Luna and ML Farm’s creditors, discovered Luna’s scheme.

      918.   Luna has not provided full records regarding payments received from

Alpha or work performed for Alpha.

      919.   Luna has not provided full records regarding the dissipation of the

assets described in this Complaint.

      920.   Luna was unable to provide any information at the meeting of creditors

held under 11 U.S.C. § 341 in the ML Farm Bankruptcy regarding these matters.

      921.   Luna has either concealed, destroyed, or failed to keep or preserve

financial records from which ML Farm’s financial condition or business transactions

might be ascertained.

      WHEREFORE, pursuant to 11 U.S.C. § 727(a)(3), the Workers, as defined

above, pray that this Honorable Court determine that the debt and liability owed by

Mauricio Luna in this case shall not be discharged and that discharge be denied to

Mauricio Luna, award the Workers their costs, and grant such relief as this

Honorable Court deems just.

                                      COUNT 7:

     DENIAL OF DISCHARGE OF DEBTS UNDER § 727(A)(4) OF THE BANKRUPTCY CODE

      922.   The Workers incorporate by reference all preceding paragraphs of this

Complaint.

      923.   Section 727(a)(4) provides, in relevant part, that the court may deny a

discharge where

      [T}he debtor knowingly and fraudulently, in or in connection with the case—

                                        134
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21       Desc Main
                            Document      Page 135 of 168



      (A) made a false oath or account;

      (B) presented or used a false claim;

      (C) gave, offered, received, or attempted to obtain money, property, or
      advantage, or a promise of money, property, or advantage, for acting or
      forbearing to act; or

      (D) withheld from an officer of the estate entitled to possession under this title,
      any recorded information, including books, documents, records, and papers,
      relating to the debtor’s property or financial affairs.

11 U.S.C. § 727(a)(4).

      924.   Luna signed the Petition, Schedules, and Statement of Financial Affairs

filed in ML Farm’s bankruptcy case under penalty of perjury.

      925.   Luna made numerous false statements under oath in connection with

the case, including but not limited to his address, his knowledge of his daughter’s

employment with Alpha, and his involvement with Alpha’s business.

      926.   To the extent Luna attempts to explain the loss or dissipation of ML

Farm’s assets of in a manner that renders the Petition, Schedules, Statement of

Financial Affairs, or testimony in the ML Farm bankruptcy case inaccurate or

incomplete, Luna knowingly and fraudulently made a false oath or account in or in

connection with a case under Title 11 of the United States Code.

      WHEREFORE, pursuant to 11 U.S.C. § 727(a)(4), the Workers, as defined

above, pray that this Honorable Court determine that the debt and liability owed by

Mauricio Luna in this case shall not be discharged and that discharge be denied to

Mauricio Luna, award the Workers their costs, and grant such relief as this

Honorable Court deems just.



                                          135
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21        Desc Main
                            Document      Page 136 of 168



                                      COUNT 8:

                     DENIAL OF DISCHARGE OF DEBTS UNDER
               §§ 727(A)(2) & 727(A)(3) OF THE BANKRUPTCY CODE

      927.   The Workers incorporate by reference all preceding paragraphs of this

Complaint.

      928.    Section 727(a)(2) provides, in relevant part, that the court may deny a

discharge where

      the debtor, with intent to hinder, delay, or defraud a creditor or an officer of
      the estate charged with custody of property under this title, has transferred,
      removed, destroyed, mutilated, or concealed, or has permitted to be
      transferred, removed, destroyed, mutilated, or concealed—

      (A) property of the debtor, within one year before the date of the filing of the
      petition; or

      (B) property of the estate, after the date of the filing of the petition.

11 U.S.C. § 727(a)(2).

      929.   Section 727(a)(3) provides, in relevant part, that the court may deny a

discharge where

      the debtor has concealed, destroyed, mutilated, falsified, or failed to keep or
      preserve any recorded information, including books, documents, records, and
      papers, from which the debtor’s financial condition or business transactions
      might be ascertained, unless such act or failure to act was justified under all
      of the circumstances of the case.

11 U.S.C. § 727(a)(3).

      930.   Luna caused the Workers to suffer injury through lost wages and ML

Farm’s failure to perform its contractual obligations.

      931.   Luna is not entitled to discharge because, with intent to hinder, delay,

or defraud the Workers, he has “transferred, removed, destroyed, mutilated, or


                                          136
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                            Document      Page 137 of 168



concealed his property” within one year before filing, and “concealed, destroyed,

mutilated, falsified, or failed to keep or preserve” the appropriate records and other

documents from which his financial condition and business transactions might be

ascertained, within the meaning of 11 U.S.C. §§ 727(a)(2) & 727(a)(3).

      WHEREFORE, pursuant to 11 U.S.C. §§ 727(a)(2) & 727(a)(3), the Workers,

as defined above, pray that this Honorable Court determine that the debt and liability

owed by Mauricio Luna in this case shall not be discharged and that discharge be

denied to Mauricio Luna, award the Workers their costs, and grant such relief as this

Honorable Court deems just.

               CLAIMS FOR RELIEF: SUBSTANTIVE COUNTS

                                     COUNT 9:

                RACKETEERING IN VIOLATION OF 18 U.S.C. § 1962(c)


                                   The Enterprise

      932.   At all relevant times there existed an “enterprise” within the meaning

of 18 U.S.C. § 1961(4), namely, an association in fact of entities and individuals, the

activities of which affected interstate and foreign commerce, which enterprise was

comprised by ML Farm, Alpha, Spartans, Mauricio Luna, Marisol Luna, Luis Garcia,

Melissa Garcia and others. This enterprise is hereafter referred to as the Luna

Trafficking Operation.

      933.   Defendants conducted and participated in the conduct of the Luna

Trafficking Operation through a pattern of racketeering activity as that term is

defined 18 U.S.C.§ 1961(5), including through forced labor in violation of 18 U.S.C. §



                                         137
  Case 21-96017     Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21      Desc Main
                             Document      Page 138 of 168



1589, trafficking with respect to forced labor in violation of 18 U.S.C. § 1590, Hobbs

Act extortion in violation of 18 U.S.C. § 1951, fraud in foreign labor contracting in

violation of 18 U.S.C. § 1351(a), mail fraud in violation of 18 U.S.C. § 1341, wire fraud

in violation of 18 U.S.C. § 1343, and concealment of assets in bankruptcy proceedings

in violation of 18 U.S.C. § 152.

                         The Pattern of Racketeering Activity

 Racketeering Acts Nos. 1 through 6: Forced Labor in Violation of 18 U.S.C. § 1589

      934.    During the periods specified below, Defendants knowingly obtained the

labor or services of the following Workers by means of the abuse or threatened abuse

of law or the legal process, in violation of 18 U.S.C. § 1589(a).

 Racketeering Act                  Victim             Dates         Paragraphs

 1. Luna threatened Mr.            Luis Alfredo       2019          192
 Gamboa with immigration           Gamboa
 consequences if he                Marrero
 complained or did not finish
 his work in time.
 2. Luna threatened Mr.            Rodrigo            2019          223
 Martinez Torres, stating that     Martinez
 if Mr. Martinez Torres left his   Torres
 employment, he would be
 reported to immigration
 authorities, and falsely
 claimed he would not be able
 to obtain another H-2A visa.
 3. Luna threatened Mr.            Dario Aguilera     2017          418 – 420
 Rendon, stating that if Mr.       Rendon
 Rendon did not work on the
 weekends, he would report
 him to Immigration. Luna
 also told Mr. Rendon that if
 Mr. Rendon did not agree to
 an extension of his work visa,
 he would not be hired for

                                          138
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                            Document      Page 139 of 168



 future seasons, and
 threatened him by stating
 Luna would prevent Mr.
 Rendon from obtaining future
 H-12A visas in the future if
 he refused to sign requests
 for visa extensions.
 4. Luna regularly threatened      Manuel de        2018        491, 492
 Mr. Sandoval and other            Jesus Sandoval
 Workers with blacklisting         Medina
 and adverse action by
 immigration authorities,
 telling them that if they did
 not satisfactorily complete
 their work, Luna would call
 ICE and tell the agency to
 revoke their visas, in addition
 to preventing them from
 obtaining H-2A visas in the
 future.
 5. After Mr. Barron left          Melquiades       2019        844
 Luna’s employment because         Barron
 he was not being paid, Luna’s     Sandoval
 agent made statements to Mr.
 Barron indicating that if Mr.
 Barron did not report back to
 ML Farm’s employment
 within 72 hours, Luna would
 report his departure to
 immigration authorities, and
 Mr. Barron would face
 consequences because the
 authorities would know that
 he did not complete his
 contract.


      935.   Racketeering Act 6. During the period 2017 to 2020, Defendants

knowing benefited financially from participation in a venture which engaged in the

providing or obtaining of labor or services by means described in 18 U.S.C. § 1589(a),

knowing or in reckless disregard of the fact that the venture has engaged in the

                                         139
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21      Desc Main
                            Document      Page 140 of 168



providing or obtaining of labor or services by such means, in violation of 18 U.S.C. §

1589(b).

  Racketeering Acts Nos. 7 through 13: Trafficking with Respect to Forced Labor

      936.    Racketeering Acts 7-12. From 2017 to 2020, Defendants knowingly

recruited, harbored, transported, provided and obtained by various means, each of

the persons identified in the table following paragraph 941 above, for labor or services

in violation of Chapter 77 of the Title 18 of the United States Code, in violation of 18

U.S.C. § 1590(a).

      937.    Racketeering Act 13. From 2017 to 2020, Defendants obstructed and

attempted to obstruct, and interfered with and prevented enforcement of 18 U.S.C. §

1590 by the United States Department of Labor, in violation of 18 U.S.C. § 1590(b).

                    Racketeering Acts No. 13 through 24: Hobbs
                    Act Extortion in Violation of 18 U.S.C. § 1951

      938.   During the periods specified below, Luna obstructed, delayed and

interfered with commerce by means of extortion and attempted extortion by the

wrongful use of threats and fear of economic harm and deportation against each of

the following Workers as described in the table set forth below, in violation of 18

U.S.C. § 1951.

 Racketeering Act No.                 Plaintiff        Date          Paragraphs

 13. Luna pressured Mr. Mares      J. Remedios         2018-2019     334, 336
 and other Workers into returning Mares
 for future seasons by claiming he Cordova
 would only pay them for the past
 season’s wages if they returned
 to work the next season.
 Additionally, Mr. Mares heard

                                          140
 Case 21-96017    Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                          Document      Page 141 of 168



Luna threatening the Workers
with blacklisting if they
complained about unpaid or late
wages, telling them that if they
did not continue working, he
would ensure they were not able
to obtain future visas to work
with companies in the United
States.
14. During the 2017 season,         Martin         2017         305
Workers heard that USDOL            Castañeda
inspectors would arrive at their    Aranda
jobsite to interview them. Luna
or Luna’s agent warned the
Workers not to complain. Mr.
Castañeda’s was instructed to
tell inspectors that they were
being treated fairly and did not
have complaints about the work
conditions. Luna or Luna’s
agents threatened the Workers
with blacklisting if they did not
comply.
15. During the 2018 season,         Martin         2018         303
Luna or Luna’s agent pressured      Castañeda
Mr. Castañeda to extend his H-      Aranda
2A visa so he could remain in the
United States, working for ML
Farm, despite Mr. Castañeda
stating that he did not want to
extend his visa. Luna or Luna’s
agent told Mr. Castañeda’s that
if he did not consent to the
extension, ML Farm would not
offer him work the following
season, and the he would falsify
Mr. Castañeda’s signature on the
extension. Mr. Castañeda felt he
had no choice but to sign the
extension.
16. At the meeting in Rockford      Samuel         2016,        377
held every year when the            Hidrogo Ruiz   2017, 2018
Workers arrived, Luna
threatened to “send Workers

                                       141
 Case 21-96017    Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                          Document      Page 142 of 168



back to Mexico” and prevent
further work opportunities in the
United States if the Workers did
not complete their jobs
satisfactorily. Luna told the
Workers, including Mr. Hidrogo,
that if they missed a day of work,
they would be sent back to
Mexico. When Mr. Hidrogo and
other Workers complained about
the lack of pay, long hours, or
exposure to the weather while
working, Luna or Luna’s agents
would tell them to “then go to
Mexico.” Mr. Hidrogo understood
these comments to mean that
Luna would call Immigration and
Customs Enforcement to revoke
their immigration status if they
continued to complain.
17. At the end of the 2016 season,   Samuel         2016         396
Luna or Luna’s agent told Mr.        Hidrogo Ruiz
Hidrogo and other Workers that
they needed to extend their visas
and work another four days.
Some of the Workers objected to
this extension because they had
already made plans to return to
their home countries. Luna or
Luna’s agent told Mr. Hidrogo
and the Workers that they would
not be hired for future seasons if
they did not comply and agree to
extend their visas and work the
extra days.
18. Luna or Luna’s agents            Dario Aguilera 2017,        418
threatened to report the workers     Rendon         2018, 2019
to Immigration and Customs
Enforcement when the Workers
did not want to work on the
weekends. During the 2017
season, Mr. Aguilera witnessed
supervisors send two co-workers
to ML Farm’s offices in Rockford

                                        142
 Case 21-96017    Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                          Document      Page 143 of 168



for refusing to work weekends.
He understood Luna was sending
these workers back to Mexico.
Mr. Aguilera believed that if he
failed to meet Luna’s demands to
work extra hours, Luna would
send him to Mexico.
19. Each season, Mr. Aguilera        Dario Aguilera 2017,        420
witnessed Luna blacklisting          Rendon         2018, 2019
workers to prevent future
opportunities to work for ML
Farm or other agricultural
companies in the United States if
the Workers refused to sign
requests for their visa extensions
and remain longer than
originally agreed.
20. During the 2019 season, Mr.      Jose Eliseo    2019         519 – 520
Hernandez’s supervisor and           Hernandez
Luna’s agent, Miguel Avila,          Aranda
threatened to withhold pay and
to prevent future work
opportunities for the Workers if
they continued to complain. Mr.
Avila also threatened to report
Mr. Hernandez Aranda and other
Workers to Immigration.
21. When Mr. Olivares arrived in     Rogelio        July –       552
Rockford, he attended a meeting      Olivares       August
at the ML Farm offices. Luna         Rodarte        2017
and other ML Farm permanent
employees were present. A
member of the human resources
staff, Mirsa Benavides, told
Workers that if they took any
action against the company, they
would be fired, and they would
not earn any money.
22. While in the field, Luna’s       Rogelio        July –       564, 572
agent pressured Mr. Olivares to      Olivares       August
work harder and faster. He told      Rodarte        2017
Mr. Olivares and other Workers
that if they could not sustain an
intense pace of work, they would

                                        143
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21      Desc Main
                            Document      Page 144 of 168



 be sent back to the motel in
 Rockford. Additionally, Raul
 Coria, ML Farm’s comptroller,
 threatened Mr. Olivares by
 saying that he would call ICE to
 let them know if Mr. Olivares left
 ML Farm’s employment.
 23. In 2019, after three weeks     Omar Alonso        2019         628
 without pay, Mr. Esquivel visited Esquivel
 Luna at the Rockford office to     Beltran
 demand his wages. Luna told Mr.
 Esquivel he did not have the
 money to pay him the missed
 wages from the 2018 season but
 said he would pay the 2019
 wages in installments. When Mr.
 Esquivel expressed skepticism
 that ML Farm would ever pay
 his wages, Luna became angry
 and warned Mr. Esquivel that if
 Mr. Esquivel did not continue
 working, he would “make a
 report.” Mr. Esquivel understood
 this to mean Luna would report
 him to ICE.

              Racketeering Acts Nos. 24 through 48: Fraud in Foreign
               Labor Contracting in Violation of 18 U.S.C. § 1351(a)

      939.   From 2012 to 2020, Defendants knowingly and with intent to defraud

recruited, solicited and hired persons, namely, each of the Workers, outside the

United States or caused another person to do so by means of materially false or

fraudulent pretenses, representations and promises regarding that employment, in

violation of 18 U.S.C. § 1351(a). (The racketeering acts correspond sequentially to the

order in which the Workers are listed in this Complaint).

      940.   The false pretenses, representations and promises included those

identified in this Complaint relating to the false representations that they would be

                                         144
  Case 21-96017     Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                             Document      Page 145 of 168



paid full wages for their work, that they would be paid promptly, that no funds would

be unlawfully withheld from their wages, that they would work only 40 hours a week,

that they would have adequate housing, food, and water, that their place of

employment would correspond with their contract and the job order submitted to the

USDOL.

                    Racketeering Acts Nos. 49 – 59: Wire Fraud
                against the Plaintiffs in Violation of 18 U.S.C. § 1343

        941.   From 2016 to 2020, Defendants devised and intended to devise and

executed a scheme to defraud each of the Workers and to obtain money and property

from each Worker by means of false and fraudulent pretenses, representations and

promises, and in furtherance of the scheme transmitted or caused to be transmitted

by means of wire communication in interstate and foreign commerce, the signs,

pictures, emails or sounds detailed in the table following paragraph 943 below.

        942.   The false pretenses representations and promises included those

identified in this Complaint relating to the false representations that they would be

paid full wages for their work, that they would be paid promptly, that no funds would

be with unlawfully withheld from their wages, that they would work only 40 hours a

week, that they would have adequate housing, food, and water, and that they would

not be transported among farms in different states.

        943.   At least the following mailings and wire transmissions were made in

furtherance of the scheme:

 Date                 Nature of             From                  To
                      communication



                                         145
 Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                           Document      Page 146 of 168



49. On or around  Wire transfer from     Mauricio Luna on     Luis Garcia on
October 15, 2019  ML Farm System         behalf of ML Farm    behalf of Alpha
                  to Alpha               Systems              Agricultural
                  Agricultural for
                  the sale of various
                  vehicles in the
                  amount of
                  $26,800.00
50. On or around  Wire transfer from     ML Farm Systems      Alpha Agricultural
December 27, 2019 ML Farm System
                  to Alpha
                  Agricultural for
                  Equipment in the
                  amount of $35,000.
                  Upon information
                  and belief, invoice
                  prepped by
                  Melissa Garcia at
                  ML Farm and
                  received by the
                  same at Alpha
51. On or around  Wire transfer from     ML Farm Systems      Alpha Agricultural
January 21, 2020  ML Farm System
                  to Alpha
                  Agricultural for
                  Equipment in the
                  amount of
                  $28,350.00. Upon
                  information and
                  belief, invoice
                  prepped by
                  Melissa Garcia at
                  ML Farm and
                  received by the
                  same at Alpha
52. February 20,  Check from Alpha       Alpha Agricultural Illinois Secretary
2020              Agricultural           Builders,          of State
                  Builders,              Blackhawk Bank
                  Blackhawk Bank
                  in the amount of
                  $150.00 for
                  incorporation of
                  Alpha



                                       146
 Case 21-96017   Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                         Document      Page 147 of 168



53. March 12, 2020 Email from Kim        Kim O’Rourke,       Richard Randick
                   O’Rorke to            former CFO at
                   Richard Randick       Alpha, using an
                   about Maurcio’s       Alpha email
                   role in hiring her    address
                   at Alpha
54. May 5, 2020    Deposit of            ML Farm             GM Financial
                   $300,000 made at      Systems, Stillman
                   Stillman Bank and     Bank
                   subsequent wire
                   transfers made to
                   GM Financial for
                   vehicles and other
                   expenses out of
                   PPP loan money.
55. October 01,    Wire Transfer for     Alpha               Spartans
2020               $16,000
56. October 13,    Email from Lucia      Lucia Ramirez,      Delta Financial
2020               Ramirez directing     using an Alpha      Services
                   Delta to send         email address
                   payroll
                   information on
                   Spartan
57. December 14,   Email from            Melissa Garcia,     Delta Financial
2020               Melissa Garcia to     using an Alpha      Services
                   Delta instructing     email address
                   them to pay Lucia
                   Ramirez a bonus
                   check after
                   starting Spartan
58. January 19,    Email from Lucia      Lucia Ramirez       Delta Financial
2021               Ramirez sending       using an Alpha      Services
                   Delta her hours for   email address
                   working on
                   Spartan
59. April 21, 2021 Email from Luis       Luis or Melissa     Delta Financial
                   Garcia or Melissa     Garcia using an     Services
                   Garcia to Delta       Alpha email
                   requesting full       address
                   payroll for Alpha
                   and Spartan




                                     147
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                            Document      Page 148 of 168



         Racketeering Acts No. 60 through 71: Mail Fraud against the United
        States Department of Labor in violation of 18 U.S.C. §§ 1341 and 1346

        944.   From 2016 to present, Defendants devised and intended to devise and

executed a scheme to defraud the United States Department of Labor of its intangible

right to issue job orders and certifications under the H-2A Program only to firms that

adhered to the standards set forth in the program, by means of false and fraudulent

pretenses, representations and promises, and in furtherance of the scheme deposited

and sent through the United States Postal Service and commercial carriers the

mailings detailed in the table following paragraph 946 below.

        945.   Luna submitted fraudulent applications to the USDOL, fraudulently

signed contracts with fixed-site employers knowing he would not pay the Workers for

work under these contracts, and purposefully and fraudulently misled the DOL into

authorizing the activities of the Luna Trafficking Operation.

        946.   The false representations included that Defendants would pay Workers

the specified wage, that they would pay without deductions, that they would

reimburse Workers for travel expenses, that they would provide free housing that

complied with health and safety regulations, and others further detailed in this

Complaint. At least the following wire transmissions were made in furtherance of the

scheme:

 Date                 Nature of            From                  To
                      communication
 60. May 8, 2018      I-129 Form sent      Aaron Bernard,        USDOL
                      via UPS              Esq., on behalf of
                                           ML Farm Systems




                                         148
 Case 21-96017       Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                             Document      Page 149 of 168



61. August 2, 2018     I-129 Form sent       Aaron Bernard        USDOL
                       via UPS               Esq., on behalf of
                                             ML Farm Systems
62. September 12,      I-129 Form sent       Aaron Bernard        USDOL
2018                   via UPS               Esq., on behalf of
                                             ML Farm Systems
63. April 5, 2019      H-2A Application      Aaron Bernard,       USDOL
                       for Temporary         Esq., on behalf of
                       Employment            ML Farm Systems
                       Certification Form
                       (ETA 9142A) via
                       UPS
64. April 17, 2019     Clearance Form        Aaron Bernard,       Department of
                       (Form ETA 790)        Esq., on behalf of
                       sent via UPS          ML Farm Systems      Labor Nebraska

65. April 22, 2019     H-2A Application      Aaron Bernard,       USDOL
                       for Temporary         Esq. on behalf of
                       Employment            ML Farm Systems
                       Certification Form
                       (ETA 9142A) via
                       UPS
66. April 26, 2019     Labor Certification   Aaron Bernard,       USDOL
                       and H-2A              Esq., on behalf of
                       Application sent      ML Farm Systems
                       via UPS
67. May 8, 2019        H-2A Application      Aaron Bernard,       USDOL
                       for Temporary         Esq., on behalf of
                       Employment            ML Farm Systems
                       Certification Form
                       (ETA 9142A) via
                       UPS
68. May 15, 2019       Agricultural and      Aaron Bernard,       USDOL
                       Food Processing       Esq., on behalf of
                       Clearance Order       ML Farm Systems
                       (ETA Form 790)
                       sent via UPS
69. May 21, 2019       Agricultural and      Aaron Bernard,       USDOL
                       Food Processing       Esq., on behalf of
                       Clearance Order       ML Farm Systems
                       (ETA Form 790)
                       sent via UPS



                                         149
  Case 21-96017      Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                             Document      Page 150 of 168



 70. June 4, 2019      Petition for          Aaron Bernard,       USDOL
                       Nonimmigrant          Esq., on behalf of
                       Farmworker            ML Farm Systems
                       Form, I-129, sent
                       via USPS
 71. June 10, 2019     Agricultural and      Aaron Bernard,       USDOL
                       Food Processing       Esq., on behalf of
                       Clearance Order       ML Farm Systems
                       (ETA Form 790)
                       sent via UPS

                                       COUNT 10:

         RACKETEERING CONSPIRACY IN VIOLATION OF 18 U.S.C. § 1962(D)


      947.   The Workers incorporate by reference all preceding paragraphs of this

Complaint.

      948.   Luna conspired with the other Defendants together and with other

persons known and unknown to violate 18 U.S.C. § 1962(c) in connection with the

Luna Trafficking Operation, and agreed that in furtherance of that conspiracy, some

person would commit at least two acts of racketeering.

      949.   For these reasons, the Workers pray for compensatory damages, treble

damages, costs, and attorneys’ fees.

                                       COUNT 11:

                      VIOLATIONS OF THE FLSA—UNPAID MINIMUM
                         WAGES ON BEHALF OF ALL WORKERS

      950.   The Workers incorporate by reference all preceding paragraphs of this

Complaint.

      951.   The FLSA requires employers to pay employees who engage in the

production of goods for interstate commerce, or who are employed by an enterprise



                                           150
  Case 21-96017    Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                            Document      Page 151 of 168



engaged in commerce or in the production of goods for commerce, the federal

minimum wage. 29 U.S.C. §§ 206(a), 215(a)(2).

      952.   The Workers were engaged in the production of goods for commerce

throughout their employment with ML Farm.

      953.   Defendants is and was at all relevant times an enterprise engaged in

commerce and the production of goods for commerce.

      954.   Defendants repeatedly violated 29 U.S.C. §§ 206(a) and 215(a)(2) by

failing to pay the Workers the applicable federal minimum wage during their

employment at ML Farm during 2018, 2019, and 2020.

      955.   Defendants violated the FLSA, as set forth herein, in part by failing to

pay the Workers the federal minimum wage for each hour that the Workers worked.

Instead, the Workers were frequently paid late or not paid at all.

      956.   Defendants violated the FLSA, as set forth herein, in part by failing to

reimburse the Workers for inbound transportation and visa-related costs.

      957.   These costs, which were incurred primarily for the benefit of

Defendants, resulted in FLSA minimum wage violations when Defendants failed to

reimburse the Workers in their first pay period.

      958.   Defendants violated the FLSA, as set forth herein, in part by failing to

reimburse the Workers for their outbound transportation and visa costs.

      959.   These costs, which were incurred primarily for the benefit of

Defendants, resulted in FLSA minimum wage violations.




                                         151
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                            Document      Page 152 of 168



      960.    Defendants repeated failures to pay the Workers federal minimum wage

were willful violations of the FLSA under 29 U.S.C. § 255(a).

      961.    As a consequence of Defendants’ willful violations of the FLSA, the

Workers are entitled to recover their unpaid minimum wages, plus an additional

equal amount in liquidated damages, under 29 U.S.C. § 216(b).

      WHEREFORE, the Workers, as defined above, pray that this Honorable Court

enter judgment in their favor and against Defendants in an amount determined by

this Honorable Court, along with an additional equal amount in liquidated damages,

under 29 U.S.C. § 216(b), their costs, and grant such relief as this Honorable Court

deems just.

                                         COUNT 12:

                    TRAFFICKING VIOLATIONS UNDER 18 U.S.C.
                   § 1589(A)(2)-(4) ON BEHALF OF THE WORKERS

      962.    The Workers incorporate by reference all preceding paragraphs of this

Complaint.

      963.    Chapter 77 of Title 18 U.S.C. §§ 1581-1597 targets trafficking in

persons. A victim of a violation of Chapter 77 may bring a civil action against the

perpetrator, as well as against any person who knowingly benefits, financially or by

receiving anything of value, from participation in a venture that the person knew or

should have known violated the chapter. 18 U.S.C. § 1595(a).

      964.    The Workers are victims of violations of the following provisions: 18

U.S.C. §§ 1589(a)(2)-(4), 1589(b), 1590, and 1594(a) and (b).




                                         152
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21      Desc Main
                            Document      Page 153 of 168



      965.    Trafficking through forced labor occurs whenever one           knowingly

provides or obtains the labor or services of a person by any one of, or by any

combination of, the following means: (1) by means of force, threats of force, physical

restraint, or threats of physical restraint to that person or another person; (2) by

means of serious harm or threats of serious harm to that person or another person;

(3) by means of the abuse or threatened abuse of law or legal process; or (4) by means

of any scheme, plan, or pattern intended to cause the person to believe that, if that

person did not perform such labor or services, that person or another person would

suffer serious harm or physical restraint. Id. § 1589(a)(2)-(4).

      966.    Defendants’ actions violated 18 U.S.C. §1589(a)(2)-(4) individually and

in combination.

      967.    The term “serious harm” means any harm, whether physical or

nonphysical, including psychological, financial, or reputational harm, that is

sufficiently serious, under all the surrounding circumstances, to compel a reasonable

person of the same background and in the same circumstances to perform or to

continue performing labor or services in order to avoid incurring that harm. Id. §

1589(c)(2).

      968.    “Abuse or threatened abuse of law or legal process” means the use or

threatened use of a law or legal process, whether administrative, civil, or criminal, in

any manner or for any purpose for which the law was not designed, in order to exert

pressure on another person to cause that person to take some action or refrain from

taking some action. Id. § 1589(c)(1).



                                          153
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                            Document      Page 154 of 168



      969.   Defendants subjected the Workers to forced labor by means of serious

harm by inflicting psychological, financial, and reputational harm on the Workers.

      970.   Defendants caused substantial financial harm by causing the Workers

to incur substantial debt before they began working and by committing substantial

wage theft against the Workers.

      971.   Defendants committed reputational harm by threatening to deport the

Workers if they complained or did not continue working, and by threatening to

provide them a visa in the future with ML Farm or any other company.

      972.   Defendants caused untold psychological harm by continuous verbal

abuse of the Workers, most often while they worked through criticism of their work

and orders to work faster, and substantial psychological harm by subjecting Workers

to unsafe work conditions resulting in Workers fearing physical harm while working,

Id. § 1589(a)(2).

      973.   The harm Defendants caused was sufficiently serious, under all the

surrounding circumstances, to compel a reasonable person of the same background

and in the same circumstances as the Workers, to perform or to continue performing

labor or services in order to avoid incurring that harm.

      974.   The Workers were impoverished foreign-born laborers who could not

earn a comparable wage in their home county, and who had incurred debt that they

owed back home in order to obtain work.

      975.   Their families were depending on them to return home with these

earnings.



                                         154
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                            Document      Page 155 of 168



      976.    Leaving this work, with no or little earnings to show upon return, in

addition to being prevented from getting future work, would compel a reasonable

person in these circumstances to perform work or continue to perform work for

Defendants, in order to avoid deportation or being blacklisted from future work. Id. §

1589(a)(2).

      977.    Defendants abused the law the H2A visa process by forcing the Workers

to become encumbered by debt in order to obtain their visas; failing to pay the

Workers all of their earned wages according to their signed contracts; failing to

provide proper housing, food, and medical care; threatening to abuse the law and

legal process; threatening the Workers that Defendants would blacklist them from

future work and report them to immigration for deportation; forcing them to sign visa

extensions against their will so they would continue working for Defendants; coercing

them by telling them that they would not receive all of their wages for one season

unless they returned in subsequent seasons; and intimidating Workers by returning

some workers unlawfully when they complained about work conditions. Id. §

1589(a)(3).

      978.     Defendants’ actions constituted a scheme, plan, or pattern intended to

cause the Workers to believe that, if that person did not perform such labor or

services, that they would suffer serious harm. For numerous years, Defendants

carried out a system of recruiting hundreds of workers, forcing them to incur debt,

and threatening them with the harm of deportation and blacklisting if they did not

continue to work for Defendants. Id. §1589(a)(4).



                                         155
  Case 21-96017      Doc 1     Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                               Document      Page 156 of 168



      979.     Defendants knew or should have known that their actions amounted

to forced labor. Id. § 1595.

      980.   Defendants’ violations of 18 U.S.C. § 1589(a)(2)-(4) as described herein

were willful and malicious, and they caused the Workers to suffer injuries.

      981.   The Workers are entitled to recover compensatory and punitive

damages and attorneys’ fees and costs under 18 US.C. § 1595(a).

      WHEREFORE, the Workers, as defined above, pray that this Honorable Court

enter judgment in their favor and against Defendants in an amount determined by

this Honorable Court, along with an additional amount in compensatory, liquidated

damages, attorneys’ fees and costs, under 18 U.S.C. § 1589(A)(2)-(4) and grant such

relief as this Honorable Court deems just.

                                       COUNT 13:

                         TRAFFICKING VIOLATIONS UNDER
                  18 U.S.C. § 1589(B) ON BEHALF OF THE WORKERS

      982.   The Workers incorporate by reference all preceding paragraphs of this

Complaint.

      983.   18 U.S.C. §1589(b) creates liability for whoever knowingly benefits,

financially or by receiving anything of value, from participation in a venture which

has engaged in the providing or obtaining of labor or services by any of the means

described in subsection (a), knowing or in reckless disregard of the fact that the

venture has engaged in the providing or obtaining of labor or services by any of such

means.




                                           156
  Case 21-96017     Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21       Desc Main
                             Document      Page 157 of 168



      984.   Defendants knowingly benefitted from the Workers’ forced labor by

obtaining the Workers, and Defendants knew or should have known that he was

benefiting from their forced labor in violation of 18 U.S.C. § 1589(a). See 18 U.S.C.

§§ 1589(b); 1595.

      985.   Defendants provided or obtained forced labor from the Workers as set

out above.

      986.   Defendants financially benefited from this forced labor by receiving H-

2A job orders from USDOL to bring hundreds of Workers to the United States to

work; by receiving H-2A visas from USCIS to carry out that work; forcing workers to

incur substantial debt in order to obtain their visa and travel to the U.S.; receiving

payment for Workers’ labor from multiple subcontractors; cheating the Workers of

their earned wages through chronic non-payment; requiring the Workers to work far

more hours per week than stipulated by their contracts; coercing workers to return

in subsequent seasons in order to receive their wages for prior seasons; coercing

workers to extend their visas to continue working for Defendants; failing to provide

any of the legally required safeguards for the work, and failing to fulfilling the legally

required housing, food, and transportation requirements as set out in the H-2A visa

applications. All of these actions resulted in financial benefit to Defendants.

      987.   Defendants knew or should have known that their actions violated 18

U.S.C. § 1589(b).

      988.   Defendants’ violations of 18 U.S.C. § 1589(b) were willful and malicious

and caused the Workers to suffer injuries.



                                           157
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                            Document      Page 158 of 168



      989.   The Workers are therefore entitled to recover compensatory and

punitive damages and attorneys’ fees and costs under 18 U.S.C. § 1595(a).

      WHEREFORE, the Workers, as defined above, pray that this Honorable Court

enter judgment in their favor and against Defendants in an amount determined by

this Honorable Court, along with an additional amount in compensatory, liquidated

damages, attorneys’ fees and costs under 18 U.S.C. § 1589(B) and grant such relief as

this Honorable Court deems just.

                                     COUNT 14:

TRAFFICKING VIOLATIONS UNDER 18 U.S.C. § 1590 ON BEHALF OF THE WORKERS

      990.   The Workers incorporate by reference all preceding paragraphs of this

Complaint.

      991.    Defendants knowingly recruited, harbored, transported, provided, and

obtained the Workers for their labor and services in violation of 18 U.S.C. § 1589. See

18 U.S.C. § 1590.

      992.   Defendants carried out recruitment of all the Workers in Mexico,

arranged for their visas and other paperwork, transported them from the U.S./Mexico

border to Rockford, Illinois and to all other work sites, and housed all the Workers,

which resulted in their forced labor and involuntary servitude.

      993.   Defendants knew or should have known that their actions violated 18

U.S.C. § 1590.

      994.   Defendants’ violations of 18 U.S.C. § 1590 were willful and malicious

and caused the Workers to suffer injuries.



                                         158
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21    Desc Main
                            Document      Page 159 of 168



      995.   The Workers are therefore entitled to recover compensatory and

punitive damages and attorneys’ fees and costs under 18 U.S.C. § 1595(a).

      WHEREFORE, the Workers, as defined above, pray that this Honorable Court

enter judgment in their favor and against Defendants in an amount determined by

this Honorable Court, along with an additional amount in compensatory, liquidated

damages, attorneys’ fees and costs under 18 U.S.C. § 1590 and grant such relief as

this Honorable Court deems just.

                                      COUNT 15:

                    TRAFFICKING VIOLATIONS UNDER 18 U.S.C.
                  § 1594(a) AND (b) ON BEHALF OF THE WORKERS

      996.   The Workers incorporate by reference all preceding paragraphs of this

Complaint.

      997.    18 U.S.C. § 1594 punishes whoever attempts to violate or conspires with

another to violate §§ 1589 or 1590. 18 U.S.C. § 1594(a), (b).

      998.   Defendants attempted to violate 18 U.S.C. § 1594 when he used threats

of serious harm against the Workers, used threats to abuse the law or legal process,

and created a scheme and pattern intended to cause the Workers to believe that

serious harm would result if they refused to continue working for ML Farm. Id. §

1594(a).

      999.   Defendants conspired with others to violate 18 U.S.C. § 1594, in that he

used his agents to make threats of serious harm and threats to abuse the law or legal

process, and otherwise created a scheme and pattern intended to cause the Workers




                                         159
  Case 21-96017      Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                             Document      Page 160 of 168



to believe that serious harm would result if they did not continue working for Luna.

Id. § 1594(b).

      1000. Defendants knew or should have known that their actions violated

§ 1594(a) and (b).

      1001. Defendants’ violations of 18 U.S.C. § 1594(a) and (b) were willful and

malicious and caused the Workers to suffer injuries.

      1002. The Workers are entitled to recover compensatory and punitive

damages and attorneys’ fees and costs under 18 U.S.C. § 1595(a).

      WHEREFORE, the Workers, as defined above, pray that this Honorable Court

enter judgment in their favor and against Defendants in an amount determined by

this Honorable Court, along with an additional amount in compensatory, liquidated

damages, attorneys’ fees and costs, under 18 U.S.C. § 1589(B) and grant such relief

as this Honorable Court deems just.

                                      COUNT 16:

          TRAFFICKING UNDER THE ILLINOIS VICTIMS PROTECTION ACT
        740 ILCS 128/1 AND 720 ILCS 5/10-9 ON BEHALF OF THE WORKERS

      1003. The Workers incorporate by reference all preceding paragraphs of this

Complaint.

      1004. The Illinois Trafficking Victims Protection Act (ITVPA) provides for

civil damages “against any person or entity who knowingly subjects, attempts to

subject, or engages in a conspiracy to subject the victim to involuntary servitude or

human trafficking.” 740 ILCS 128/15(a), (b-1).




                                         160
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21      Desc Main
                            Document      Page 161 of 168



      1005. Defendants knowingly subjected or attempted to subject the Workers to

involuntary servitude and trafficking by abuse of the legal process, by using financial

control over Workers, and by carrying out a scheme or plan intended to cause the

Workers to believe that if they did not continue working, they would suffer serious

harm. 720 ILCS 5/10-9.

      1006. Involuntary servitude occurs when one “knowingly subjects, attempts to

subject, or engages in a conspiracy to subject another person to labor or services

obtained or maintained through any of the following means: abuse or threatened

abuse of law or legal process; intimidation, exertion of financial control; or, any

scheme, plan, or pattern intended to cause the person to believe that, if the person

did not perform the labor or services, that person or another person would suffer

serious harm or physical restraint.” 740 ILCS 128/10; see also 720 ILCS 5/10-9(b).

      1007. In relation to labor or services, to “obtain” is to secure performance

thereof. 720 ILCS 5/10-9(a)(7).

      1008. In relation to labor or services, to “maintain” is to secure continued

performance thereof, regardless of any initial agreement on the part of the victim to

perform that type of service. 720 ILCS 5/10-9(a)(6).

      1009. “Any harm, whether physical or nonphysical, including psychological,

financial, or reputational harm, that is sufficiently serious, under all the surrounding

circumstances, to compel a reasonable person of the same background and in the

same circumstances to perform or to continue performing labor or services in order to

avoid incurring that harm” amounts to “serious harm.” 720 ILCS 5/10-9(a)(7.5).



                                          161
  Case 21-96017    Doc 1    Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                            Document      Page 162 of 168



      1010. For purposes of the ITVPA, “financial harm” is defined to include

“intimidation that brings about financial loss, criminal usury, or employment

contracts that violate the Frauds Act.” 720 ILCS 5/10-9(a)(3); see also 740 ILCS

128/10.

      1011. “Intimidation” results when, “with intent to cause another to perform or

to omit the performance of any act, an individual communicates to another, directly

or indirectly by any means, a threat to perform, without lawful authority, any of the

following acts: (1) inflict physical harm on the person threatened or any other person

or on property; or (2) subject any person to physical confinement or restraint; or (3)

commit a felony or Class A misdemeanor; or (4) accuse any person of an offense; or

(5) expose any person to hatred, contempt or ridicule; or (6) take action as a public

official against anyone or anything, or withhold official action, or cause such action

or withholding; or (7) bring about or continue a strike, boycott or other collective

action.” 720 ILCS 5/12-6(a).

      1012. Defendants abused the legal process by obtaining H-2A job orders from

USDOL that contained misleading, false, and purposefully misleading information,

including about the locations where Workers would be working, how many hours a

week they would be working, and whether the Workers would be paid or paid timely

for their hours worked.

      1013. Defendants’ contempt for and intimidation and ridicule of the Workers

throughout their day-to-day work and when they complained about unpaid wages




                                         162
  Case 21-96017      Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                             Document      Page 163 of 168



was part of Luna’s scheme to cause the Workers to believe that they would suffer

serious harm should they fail to continue working.

        1014. Luna and Luna’s agents told the Workers who complained about failure

to pay wages or other work conditions that they would be returned to Rockford,

Illinois and ICE would deport them. Luna also promised to pay the wages he owed

them in the future if the Workers continued working.

        1015. The Workers believed that if they did not continue to work unpaid,

under grueling conditions, and without complaint, they would not be paid for their

hours already worked or/and Defendants would have them deported. Luna and

Luna’s agents also threatened to blacklist the Workers who caused trouble and

threatened that, if deported, the Workers would be unable to obtain another H-2A

visa.

        1016. Workers therefore believed that if they did not continue to work in these

abusive work conditions, they would be unable to continue working in their chosen

profession in the future. 720 ILCS 5/10-9(b)(3), (5).

        1017. Defendants used financial control over the Workers by failing to pay

them their earned wages and making them believe that if they complained about non-

payment of wages, they would be deported or blacklisted or both. Defendants’ actions

both threatened and actually brought about serious harm and financial loss to

Workers.




                                          163
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                            Document      Page 164 of 168



      1018. The Workers were unpaid for numerous hours and went unreimbursed

for substantial costs directly associated with their work, earning far less than their

contract stated.

      1019. This caused real and actual harm to the Workers, who were unable to

pay debts contracted to acquire the job with ML Farm or to sustain family members

reliant on them for financial support.

      1020. Defendants’ violations of 720 ILCS 5/10-9 were willful and malicious and

caused the Workers to suffer injuries.

      1021. The Workers are therefore entitled to recover compensatory and

punitive damages and attorneys’ fees and costs under 740 ILCS 128/15.

      WHEREFORE, the Workers, as defined above, pray that this Honorable Court

enter judgment in their favor and against Defendants in an amount determined by

this Honorable Court, along with an additional amount in compensatory, liquidated

damages, attorneys’ fees and costs, under 740 ILCS 128/1 AND 720 ILCS 5/10-9 grant

such relief as this Honorable Court deems just.

                                    COUNT 17:

        FRAUDULENT MISREPRESENTATION ON BEHALF OF THE WORKERS

      1022. The Workers incorporate by reference all preceding paragraphs of this

Complaint.

      1023. Luna made false statements of material fact when he promised the

Workers would receive wages, proper housing, food, and water, and enticed the

Workers to leave their homes and travel to the United States to work for ML Farm.



                                         164
  Case 21-96017      Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                             Document      Page 165 of 168



      1024. Luna knew that his statements were false, and that he would not be

providing the Workers with all their wages, and proper housing, food, and water.

      1025. Luna made these statements in order to induce the Workers to leave

their homes in Mexico, travel to the United States, and work for him.

      1026. Defendants were the sole holders of information about the Workers’

wages and the monetary and non-monetary compensation owed to them.

      1027. The Workers justifiably relied on Luna’s promises that they would

receive wages, proper housing, food, and water, when they worked for ML Farm.

      1028. The      Workers   were    severely   damaged   by   Defendants    false

misrepresentation.

      1029. The Workers are therefore entitled to recover compensatory and

punitive damages.

      WHEREFORE, the Workers, as defined above, pray that this Honorable Court

enter judgment in their favor and against Defendants in an amount determined by

this Honorable Court, along with punitive damages and costs, and grant such relief

as this Honorable Court deems just.

                                      COUNT 18:

BREACH OF CONTRACT UNDER ILLINOIS STATE LAW ON BEHALF OF THE WORKERS

      1030. The Workers incorporate by reference all preceding paragraphs of this

Complaint.

      1031. The Workers entered into an employment contract to work for ML Farm

in Illinois under the H-2A program.



                                         165
  Case 21-96017     Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                            Document      Page 166 of 168



      1032. The Workers also signed contracts to work for ML Farm when they

arrived in Rockford, IL.

      1033. The Job Orders filed with the USDOL for these seasons contain the

terms and conditions of the employment contract, the terms of which reflect the

federal regulations at 20 C.F.R. §§ 655.121, 655.122, and 655.135.

      1034. The Workers were employed in corresponding employment under 29

C.F.R. § §655.103(b), in that they were employed to perform work listed in the

relevant job orders and/or performed by H-2A Workers.

      1035. Defendants breached the employment contract with the Workers by:

             a)    Providing terms and conditions that grossly deviated from the
                   terms and conditions on their signed contracts and on the job
                   orders submitted to the USDOL;

             b)    Failing to pay the Workers the Adverse Effect Wage Rate salary
                   per hour for every compensable hour that the Workers worked;

             c)    Failing to pay the Workers at least the federal minimum wage for
                   each compensable hour of work in a work week;

             d)    Failing to pay the Workers their wages due on a weekly basis;

             e)    Failing to reimburse the Workers for their full inbound and
                   outbound travel between their hometowns in Mexico and Illinois;

             f)    Failing to provide adequate housing, proper food, and water while
                   on the jobsites.

      1036. The Workers are entitled to recover their unpaid wages and

reimbursable expenses under Illinois state law.

      WHEREFORE, the Workers, as defined above, pray that this Honorable Court

enter judgment in their favor and against Defendants in an amount determined by




                                        166
  Case 21-96017    Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21     Desc Main
                           Document      Page 167 of 168



this Honorable Court, their costs, and grant such relief as this Honorable Court

deems just.

DEMAND FOR A JURY TRIAL

      The Workers demand a jury trial on all issues properly triable to a jury.

      Dated: August 9, 2021

      Respectfully submitted,

                   Rodrigo Martinez Torres, Dario Aguilera Rendon, Luis
                   Alfredo Gamboa Marrero, Melquiades Barron Sandoval,
                   Omar Alonso Esquivel Beltran, Brian Flores Gonzalez,
                   Gerardo Martinez Hernandez, Angel Valentin Estrella
                   Diaz, Gerardo Santillan Hernandez, Arturo Jasso
                   Villalpando, Gerardo Garcia Roldan, Manuel de Jesus
                   Sandoval Medina, Jose Luis Torres Salinas, Rogelio
                   Olivares Rodarte, Martin Castañeda Aranda, Samuel
                   Hidrogo Ruiz, J Remedios Mares Cordova, Guillermo
                   Guevara Mora, Jose Eliseo Hernandez Aranda, Francisco
                   Palos Soto, Edgar Castillo Torres, Manuel Mora Garcia,
                   Marco Cuevas Leal, and Felipe Flores Garcia,



                                              By:   /s/   Mariyam Hussain
                                                    One of Their Attorneys



Mariyam Hussain (ARDC No.6304816)             Gregory J. Jordan (ARDC No. 6205510)
Miriam Hallbauer (ARDC No. 6229392)           Mark Zito (ARDC No. 6276231)
Legal Aid Chicago                             Jordan & Zito LLC
120 S. La Salle, Ste. 900                     55 West Monroe St., Suite 3600
Chicago, IL 60603                             Chicago Illinois 60603
(312) 229-6360                                (312) 854-7181
mhussain@legalaidchicago.org                  gjordan@jz-llc.com
mhallbauer@legalaidchicago.org                mzito@jz-llc.com




                                        167
 Case 21-96017   Doc 1   Filed 08/10/21 Entered 08/10/21 10:32:21   Desc Main
                         Document      Page 168 of 168




Chris Gair (ARDC No. 61900781)
Gair Eberhard Nelson Dedinas Ltd.
One East Wacker Drive, Suite 2600
Chicago, IL 60601
312-600-4900
cgair@gairlawgroup.com




                                     168
